                Case 19-11743-KG             Doc 186        Filed 09/06/19        Page 1 of 68



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

_________________________________________
                                           )
In re:                                     )                          Chapter 11
                                           )
Perkins & Marie Callender’s LLC, et al., 1 )                          Case No. 19-11743 (KG)
                                           )
                                           )                          (Jointly Administered)
             Debtors.                      )
_________________________________________ )



                          STATEMENT OF FINANCIAL AFFAIRS FOR
                     MARIE CALLENDER PIE SHOPS, LLC (CASE NO. 19-11748)




1
  The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Perkins &
Marie Callender’s, LLC (2435); Perkins & Marie Callender’s Holding, LLC (3381); Marie Callender Pie Shops,
LLC (1620); MC Wholesalers, LLC (2420); PMCI Promotions LLC (7308); MCID, Inc. (2015); Wilshire Beverage,
Inc. (5887); FIV, LLC (9288); P&MC’s Real Estate Holding LLC (8553); and P&MC’s Holding Corp (2225). The
mailing address for the Debtors is 6075 Poplar Avenue, Suite 800, Memphis, Tennessee 38119-4709.
                   Case 19-11743-KG          Doc 186        Filed 09/06/19        Page 2 of 68



                  IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE
_________________________________________
                                            )
In re:                                      )  Chapter 11
                                            )
Perkins & Marie Callender’s, LLC, et al., 1 )  Case No. 19-11743 (KG)
                                            )
                                            )  (Jointly Administered)
             Debtors.                       )
_________________________________________ )

          GLOBAL NOTES REGARDING THE DEBTORS’ SCHEDULES OF
       ASSETS AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

        Perkins & Marie Callender’s, LLC (“P&MC”) and its above-captioned affiliated debtor
entities (collectively, with P&MC, the “Debtors”), with the assistance of their professionals,
submits their respective Schedules of Assets and Liabilities (the “Schedules”) and Statements of
Financial Affairs (the “Statements”) with the United States Bankruptcy Court for the District of
Delaware (the “Court”), pursuant to section 521 of title 11 of the United States Code (the
“Bankruptcy Code”), rule 1007 of the Federal Rules of Bankruptcy Procedure, and rules 1007-1
and 1007-2 of the Local Rules of Bankruptcy Practice and Procedure of the United States
Bankruptcy Court for the District of Delaware.

        On August 5, 2019 (the “Petition Date”), each of the Debtors filed a voluntary petition
for relief under chapter 11 of the Bankruptcy Code. The Debtors are authorized to operate their
businesses and manage their properties as debtors in possession pursuant to sections 1107(a) and
1108 of the Bankruptcy Code.

        The Schedules and Statements are unaudited and were prepared by the Debtors with
support from the Debtors’ professionals. The Debtors have made reasonable efforts to ensure
that the Schedules and Statements are accurate and complete based on information known to
them at the time of preparation after reasonable inquiries; however, inadvertent errors or
omissions may exist and/or the subsequent receipt of information may result in material changes
in financial and other data contained in the Schedules and Statements. Accordingly, the Debtors
reserve their rights to amend and/or supplement the Schedules and Statements from time to time
as may be necessary or appropriate and they will do so as information becomes available.

       These Global Notes Regarding the Debtors’ Schedules of Assets and Liabilities and
Statements of Financial Affairs (the “Global Notes”) pertain to, are incorporated by reference in,
and comprise an integral part of all of the Debtors’ Schedules and Statements. The Global Notes

1
  The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Perkins &
Marie Callender’s, LLC (2435); Perkins & Marie Callender’s Holding, LLC (3381); Marie Callender Pie Shops,
LLC (1620); MC Wholesalers, LLC (2420); PMCI Promotions LLC (7308); MCID, Inc. (2015); Wilshire Beverage,
Inc. (5887); FIV, LLC (9288); P&MC’s Real Estate Holding LLC (8553); and P&MC’s Holding Corp. (2225). The
mailing address for the Debtors is 6075 Poplar Avenue, Suite 800, Memphis, Tennessee 38119-4709.


RLF1 21933609v.2
RLF1 21933609v.2
                   Case 19-11743-KG     Doc 186       Filed 09/06/19   Page 3 of 68



should be referred to, considered, and reviewed in connection with any review of the Schedules
and Statements.

                           Global Notes and Overview of Methodology

1.       Reservation of Rights. The Debtors reserve all rights to amend or supplement the
         Schedules and Statements from time to time, in all respects, as may be necessary or
         appropriate, including, without limitation, to change the amount or classification of any
         claim, or to otherwise subsequently designate any claim as “disputed,” “contingent,” or
         “unliquidated.” Furthermore, nothing contained in the Schedules, Statements, or Global
         Notes shall constitute a waiver of any of the Debtors’ rights or an admission with respect
         to these chapter 11 cases, including, without limitation, any issues involving substantive
         consolidation, equitable subordination, defenses, characterization or re-characterization
         of contracts and leases, assumption or rejection of contracts and leases under section 365
         of the Bankruptcy Code, causes of action arising under chapter 5 of the Bankruptcy Code,
         or any other relevant applicable laws to recover assets or avoid transfers.

2.       Basis of Presentation. The Schedules and Statements do not purport to represent
         financial statements prepared in accordance with Generally Accepted Accounting
         Principles in the United States (“GAAP”), nor are they intended to be fully reconciled
         with the financial statements of the Debtors.

         The Schedules and Statements have been signed by Marcus Hewitt, the Senior Vice
         President of Finance of the Debtors. Mr. Hewitt is an authorized signatory for each of the
         Debtors. In reviewing and signing the Schedules and Statements, Mr. Hewitt has relied
         upon the efforts, statements, and representations of various personnel employed by the
         Debtors and their professionals. Mr. Hewitt has not (and could not have) personally
         verified the accuracy of each statement and representation contained in the Schedules and
         Statements, including statements and representations concerning amounts owed to
         creditors, classification of such amounts, and creditor addresses.

3.       Reporting Date. Unless otherwise noted in specific responses, the Schedules and
         Statements reflect the Debtors’ books and records as of the Petition Date or the latest
         available record date before then.

4.       Current Values. Unless otherwise indicated, the Debtors’ Schedules and Statements
         reflect net book values as of the Petition Date. Book values of assets prepared in
         accordance with GAAP generally do not reflect the current performance of the assets and
         may differ materially from the actual value and/or performance of the underlying assets.

         The amounts represented in the Schedules and Statements are totals of all known
         amounts. When necessary, the Debtors have indicated that the value of certain assets is
         “Unknown.” To the extent that any assets have been identified as having an “Unknown”
         value, the actual total may be different from the total listed in the Schedules and
         Statements.

5.       Accuracy. The financial information disclosed herein was not prepared in accordance
         with GAAP, federal or state securities laws or other applicable nonbankruptcy law or in

                                                  2
RLF1 21933609v.2
                   Case 19-11743-KG     Doc 186       Filed 09/06/19    Page 4 of 68



         lieu of complying with any periodic reporting requirements thereunder. Persons and
         entities trading in or otherwise purchasing, selling, or transferring the claims against the
         Debtors should evaluate this financial information in light of the purposes for which it
         was prepared.

6.       Recharacterization. Notwithstanding the Debtors’ reasonable efforts to properly
         characterize, classify, categorize or designate certain claims, assets, executory contracts,
         unexpired leases and other items reported in the Schedules and Statements, the Debtors
         may nevertheless have improperly characterized, classified, categorized, designated or
         omitted certain items. Accordingly, the Debtors reserve all of their rights to
         recharacterize, reclassify, recategorize, redesignate, add or delete items reported in the
         Schedules and Statements at a later time as is necessary and appropriate, as additional
         information becomes available.

7.       Excluded Assets and Liabilities. The Debtors have excluded certain categories of assets
         and liabilities from the Schedules and Statements, including, without limitation, accrued
         salaries and employee benefit accruals. The Debtors also have excluded rejection
         damage claims of counterparties to executory contracts and unexpired leases that may be
         rejected after the Petition Date, to the extent such damage claims may exist. In addition,
         certain immaterial assets and liabilities may have been excluded.

8.       Insiders. For purposes of the Schedules and Statements, the Debtors defined “insiders” in
         accordance with section 101(31) of the Bankruptcy Code as: (a) directors; (b) officers;
         (c) persons in control of the Debtors; (d) relatives of the Debtors’ directors, officers, or
         persons in control of the Debtors; and (e) debtor/non-debtor affiliates of the foregoing.
         Persons listed as “insiders” have been included for informational purposes only and
         including them in the Schedules and Statements shall not constitute an admission that
         those persons are insiders for purposes of section 101(31) of the Bankruptcy Code.
         Moreover, the Debtors do not take any position with respect to: (i) any insider’s influence
         over the control of the Debtors; (ii) the management responsibilities or functions of any
         such insider; (iii) the decision making or corporate authority of any such insider; or (iv)
         whether the Debtors or any such insider could successfully argue that he or she is not an
         “insider” under applicable law or with respect to any theories of liability or for any other
         purpose.

9.       Intellectual Property Rights. Exclusion of certain intellectual property shall not be
         construed as an admission that such intellectual property rights have been abandoned,
         terminated, assigned, expired by their terms, or otherwise transferred pursuant to a sale,
         acquisition, or other transaction.

10.      Entity Classification Issues. The Debtors have endeavored in good faith to identify the
         assets owned by each Debtor and the liabilities owed by each Debtor. While the
         Schedules reflect the results of this effort, several factors may impact the ability of the
         Debtors to precisely assign assets and liabilities to particular Debtor entities, including,
         but not limited to: (a) certain assets may be primarily used by a Debtor other than the
         entity which holds title to such assets according to the Debtors’ books and records; (b)
         the Debtor entity that owns or holds title to certain assets may not be ascertainable given

                                                  3
RLF1 21933609v.2
                   Case 19-11743-KG      Doc 186       Filed 09/06/19    Page 5 of 68



         the consolidated manner in which the Debtors have operated their businesses; and (c)
         certain liabilities may have been nominally incurred by one Debtor, yet such liabilities
         may have actually been incurred by, or the invoices related to such liabilities may have
         been issued to or in the name of, another Debtor.

11.      Executory Contracts and Unexpired Leases. The Debtors reserve all of their rights
         with respect to the named parties of any and all executory contracts, including the right to
         amend and/or supplement Schedule G.

12.      Classifications. Listing (i) a claim on (a) Schedule D as “secured,” (b) Schedule E/F as
         “priority,” or (c) Schedule E/F as “unsecured” or (ii) a contract or lease on Schedule G as
         “executory” or “unexpired,” does not constitute a waiver of the Debtors’ rights to re-
         characterize or reclassify such claims or contracts or to setoff such claims, as
         appropriate.

13.      Claims Description. Schedules D and E/F permit the Debtors to designate a creditor’s
         claim as “disputed,” “contingent,” and/or “unliquidated.” Any failure to designate a
         creditor’s claim on the Debtors Schedules and Statements as “disputed,” “contingent,” or
         “unliquidated” does not constitute a waiver by the Debtors of their rights to later amend
         the Schedules to designate such claim as “disputed,” “contingent,” or “unliquidated.” The
         Debtors reserve all of their rights to amend the Schedules to dispute, or assert offsets or
         defenses to, any creditor’s claim reflected on their Schedules on any grounds, including,
         without limitation, as to the amount, liability, validity, priority or classification of such
         claim.

14.      Causes of Action. The Debtors may not have listed each and every cause of action or
         potential cause of action against third parties as assets in the Schedules and Statements,
         including, without limitation, causes of actions arising under chapter 5 of the Bankruptcy
         Code and any other relevant non-bankruptcy laws to recover assets or avoid transfers.
         The Debtors reserve all of their rights with respect to any cause of action (including
         avoidance actions), controversy, right of setoff, cross claim, counterclaim, or recoupment
         and any claim on contracts or for breaches of duties imposed by law or in equity,
         demand, right, action, lien, indemnity, guaranty, suit, obligation, liability, damage,
         judgment, account, defense, power, privilege, license, and franchise of any kind or
         character whatsoever, known, unknown, fixed or contingent, matured or unmatured,
         suspected or unsuspected, liquidated or unliquidated, disputed or undisputed, secured or
         unsecured, assertable directly or derivatively, whether arising before, on, or after the
         Petition Date, in contract or in tort, in law or in equity, or pursuant to any other theory of
         law it may have, and neither these Global Notes nor the Schedules and Statements shall
         be deemed a waiver of any such claims or causes of action or in any way prejudice or
         impair the assertion of such claims or causes of action.

15.      Intercompany Debts and Transfers. Certain intercompany debts are set forth on
         Schedule D or Schedule E/F, as applicable. Certain intercompany transfers, including
         intercompany claims between the Debtors and non-debtor affiliates are set forth on
         Statement Question 4. The Debtors continue to review the accounting treatment for



                                                   4
RLF1 21933609v.2
                   Case 19-11743-KG      Doc 186       Filed 09/06/19   Page 6 of 68



         intercompany receivables and reserve all rights with respect to the treatment or
         characterization of such items.

16.      Summary of Significant Reporting Policies.             The following is a summary of
         significant reporting policies:

            Undetermined Amounts. The description of an amount as “unknown” or
             “undetermined” is not intended to reflect upon the validity or materiality of such
             amount.

            Estimates. To timely close the books and records of the Debtors and to prepare such
             information on a legal entity basis, the Debtors were required to make certain
             estimates and assumptions that affect the reported amounts of assets and liabilities
             and reported revenue and expenses. The Debtors reserve all rights to amend the
             reported amounts of assets, liabilities, revenue and expenses to reflect changes in
             those estimates and assumptions.

            Totals. All totals that are included in the Schedules and Statements represent totals of
             all known amounts. When necessary, the Debtors have indicated that the value of
             certain assets and liabilities is “Unknown.” To the extent that any assets or liabilities
             have an “Unknown” value, the actual total may be different from the total listed in the
             Schedules and Statements.

            Paid Claims. To the extent the Debtors pay any of the claims listed in the Schedules
             and Statements pursuant to any orders entered by the Court, the Debtors reserve all of
             their rights to amend or supplement the Schedules and Statements or take other action
             as is necessary or appropriate to avoid over-payment of or duplicate payments for any
             such liabilities.

            Other Paid Claims. If the Debtors have reached any postpetition settlement with a
             vendor or other creditor, the terms of such settlement will prevail, supersede amounts
             listed in the Schedules and Statements, and shall be enforceable by all parties.

            Liens. Property and equipment listed in the Schedules and Statements are presented
             without consideration of any liens that may attach (or have attached) to such property
             and equipment.

17.      Currency. Unless otherwise indicated, all amounts are reflected in U.S. dollars.




                                                   5
RLF1 21933609v.2
                   Case 19-11743-KG     Doc 186       Filed 09/06/19   Page 7 of 68



          Specific Disclosures with Respect to the Debtors’ Schedules and Statements

1.       Schedule A/B – Assets – Real and Personal Property. In the ordinary course of
         business, the operating results for all of the Debtors, including without limitation,
         revenue, expenses, assets and liabilities and the like, were rolled into the financial
         reporting for Debtors Perkins & Marie Callenders, LLC, Marie Callender Pie Shops, LLC
         and PMCI Promotions, LLC, and not separately accounted for, as Perkins & Marie
         Callenders, LLC, Marie Callender Pie Shops, LLC and PMCI Promotions, LLC, were the
         only Debtors with significant operations. The Debtors have determined that in order to
         separately report any operating results for the other Debtor entities, they would be
         required to make significant material estimates and assumptions that would necessarily
         affect the reported amounts of revenue, expenses, assets and liabilities and the like, if
         any, for such entities, and that such information is therefore generally more accurately
         reported in the manner accounted for in the ordinary course of the Debtor’s businesses.
         Accordingly, although in certain instances herein the Debtors have been able to
         separately report for other Debtors, including Perkins & Marie Callender’s Holding,
         LLC, MC Wholesalers, LLC, Wilshire Beverage, Inc., FIV, LLC, P&MC’s Real Estate
         Holding, LLC and P&MC’s Holding Corp, the assets and liabilities have only been
         provided for Perkins & Marie Callenders, LLC, Marie Callender Pie Shops, LLC and
         PMCI Promotions, LLC.

         The accounts receivable information listed in Part 3 of Schedule A/B includes both billed
         and unbilled receivables from the Debtors’ customers, and is net of allowance for
         doubtful accounts.

         The Debtors’ do not classify fixed assets in the same manner requested in Parts 7, 8 and 9
         of Schedule A/B. While the amounts reported in the Schedules include the assets, it
         would be unduly burdensome for the Debtors’ to reclassify assets according to these
         Schedules.

         Schedule A/B, Part 5: #25 requests the amount listed in inventory that have been
         purchased within 20 days before the bankruptcy was filed. The Debtors’ inventory
         consists primarily of perishable items, and the Debtors do not track which purchases have
         been consumed or remain in inventory.

2.       Schedule D – Creditors Holding Secured Claims. The Debtors reserve all of their
         rights to amend or supplement such Schedule as necessary.

3.       Schedule E/F – Creditors Who Have Unsecured Claims. While reasonable efforts
         have been made to ensure the accuracy of Schedule E/F, inadvertent errors or omissions
         may have occurred. Accordingly, the Debtors reserve all of their rights to amend or
         supplement such Schedule as necessary.

         The Debtors have not listed on Schedule E/F any priority or non-priority unsecured
         employee wage or benefit claims for which the Debtors have been granted authority (but
         not direction) to pay pursuant to a First Day Order. The Debtors have paid approximately



                                                  6
RLF1 21933609v.2
                   Case 19-11743-KG     Doc 186       Filed 09/06/19   Page 8 of 68



         $4 million on account of such employee wage or benefit claims pursuant to a First Day
         Order.

         Schedule F does not include entries related to workers’ compensation claims, the
         disclosure of which may be a violation of HIPAA laws. These creditors have been
         included in the creditor matrix and will receive proofs of claim forms to be filed if they
         believe they have a claim against a Debtor.

         The claims listed in Schedule E/F allegedly arose or were allegedly incurred on various
         dates. In certain instances, ascertaining the date on which a claim arose is an open
         question of fact. Determining the date upon which each claim in Schedule E/F was
         incurred or arose would be unduly burdensome and cost prohibitive and, therefore, the
         Debtors do not list a date for each claim listed on Schedule E/F.

         While the Debtors maintain general accruals to account for liabilities in accordance with
         GAAP, these amounts are estimates and not tracked on a vendor by vendor basis, and as
         such have not been included on Schedule E/F.

         Schedule E/F does not include potential rejection damage claims, if any, of the
         counterparties to executory contracts and unexpired leases that may be rejected.

4.       Schedule G – Executory Contracts and Unexpired Leases. While reasonable efforts
         have been made to ensure the accuracy of Schedule G, inadvertent errors or omissions
         may have occurred. The Debtors hereby reserve all of their rights to (i) dispute the
         validity, status or enforceability of any contracts, agreements or leases set forth in
         Schedule G and (ii) amend or supplement such Schedule as necessary. Furthermore, the
         Debtors reserve all of their rights, claims and causes of action with respect to the
         contracts and agreements listed on these Schedules, including the right to dispute or
         challenge the characterization or the structure of any transaction, document or instrument.
         The presence or absence of a contract or agreement on Schedule G does not constitute an
         admission that such contract or agreement is or is not an executory contract or unexpired
         lease.

         On August 6, 2019, the Debtors filed the First Omnibus Motion of the Debtors for an
         Order (I) Authorizing Rejection of Certain Unexpired Leases of Nonresidential Real
         Property Nunc Pro Tunc to the Petition Date, (II) Authorizing Abandonment of Certain
         Property in Connection Therewith and (III) Granting Related Relief [Docket No. 40], and
         on August 7, 2019, the Debtors filed the Second Omnibus Motion of Debtors for an
         Order (I) Authorizing Rejection of Certain Unexpired Leases of Nonresidential Real
         Property Nunc Pro Tunc to the Rejection Date, (II) Authorizing Abandonment of Certain
         Property in Connection Therewith and (III) Granting Related Relief Docket No. 78]
         (collectively, the “Lease Rejection Motions”), seeking authority from this Court to
         reject approximately thirty (30) unexpired non-residential real property leases related to
         closed store locations, nunc pro tunc to the Petition Date (collectively, the “Rejected
         Leases”). The Debtors believe that each of the Rejected Leases is set forth on Schedule
         G. In the event the Court approves the Lease Rejection Motion, each of the Rejected
         Leases will be deemed rejected as of the Petition Date (absent a separate agreement


                                                  7
RLF1 21933609v.2
                   Case 19-11743-KG     Doc 186       Filed 09/06/19    Page 9 of 68



         between the Debtors and the applicable counterparty to the Rejected Lease to the
         contrary).

         In addition, the Debtors are a party to numerous agreements related to the settlement of
         certain alleged claims and/or causes of action against the Debtors that are not included on
         Schedule G. Certain of these agreements require the Debtors to maintain the
         confidentiality of, among other things, such agreements, their terms, and the parties
         thereto. Further, at this time, the Debtors believe that many of these agreements no
         longer have material executory obligations remaining thereunder and, as such, may not
         constitute executory contracts; however, the Debtors reserve all of their rights to alter or
         amend Schedule G to the extent that additional information regarding such agreements
         becomes available.

         Omission of a contract or agreement from Schedule G does not constitute an admission
         that such omitted contract or agreement is not an executory contract or unexpired lease.
         The Debtors’ rights under the Bankruptcy Code with respect to any such omitted
         contracts or agreements are not impaired by the omission.

5.       Schedule H – Codebtors. The Debtors may not have identified certain guarantees that
         are embedded in the Debtors’ executory contracts, unexpired leases, secured financings,
         debt instruments and other such agreements. No claim set forth on the Schedules and
         Statements of the Debtors is intended to acknowledge claims of creditors that are
         otherwise satisfied or discharged by a non-debtor. The Debtors reserve all of their rights
         to amend or supplement such Schedule as necessary.

6.       Statement 4 and 30. As set forth in more detail in the Motion of Debtors for Interim and
         Final Orders (I) Authorizing Continued Use of the Debtors’ Existing Cash Management
         System and Bank Accounts; (II) Authorizing Continued Performance of Intercompany
         Transactions; (III) Waiving Certain United States Trustee Requirements; and (V)
         Granting Related Relief [Docket No. 8] (the “Cash Management Motion”), the Debtors’
         cash management system is centralized. As a result, during the year preceding the
         Petition Date, certain payments may have been paid to insiders of each of the Debtors by
         one or more of the other Debtors, and some of these payments may have been for the
         benefit of another Debtor. These payments are listed on Statement 4 and 30 for the
         Debtor making the payment, even if the payment was made to or for the benefit of an
         insider of another Debtor. To ascertain information relating to all payments that were
         made to insiders, Statement 4 and 30 for all of the Debtors should be consulted.

7.       Statement 6. To the extent the Debtors have incurred or effectuated any ordinary course
         setoffs with customers and vendors prior to the Petition Date, or are subject to the
         occurrence of or maintain the right to effectuate ordinary course setoffs on account of
         activities occurring prior to the Petition Date, such setoffs are excluded from the Debtors’
         Schedules and Statements. The Debtors reserve all of their rights with respect to any
         such setoffs.




                                                  8
RLF1 21933609v.2
                   Case 19-11743-KG    Doc 186        Filed 09/06/19   Page 10 of 68



8.       Statement 7. The Debtors reserve all of their rights and defenses with respect to any and
         all listed lawsuits and administrative proceedings. The listing of any such suits and
         proceedings shall not constitute an admission by the Debtors of any liabilities or that the
         actions or proceedings were correctly filed against the Debtors or any affiliates of the
         Debtors. The Debtors also reserve their rights to assert that neither the Debtors nor any
         affiliates of the Debtors are an appropriate party to such actions or proceedings. The
         Debtors have not included on Statement 7 parties that may have asserted informal
         workers’ compensation claims or similar claims that were resolved or otherwise
         addressed without formal litigation or an administrative hearing or similar proceeding
         having been commenced. Additionally, to the extent that events occurred prior to the
         Petition Date, but any lawsuit or administrative proceeding related thereto was filed after
         the Petition Date, such suits or proceedings may not be listed Statement 7.

9.       Statement 9. The Debtors have provided a summary of the number and value of
         charitable gifts made during the reporting period and while reasonable best efforts have
         been made to ensure that the list of gifts provided in response to Statement 9 is accurate,
         certain gifts may have inadvertently been omitted from the response to Statement 9.

10.      Statement 11. Debtor P&MC made payments on behalf of all of the Debtors to various
         professionals for restructuring services. The payments listed in Statement 11 are
         generally only for restructuring related services. The Debtors may have made other
         payments to the listed professionals for non-bankruptcy related services, but these
         payments are not listed in Statement 11.

11.      Statement 14. Previous addresses of franchise locations where a Debtor is the guarantor
         are not listed in Statement 14.

12.      Statement 26(d). The Debtors do not maintain records of the parties which requested or
         obtained copies of any financial statements. Financial statements may be provided to our
         lender group banks, vendors, landlords, franchisees and customers within the ordinary
         course of business.




                                                  9
RLF1 21933609v.2
                              Case 19-11743-KG                   Doc 186           Filed 09/06/19           Page 11 of 68


 Fill in this information to identify the case:

 Debtor Name: In re : Marie Callender Pie Shops, LLC

 United States Bankruptcy Court for the: District Of Delaware

 Case number (if known): 19-11748 (KG)

                                                                                                                            Check if this is an
                                                                                                                            amended filing


Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                          04/19

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor¶s name and case number (if known).


 Part 1:      Income


 1. Gross revenue from business

        None


           Identify the beginning and ending dates of the debtor¶s fiscal year, which may       Sources of revenue     Gross revenue
           be a calendar year                                                                   Check all that apply   (before deductions and
                                                                                                                       exclusions)


        From the beginning of the
        fiscal year to filing date: From        12/31/2018            to   Filing date      5   Operating a business

                                                MM / DD / YYYY                                  Other                  $              33,447,000.00



        For prior year:                 From    1/1/2018              to   12/30/2018       5   Operating a business

                                                MM / DD / YYYY             MM / DD / YYYY       Other                  $              65,599,000.00



        For the year before that:       From    12/26/2016            to   12/31/2017       5   Operating a business

                                                MM / DD / YYYY             MM / DD / YYYY       Other                  $              78,825,000.00




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              Page 1
                              Case 19-11743-KG                 Doc 186          Filed 09/06/19            Page 12 of 68
Debtor:    Marie Callender Pie Shops, LLC                                                           Case number (if known):   19-11748

           Name


 2. Non-business revenue

    Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
    and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

          None


                                                                                                                              Gross revenue from each
                                                                                                Description of sources        source
                                                                                                of revenue                    (before deductions and
                                                                                                                              exclusions)

       From the beginning of the
       fiscal year to filing date: From      12/31/2018          to   Filing date              Interest Income                  $                  395.00
                                             MM / DD / YYYY


      For prior year:                From    1/1/2018            to   12/30/2018              Interest Income                   $                   23.00
                                             MM / DD / YYYY           MM / DD / YYYY


       For the year before that:      From   12/26/2016          to   12/31/2017               Interest Income                  $               $2,175 .00
                                             MM / DD / YYYY           MM / DD / YYYY




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       Page 2
                                Case 19-11743-KG                Doc 186            Filed 09/06/19           Page 13 of 68
Debtor:    Marie Callender Pie Shops, LLC                                                            Case number (if known):    19-11748

           Name



 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

      3. Certain payments or transfers to creditors within 90 days before filing this case

        List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation, within 90 days before
        filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825 . (This amount may be adjusted on 4/01/22
        and every 3 years after that with respect to cases filed on or after the date of adjustment.)

            None

              Creditor¶s name and address                                                                           Reasons for payment or transfer
                                                                 Dates              Total amount or value
                                                                                                                    Check all that apply
           3.1 See SOFA 3 Attachment                                                 $                                         Secured debt
              Creditor's Name
                                                                                                                               Unsecured loan repayments

                                                                                                                               Suppliers or vendors
              Street
                                                                                                                               Services

                                                                                                                               Other


              City                   State        ZIP Code



              Country




 4.          Payments or other transfers of property made within 1 year before filing this case that benefited any insider


             List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
             guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than
             $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
             adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor
             and their relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and
             any managing agent of the debtor. 11 U.S.C. § 101(31).
                    None

             Insider's Name and Address                      Dates            Total amount or value           Reason for payment or transfer

          4.1 See SOFA 4 Attachment                                            $
             Insider's Name




             Street




             City                  State       ZIP Code



             Country


             Relationship to Debtor




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                           Page 3
                                  Case 19-11743-KG               Doc 186         Filed 09/06/19              Page 14 of 68
Debtor:   Marie Callender Pie Shops, LLC                                                               Case number (if known):   19-11748

          Name

 5.     Repossessions, foreclosures, and returns

        List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor,
        sold at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.


        5 None

        Creditor's Name and Address                             Description of the Property                   Date                  Value of property

          5.1                                                                                                                        $
                Creditor's Name



                Street




                City                  State       ZIP Code



                Country



   6.   Setoffs

        List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
        of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
        debt.

        5 None

                Creditor's Name and Address                  Description of the action creditor took      Date action was taken          Amount

          6.1                                                                                                                            $
                Creditor's Name



                Street

                                                                Last 4 digits of account number: XXXX–


                City              State       ZIP Code



                Country




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      Page 4
                                   Case 19-11743-KG            Doc 186         Filed 09/06/19             Page 15 of 68
Debtor:    Marie Callender Pie Shops, LLC                                                         Case number (if known):   19-11748

           Name


 Part 3:        Legal Actions or Assignments

 7.    Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
       List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was
       involved in any capacity—within 1 year before filing this case.
            None

                  Case title                        Nature of case                   Court or agency¶s name and address                        Status of case

           7.1 See SOFA 7 Attachment                                                                                                                Pending
                                                                                    Name
                                                                                                                                                    On appeal

                                                                                                                                                    Concluded
                                                                                    Street

                  Case number


                                                                                    City                       State        ZIP Code


                                                                                    Country




 8.   Assignments and receivership
      List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands
      of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.

      5 None
                Custodian¶s name and address                 Description of the Property                Value
          8.1                                                                                       $
                Custodian’s name                                                                        Court name and address
                                                             Case title
                Street                                                                                  Name




                                                             Case number                                Street

                City                 State      ZIP Code



                Country                                      Date of order or assignment                City                           State           ZIP Code



                                                                                                        Country




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        Page 5
                                 Case 19-11743-KG              Doc 186          Filed 09/06/19        Page 16 of 68
Debtor:    Marie Callender Pie Shops, LLC                                                       Case number (if known):   19-11748

           Name


 Part 4:       Certain Gifts and Charitable Contributions
 9.   List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value
      of the gifts to that recipient is less than $1,000

           None

                                                              Description of the gifts or
               Recipient¶s name and address                                                      Dates given                 Value
                                                              contributions
           9.1 See SOFA 9 Attachment                                                                                         $
               Creditor's Name


               Street




               City                   State        ZIP Code


               Country

                  Recipient¶s relationship to debtor




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         Page 6
                              Case 19-11743-KG                Doc 186           Filed 09/06/19               Page 17 of 68
Debtor:    Marie Callender Pie Shops, LLC                                                              Case number (if known):   19-11748

           Name


 Part 5:       Certain Losses
 10.      All losses from fire, theft, or other casualty within 1 year before filing this case.
             None

                                                              Amount of payments received
                                                              for the loss
                                                              If you have received payments to
                                                              cover the loss, for example, from
                                                              insurance, government
               Description of the property lost and how the
                                                              compensation, or tort liability, list   Date of loss                       Value of property lost
               loss occurred
                                                              the total received.
                                                              List unpaid claims on Official
                                                              Form 106A/B (Schedule A/B:
                                                              Assets ±Real and Personal
                                                              Property).
          10.1 See SOFA 10 Attachment                                                                                                $




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                             Page 7
                               Case 19-11743-KG                   Doc 186          Filed 09/06/19            Page 18 of 68
Debtor:     Marie Callender Pie Shops, LLC                                                             Case number (if known):   19-11748

           Name


  Part 6:      Certain Payments or Transfers

   11.      Payments related to bankruptcy

           List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
           of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
           relief, or filing a bankruptcy case.
           5 None

                     Who was paid or who received the transfer?     If not money, describe any property transferred    Dates             Total amount or value

              11.1                                                                                                                          $


                     Address


                     Street




                     City               State         ZIP Code



                     Country

                     Email or website address



                     Who made the payment, if not debtor?




  12. Self-settled trusts of which the debtor is a beneficiary

          List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this
          case to a self-settled trust or similar device.
          Do not include transfers already listed on this statement.
          5 None

                                                                                                             Dates transfers
                   Name of trust or device                        Describe any property transferred                                  Total amount or value
                                                                                                             were made
            12.1                                                                                                                     $


                   Trustee




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          Page 8
                               Case 19-11743-KG                Doc 186          Filed 09/06/19            Page 19 of 68
Debtor:     Marie Callender Pie Shops, LLC                                                         Case number (if known):   19-11748

           Name

  13. Transfers not already listed on this statement

          List any transfers of money or other property - by sale, trade, or any other means - made by the debtor or a person acting on behalf of the debtor
          within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial
          affairs. Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.


          5 None

                                                                 Description of property transferred or
                   Who received transfer?                                                                 Date transfer was
                                                                 payments received or debts paid in                              Total amount or value
                                                                                                          made
                                                                 exchange
            13.1                                                                                                                 $


                   Address


                   Street




                   City               State       ZIP Code



                   Country
                   Relationship to Debtor




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    Page 9
                               Case 19-11743-KG               Doc 186          Filed 09/06/19            Page 20 of 68
Debtor:     Marie Callender Pie Shops, LLC                                                        Case number (if known):   19-11748

           Name


  Part 7:      Previous Locations
   14.     Previous addresses

           List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.
              Does not apply
                  Address                                                           Dates of occupancy

          14.1 See SOFA 14 Attachment                                                From                                   To
               Street




               City                      State               ZIP Code


               Country




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              Page 10
                                   Case 19-11743-KG               Doc 186            Filed 09/06/19             Page 21 of 68
Debtor:     Marie Callender Pie Shops, LLC                                                                Case number (if known):   19-11748

            Name


  Part 8:          Health Care Bankruptcies
  15. Health Care bankruptcies

       Is the debtor primarily engaged in offering services and facilities for:
       — diagnosing or treating injury, deformity, or disease, or
       — providing any surgical, psychiatric, drug treatment, or obstetric care?
       5 No. Go to Part 9.

             Yes. Fill in the information below.

                                                                                                                                    If debtor provides meals and
                   Facility Name and Address                  Nature of the business operation, including type of services
                                                                                                                                    housing, number of patients in
                                                              the debtor provides
                                                                                                                                    debtor¶s care
            15.1
                   Facility Name




                                                              Location where patient records are maintained (if different from
                                                              facility address). If electronic, identify any service provider.
                                                                                                                                    How are records kept?
                   Street                                                                                                           Check all that apply:
                                                                                                                                        Electronically

                                                                                                                                        Paper
                   City              State         ZIP Code



                   Country




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                              Page 11
                              Case 19-11743-KG                 Doc 186          Filed 09/06/19          Page 22 of 68
Debtor:    Marie Callender Pie Shops, LLC                                                         Case number (if known):   19-11748

           Name


 Part 9:      Personally Identifiable Information

    16. Does the debtor collect and retain personally identifiable information of customers?

             No.

          5 Yes. State the nature of the information collected and retained.     Full Name, Home Address, DOB

                    Does the debtor have a privacy policy about that information?

                       No

                    5 Yes


 17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other
     pension or profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.

      5Yes. Does the debtor serve as plan administrator?

             5No. Go to Part 10.

              Yes. Fill in below:

                            Name of plan                                                Employer identification number of the plan

                     17.1   Perkins & Marie Callender's LLC Retirement Savings Plan     EIN: XX-XXXXXXX

                            Has the plan been terminated?
                            5 No
                              Yes




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                           Page 12
                                   Case 19-11743-KG                  Doc 186          Filed 09/06/19           Page 23 of 68
Debtor:    Marie Callender Pie Shops, LLC                                                                Case number (if known):   19-11748

          Name


 Part 10:        Certain Financial Accounts, Safe Deposit Boxes, and Storage Units
 18. Closed financial accounts

      Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed,
      sold, moved, or transferred?
      Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
      cooperatives, associations, and other financial institutions.

      5 None


                                                                                                                   Date account was
                                                                        Last 4 digits of                                                Last balance before closing or
                 Financial institution name and address                                      Type of account       closed, sold, moved,
                                                                        account number                                                  transfer
                                                                                                                   or transferred


          18.1                                                          XXXX-                Checking                                     $
                 Name
                                                                                             Savings

                                                                                             Money market
                 Street
                                                                                             Brokerage

                                                                                             Other


                 City                State            ZIP Code



                 Country



   19.    Safe deposit boxes

          List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before
          filing this case.
            5 None


                                                                                Names of anyone with access                                    Does debtor still
                        Depository institution name and address                                                 Description of the contents
                                                                                to it                                                          have it?



                 19.1                                                                                                                             No
                          Name

                                                                                                                                                  Yes
                          Street



                                                                                Address
                          City               State               ZIP Code



                        Country




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         Page 13
                               Case 19-11743-KG                 Doc 186         Filed 09/06/19               Page 24 of 68
Debtor:   Marie Callender Pie Shops, LLC                                                               Case number (if known):   19-11748

          Name

  20. Off-premises storage

      List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a
      building in which the debtor does business.

           None


                                                                                                                                            Does debtor still
                 Facility name and address                         Names of anyone with access to it         Description of the contents
                                                                                                                                            have it?


                                                                                                             Holiday Shelving, Tables,
          20.1 Henderson Storage                                                                                                              No
                                                                   David Eastburn                            Pie Racks
                 Name

                 1051 Stephanie Place                                                                                                       5 Yes
                 Street




                 Henderson            NV             89014         Address
                 City                 State          ZIP Code
                                                                   530 N. Stephanie St., Henderson NV
                                                                   89014
                 Country


          20.2 Lithocraft                                          Erin Van Veen                             Menus and POP Inventory          No
                 Name

                 1201 N. Miller St.                                                                                                         5 Yes
                 Street




                 Anaheim              CA             92806         Address
                 City                 State          ZIP Code
                                                                   26047 Acero, Suite 110, Mission
                                                                   Viejo CA 92691
                 Country




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       Page 14
                             Case 19-11743-KG                Doc 186         Filed 09/06/19            Page 25 of 68
Debtor:   Marie Callender Pie Shops, LLC                                                         Case number (if known):   19-11748

          Name


 Part 11:        Property the Debtor Holds or Controls That the Debtor Does Not Own

 21. Property held for another
      List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in
      trust. Do not list leased or rented property.
      5 None

                 Owner¶s name and address                Location of the property        Description of the property            Value

          21.1                                                                                                              $
                 Name


                 Street




                 City           State       ZIP Code



                 Country




Official Form 207                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   Page 15
                                Case 19-11743-KG                 Doc 186             Filed 09/06/19              Page 26 of 68
Debtor:     Marie Callender Pie Shops, LLC                                                                 Case number (if known):   19-11748

           Name


  Part 12:        Details About Environmental Information
  For the purpose of Part 12, the following definitions apply:
  
          Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material,
          regardless of the medium affected (air, land, water, or any other medium).
  
          Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor
          formerly owned, operated, or utilized.
  
          Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant,
          or a similarly harmful substance.
  Report all notices, releases, and proceedings known, regardless of when they occurred.

  22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

             No

       5 Yes. Provide details below.

                   Case title                        Court or agency name and address                       Nature of the case                  Status of case

           22.1 See SOFA 22 Attachment                                                                                                              Pending
                                                     Name
                                                                                                                                                    On appeal
                                                                                                                                                    Concluded
                                                     Street



                  Case Number


                                                     City                State           ZIP Code



                                                     Country


 23.      Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of
          an environmental law?

          5 No

             Yes. Provide details below.

                                                               Governmental unit name and
                  Site name and address                                                                        Environmental law, if known       Date of notice
                                                               address
           23.1
                  Name                                         Name


                  Street                                       Street




                  City            State            ZIP Code    City              State          ZIP Code



                  Country                                      Country




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                            Page 16
                              Case 19-11743-KG                   Doc 186       Filed 09/06/19        Page 27 of 68
Debtor:    Marie Callender Pie Shops, LLC                                                      Case number (if known):   19-11748

           Name

  24.     Has the debtor notified any governmental unit of any release of hazardous material?

          5 No

             Yes. Provide details below.

                  Site name and address                 Governmental unit name and address      Environmental law, if known         Date of notice

           24.1
                  Name                                  Name


                  Street                                Street




                  City         State         ZIP Code   City           State        ZIP Code



                  Country                               Country




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 Page 17
                               Case 19-11743-KG                    Doc 186          Filed 09/06/19            Page 28 of 68
Debtor:    Marie Callender Pie Shops, LLC                                                               Case number (if known):   19-11748

           Name


  Part 13:     Details About the Debtor¶s Business or Connections to Any Business
  25. Other businesses in which the debtor has or has had an interest
       List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this
       case.Include this information even if already listed in the Schedules.
             None
                                                                                                           Employer Identification number
                  Business name and address                       Describe the nature of the business
                                                                                                           Do not include Social Security number or ITIN.
          25.1 See SOFA 25 Attachment                                                                      EIN:
               Name
                                                                                                           Dates business existed
                                                                                                           From                         To
               Street




               City                  State             ZIP Code



               Country



 26. Books, records, and financial statements

      26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.

             None

                  Name and Address                                                       Dates of service

          26a.1 Karen Larson-Young, Chief Financial Officer                              From   July 1987                         To August 2017
                  Name
                  6075 Poplar Ave, Suite 800
                  Street




                  Memphis                      TN                      38119-4717
                  City                         State                   ZIP Code


                  Country

          26a.2 Marcus Hewitt, Sr Vice President, Finance                                From   March 2016                        To Present
                  Name
                  6075 Poplar Ave, Suite 800
                  Street




                  Memphis                      TN                      38119-4717
                  City                         State                   ZIP Code


                  Country

          26a.3 Angela Whitlock, VP of Finance                                           From   September 2017                    To Present
                  Name
                  6075 Poplar Ave, Suite 800
                  Street




                  Memphis                      TN                      38119-4717
                  City                         State                   ZIP Code


                  Country




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         Page 18
                                 Case 19-11743-KG              Doc 186           Filed 09/06/19           Page 29 of 68
Debtor:    Marie Callender Pie Shops, LLC                                                           Case number (if known):        19-11748

          Name

      List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial
 26b. statement within 2 years before filing this case.

          5 None
                    Name and Address                                                Dates of service

           26b.1                                                                    From                                      To
                    Name



                    Street




                    City                    State            ZIP Code


                    Country




  26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.
          5 None

                                                                                                         If any books of account and records are
                  Name and address
                                                                                                         unavailable, explain why

          26c.1
                  Name



                  Street




                  City                                           State             ZIP Code



                  Country




  26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
       statement within 2 years before filing this case.

           5 None

                         Name and address

            26d.1
                     Name



                     Street




                     City                                                State           ZIP Code



                     Country




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  Page 19
                               Case 19-11743-KG                Doc 186        Filed 09/06/19               Page 30 of 68
Debtor:    Marie Callender Pie Shops, LLC                                                            Case number (if known):   19-11748

           Name

 27. Inventories

      Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No

       5 Yes. Give the details about the two most recent inventories.

                                                                                         Date of          The dollar amount and basis (cost, market, or
                  Name of the person who supervised the taking of the inventory
                                                                                         Inventory        other basis) of each inventory
                  See SOFA 27 Attachment                                                                  $


                  Name and address of the person who has possession of inventory
                  records
          27.1
                  Name



                  Street




                  City               State                    ZIP Code



                  Country



 28. List the debtor¶s officers, directors, managing members, general partners, members in control, controlling shareholders, or other
     people in control of the debtor at the time of the filing of this case.

                  Name                              Address                                          Position and Nature of any           % of interest, if any
                                                                                                     interest
          28.1 See SOFA 28 Attachment


 29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members
     in control of the debtor, or shareholders in control of the debtor who no longer hold these positions?

             No

          5 Yes. Identify below.

                                                                                           Position and Nature of          Period during which position or
                 Name                         Address
                                                                                           any interest                    interest was held
          29.1 Raphael Wallander              701 Lake Street E, 300, Wayzata, MN 55391    Manager                         From 10/2/2017      To 6/14/2019

                                              6075 Poplar Ave., Suite 800, Memphis, TN                                     From                To
          29.2 Wade Breaux                    38119                                        Chief Marketing Officer                1/1/2015          12/20/2018




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          Page 20
                                Case 19-11743-KG                Doc 186          Filed 09/06/19            Page 31 of 68
Debtor:     Marie Callender Pie Shops, LLC                                                           Case number (if known):     19-11748

           Name

  30. Payments, distributions, or withdrawals credited or given to insiders
          Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws,
          bonuses, loans,credits on loans, stock redemptions, and options exercised?
              No
          5 Yes. Identify below.

                                                                       Amount of money
                    Name and address of recipient                      or description and    Dates                             Reason for providing the value
                                                                       value of property

            30.1 See SOFA 4
                    Name


                    Street




                    City                     State       ZIP Code


                    Country

                    Relationship to debtor



  31.     Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

          5 No

             Yes. Identify below.

                  Name of the parent corporation                                   Employer Identification number of the parent corporation

           31.1                                                                   EIN:


   32.     Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           5 No

              Yes. Identify below.

                     Name of the pension fund                                   Employer Identification number of the pension fund

             32.1                                                               EIN:




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        Page 21
Part 14:      Signature andCase   19-11743-KG
                           Declaration                              Doc 186         Filed 09/06/19              Page 32 of 68

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.

18 U.S.C.§§ 152, 1341, 1519, and 3571.


I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true and correct.


I declare under penalty of perjury that the foregoing is true and correct.



Executed on       09/06/2019
                    MM / DD / YYYY




      / s / Marcus Hewitt
                                                                                     Printed name Marcus Hewitt

     Signature of individual signing on behalf of the debtor


     Position or relationship to debtor   Senior Vice President of Finance


Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?

        No

5       Yes
                                                               Case 19-11743-KG           Doc 186        Filed 09/06/19     Page 33 of 68

                                                                               In re: Marie Callender Pie Shops, LLC
                                                                                         Case No. 19-11748
                                                                                          SOFA 3 Attachment
                                                              Certain payments or transfers to creditors within 90 days before filing this case


                                                                                                                                                                              Reason for payment or transfer
                                                                                                                                                                              (e.g. Secured debt, Unsecured
                                                                                                                                                            Total amount or loan repayments, Suppliers or
Creditor's name              Address 1                        Address 2                    City                 State Zip            Country      Date      value             vendors, Services, or Other)
1109 E 3900 S. SLC Utah, L   Attn; Mehran Alagheband          25 Glen Cove Ave.            Glen Cove            NY    11542                       5/31/2019         $8,333.33 Lease payment

1801 Oak Street Partners L   5601 Truxton Avenue, Suite 190                                Bakersfield          CA     93309                      5/31/2019       $14,822.50   Lease payment
3500 Coffee, LLC             PO Box 5116                                                   Modesto              CA     95352-5116                 5/29/2019       $17,399.81   Lease payment
3500 Coffee, LLC             PO Box 5116                                                   Modesto              CA     95352-5116                 6/12/2019       $25,329.84   Lease payment
3500 Coffee, LLC             PO Box 5116                                                   Modesto              CA     95352-5116                 7/19/2019       $14,669.67   Lease payment

Adm MarketingLLC             1415 W Magnolia Blvd Suite 102                                Burbank              CA     91506                      6/5/2019        $68,200.00   Suppliers or Vendors
Aire Rite                    15122 Bolsa Chica St                                          Huntington Bch.      CA     92649                      7/31/2019       $26,434.01   Suppliers or Vendors
Aire Rite                    15122 Bolsa Chica St                                          Huntington Bch.      CA     92649                      5/8/2019        $14,102.55   Suppliers or Vendors
Aire Rite                    15122 Bolsa Chica St                                          Huntington Bch.      CA     92649                      5/10/2019       $11,573.00   Suppliers or Vendors
Aire Rite                    15122 Bolsa Chica St                                          Huntington Bch.      CA     92649                      5/15/2019       $11,132.96   Suppliers or Vendors
Aire Rite                    15122 Bolsa Chica St                                          Huntington Bch.      CA     92649                      5/22/2019        $1,550.11   Suppliers or Vendors
Aire Rite                    15122 Bolsa Chica St                                          Huntington Bch.      CA     92649                      5/24/2019        $2,687.09   Suppliers or Vendors
Aire Rite                    15122 Bolsa Chica St                                          Huntington Bch.      CA     92649                      5/29/2019        $7,102.64   Suppliers or Vendors
Aire Rite                    15122 Bolsa Chica St                                          Huntington Bch.      CA     92649                      5/31/2019          $317.92   Suppliers or Vendors
Aire Rite                    15122 Bolsa Chica St                                          Huntington Bch.      CA     92649                      6/5/2019         $1,901.86   Suppliers or Vendors
Aire Rite                    15122 Bolsa Chica St                                          Huntington Bch.      CA     92649                      6/7/2019         $5,043.59   Suppliers or Vendors
Aire Rite                    15122 Bolsa Chica St                                          Huntington Bch.      CA     92649                      6/12/2019       $14,716.25   Suppliers or Vendors
Aire Rite                    15122 Bolsa Chica St                                          Huntington Bch.      CA     92649                      6/19/2019        $1,844.95   Suppliers or Vendors
Aire Rite                    15122 Bolsa Chica St                                          Huntington Bch.      CA     92649                      7/3/2019        $23,835.68   Suppliers or Vendors
Aire Rite                    15122 Bolsa Chica St                                          Huntington Bch.      CA     92649                      7/19/2019       $18,976.98   Suppliers or Vendors
Aire Rite                    15122 Bolsa Chica St                                          Huntington Bch.      CA     92649                      7/19/2019        $1,616.27   Suppliers or Vendors
All Seasons Sales & Market   PO Box 653                                                    Trexlertown          PA     18087                      5/17/2019       $42,272.00   Suppliers or Vendors
All Seasons Sales & Market   PO Box 653                                                    Trexlertown          PA     18087                      7/19/2019       $29,620.65   Suppliers or Vendors
Alsco                        505 E 200 S                                                   Salt Lake City       UT     84102                      5/8/2019           $913.29   Suppliers or Vendors
Alsco                        505 E 200 S                                                   Salt Lake City       UT     84102                      5/10/2019          $123.01   Suppliers or Vendors
Alsco                        505 E 200 S                                                   Salt Lake City       UT     84102                      5/15/2019          $717.89   Suppliers or Vendors
Alsco                        505 E 200 S                                                   Salt Lake City       UT     84102                      5/17/2019          $122.80   Suppliers or Vendors
Alsco                        505 E 200 S                                                   Salt Lake City       UT     84102                      5/22/2019        $1,129.32   Suppliers or Vendors
Alsco                        505 E 200 S                                                   Salt Lake City       UT     84102                      5/24/2019          $140.57   Suppliers or Vendors
Alsco                        505 E 200 S                                                   Salt Lake City       UT     84102                      5/29/2019        $1,062.20   Suppliers or Vendors
Alsco                        505 E 200 S                                                   Salt Lake City       UT     84102                      5/31/2019          $105.76   Suppliers or Vendors
Alsco                        505 E 200 S                                                   Salt Lake City       UT     84102                      6/5/2019           $785.01   Suppliers or Vendors
Alsco                        505 E 200 S                                                   Salt Lake City       UT     84102                      6/7/2019           $156.07   Suppliers or Vendors
Alsco                        505 E 200 S                                                   Salt Lake City       UT     84102                      6/12/2019          $860.60   Suppliers or Vendors
Alsco                        505 E 200 S                                                   Salt Lake City       UT     84102                      6/14/2019          $132.59   Suppliers or Vendors
Alsco                        505 E 200 S                                                   Salt Lake City       UT     84102                      6/19/2019          $759.69   Suppliers or Vendors
Alsco                        505 E 200 S                                                   Salt Lake City       UT     84102                      7/19/2019        $3,819.33   Suppliers or Vendors
Altametrics Inc              PO Box 809123                                                 Chicago              IL     60680-9123                 5/15/2019       $10,748.23   Suppliers or Vendors
Anc Investments, LLC         Attn: Hadi Morshed, Manager    1158 26th Street, Unit 450     Santa Monica         CA     90403                      5/31/2019       $34,127.76   Lease payment
Anc Investments, LLC         Attn: Hadi Morshed, Manager    1158 26th Street, Unit 450     Santa Monica         CA     90403                      7/1/2019        $25,649.88   Lease payment
Asher Garden, LLC            170 S Beverly Dr #312                                         Beverly Hills        CA     90212                      5/29/2019       $10,646.00   Lease payment
Awc Packaging                140 N Maple Street#102                                        Corona               CA     92880                      5/10/2019        $3,510.00   Suppliers or Vendors
Awc Packaging                140 N Maple Street#102                                        Corona               CA     92880                      5/22/2019       $22,036.00   Suppliers or Vendors



                                                                                               Page 1 of 24
                                                        Case 19-11743-KG           Doc 186      Filed 09/06/19       Page 34 of 68

                                                                        In re: Marie Callender Pie Shops, LLC
                                                                                  Case No. 19-11748
                                                                                   SOFA 3 Attachment
                                                       Certain payments or transfers to creditors within 90 days before filing this case


                                                                                                                                                                         Reason for payment or transfer
                                                                                                                                                                         (e.g. Secured debt, Unsecured
                                                                                                                                                     Total amount or     loan repayments, Suppliers or
Creditor's name              Address 1                 Address 2                    City                 State   Zip        Country        Date      value               vendors, Services, or Other)
Awc Packaging                140 N Maple Street#102                                 Corona               CA      92880                     5/24/2019         $1,627.50   Suppliers or Vendors
Awc Packaging                140 N Maple Street#102                                 Corona               CA      92880                     5/29/2019        $16,009.92   Suppliers or Vendors
Awc Packaging                140 N Maple Street#102                                 Corona               CA      92880                     6/5/2019         $13,032.73   Suppliers or Vendors
Bakemark                     805 West 2500 South                                    Salt Lake City       UT      84119                     5/8/2019            $678.77   Suppliers or Vendors
Bakemark                     805 West 2500 South                                    Salt Lake City       UT      84119                     5/10/2019         $1,027.27   Suppliers or Vendors
Bakemark                     805 West 2500 South                                    Salt Lake City       UT      84119                     5/22/2019           $189.65   Suppliers or Vendors
Bakemark                     805 West 2500 South                                    Salt Lake City       UT      84119                     5/31/2019           $963.72   Suppliers or Vendors
Bakemark                     805 West 2500 South                                    Salt Lake City       UT      84119                     6/5/2019            $518.79   Suppliers or Vendors
Bakemark                     805 West 2500 South                                    Salt Lake City       UT      84119                     6/14/2019            $48.90   Suppliers or Vendors
Bakemark                     805 West 2500 South                                    Salt Lake City       UT      84119                     6/19/2019         $1,170.54   Suppliers or Vendors
Bakemark                     805 West 2500 South                                    Salt Lake City       UT      84119                     7/3/2019          $2,658.35   Suppliers or Vendors
Bakemark                     805 West 2500 South                                    Salt Lake City       UT      84119                     7/19/2019         $1,564.38   Suppliers or Vendors
Bakemark UsaLLC              2570 Kiel Way                                          Las Vegas            NV      89030                     5/8/2019            $664.33   Suppliers or Vendors
Bakemark UsaLLC              2570 Kiel Way                                          Las Vegas            NV      89030                     5/15/2019           $545.01   Suppliers or Vendors
Bakemark UsaLLC              2570 Kiel Way                                          Las Vegas            NV      89030                     5/22/2019           $777.07   Suppliers or Vendors
Bakemark UsaLLC              2570 Kiel Way                                          Las Vegas            NV      89030                     5/29/2019           $519.30   Suppliers or Vendors
Bakemark UsaLLC              2570 Kiel Way                                          Las Vegas            NV      89030                     6/5/2019            $867.73   Suppliers or Vendors
Bakemark UsaLLC              2570 Kiel Way                                          Las Vegas            NV      89030                     6/19/2019           $560.54   Suppliers or Vendors
Bakemark UsaLLC              2570 Kiel Way                                          Las Vegas            NV      89030                     7/3/2019          $2,747.56   Suppliers or Vendors
Bakemark UsaLLC              2570 Kiel Way                                          Las Vegas            NV      89030                     7/19/2019         $2,574.34   Suppliers or Vendors
Brown Family Trust           C/O Wohl Investment Co.   P O Box 26044                Santa Ana            CA      92799-6044                5/29/2019        $10,230.00   Lease payment
Brown Family Trust           C/O Wohl Investment Co.   P O Box 26044                Santa Ana            CA      92799-6044                7/19/2019        $14,232.00   Lease payment
C J Supression Inc           205 Lewis Court                                        Corona               CA      92882                     6/14/2019        $15,138.14   Suppliers or Vendors
C.B. & R.E. Hyde             PO Box 952                                             Visalia              CA      93279                     5/29/2019         $8,091.83   Lease payment
C.B. & R.E. Hyde             PO Box 952                                             Visalia              CA      93279                     7/19/2019         $8,091.83   Lease payment
California State Disbursem   PO Box 989067                                          West Sacramento      CA      95798-9067                5/13/2019            $70.38   Garnishment
California State Disbursem   PO Box 989067                                          West Sacramento      CA      95798-9067                5/13/2019            $65.07   Garnishment
California State Disbursem   PO Box 989067                                          West Sacramento      CA      95798-9067                5/13/2019            $61.38   Garnishment
California State Disbursem   PO Box 989067                                          West Sacramento      CA      95798-9067                5/13/2019            $55.15   Garnishment
California State Disbursem   PO Box 989067                                          West Sacramento      CA      95798-9067                5/13/2019            $20.30   Garnishment
California State Disbursem   PO Box 989067                                          West Sacramento      CA      95798-9067                5/13/2019            $74.76   Garnishment
California State Disbursem   PO Box 989067                                          West Sacramento      CA      95798-9067                5/13/2019            $23.07   Garnishment
California State Disbursem   PO Box 989067                                          West Sacramento      CA      95798-9067                5/13/2019           $115.38   Garnishment
California State Disbursem   PO Box 989067                                          West Sacramento      CA      95798-9067                5/13/2019           $126.59   Garnishment
California State Disbursem   PO Box 989067                                          West Sacramento      CA      95798-9067                5/13/2019           $150.47   Garnishment
California State Disbursem   PO Box 989067                                          West Sacramento      CA      95798-9067                5/13/2019            $24.34   Garnishment
California State Disbursem   PO Box 989067                                          West Sacramento      CA      95798-9067                5/13/2019            $55.38   Garnishment
California State Disbursem   PO Box 989067                                          West Sacramento      CA      95798-9067                5/13/2019            $32.07   Garnishment
California State Disbursem   PO Box 989067                                          West Sacramento      CA      95798-9067                5/13/2019            $57.69   Garnishment
California State Disbursem   PO Box 989067                                          West Sacramento      CA      95798-9067                5/13/2019            $61.73   Garnishment
California State Disbursem   PO Box 989067                                          West Sacramento      CA      95798-9067                5/13/2019           $103.84   Garnishment
California State Disbursem   PO Box 989067                                          West Sacramento      CA      95798-9067                5/13/2019            $55.15   Garnishment
California State Disbursem   PO Box 989067                                          West Sacramento      CA      95798-9067                5/13/2019             $5.30   Garnishment
California State Disbursem   PO Box 989067                                          West Sacramento      CA      95798-9067                5/13/2019           $112.21   Garnishment
California State Disbursem   PO Box 989067                                          West Sacramento      CA      95798-9067                5/13/2019            $66.98   Garnishment



                                                                                        Page 2 of 24
                                              Case 19-11743-KG           Doc 186      Filed 09/06/19       Page 35 of 68

                                                              In re: Marie Callender Pie Shops, LLC
                                                                        Case No. 19-11748
                                                                         SOFA 3 Attachment
                                             Certain payments or transfers to creditors within 90 days before filing this case


                                                                                                                                                              Reason for payment or transfer
                                                                                                                                                              (e.g. Secured debt, Unsecured
                                                                                                                                           Total amount or    loan repayments, Suppliers or
Creditor's name              Address 1       Address 2                    City                 State   Zip        Country        Date      value              vendors, Services, or Other)
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                5/13/2019          $132.69   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                5/20/2019           $70.38   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                5/20/2019           $65.07   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                5/20/2019           $61.38   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                5/20/2019           $55.15   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                5/20/2019           $20.30   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                5/20/2019           $74.76   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                5/20/2019           $23.07   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                5/20/2019          $115.38   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                5/20/2019          $185.59   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                5/20/2019          $150.47   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                5/20/2019           $24.34   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                5/20/2019           $55.38   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                5/20/2019           $32.07   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                5/20/2019           $57.69   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                5/20/2019           $61.73   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                5/20/2019          $138.46   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                5/20/2019           $55.15   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                5/20/2019            $5.30   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                5/20/2019          $112.21   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                5/20/2019           $83.07   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                5/20/2019          $132.69   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                5/27/2019           $70.38   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                5/27/2019           $65.07   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                5/27/2019           $61.38   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                5/27/2019           $55.15   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                5/27/2019           $20.30   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                5/27/2019           $74.76   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                5/27/2019           $23.07   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                5/27/2019          $115.38   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                5/27/2019          $168.58   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                5/27/2019          $150.47   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                5/27/2019           $24.34   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                5/27/2019           $55.38   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                5/27/2019           $32.07   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                5/27/2019           $57.69   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                5/27/2019           $61.73   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                5/27/2019           $61.54   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                5/27/2019           $55.15   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                5/27/2019            $5.30   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                5/27/2019          $112.21   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                5/27/2019           $72.52   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                5/27/2019          $132.69   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/3/2019            $70.38   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/3/2019            $65.07   Garnishment



                                                                              Page 3 of 24
                                              Case 19-11743-KG           Doc 186      Filed 09/06/19       Page 36 of 68

                                                              In re: Marie Callender Pie Shops, LLC
                                                                        Case No. 19-11748
                                                                         SOFA 3 Attachment
                                             Certain payments or transfers to creditors within 90 days before filing this case


                                                                                                                                                              Reason for payment or transfer
                                                                                                                                                              (e.g. Secured debt, Unsecured
                                                                                                                                           Total amount or    loan repayments, Suppliers or
Creditor's name              Address 1       Address 2                    City                 State   Zip        Country        Date      value              vendors, Services, or Other)
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/3/2019            $61.38   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/3/2019            $55.15   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/3/2019            $20.30   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/3/2019            $74.76   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/3/2019            $23.07   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/3/2019           $115.38   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/3/2019           $142.88   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/3/2019           $150.47   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/3/2019            $24.34   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/3/2019            $55.38   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/3/2019            $32.07   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/3/2019            $57.69   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/3/2019           $138.46   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/3/2019            $55.15   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/3/2019             $5.30   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/3/2019           $112.21   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/3/2019            $83.07   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/3/2019           $132.69   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/10/2019           $70.38   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/10/2019           $65.07   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/10/2019           $61.38   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/10/2019           $55.15   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/10/2019           $20.30   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/10/2019           $74.76   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/10/2019           $23.07   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/10/2019          $115.38   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/10/2019          $180.52   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/10/2019          $150.47   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/10/2019           $24.34   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/10/2019           $55.38   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/10/2019           $32.07   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/10/2019           $57.69   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/10/2019          $138.46   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/10/2019           $55.15   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/10/2019            $5.30   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/10/2019          $112.21   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/10/2019           $83.07   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/10/2019           $88.49   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/17/2019           $70.38   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/17/2019           $65.07   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/17/2019           $61.38   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/17/2019           $55.15   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/17/2019           $20.30   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/17/2019           $74.76   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/17/2019           $23.07   Garnishment



                                                                              Page 4 of 24
                                              Case 19-11743-KG           Doc 186      Filed 09/06/19       Page 37 of 68

                                                              In re: Marie Callender Pie Shops, LLC
                                                                        Case No. 19-11748
                                                                         SOFA 3 Attachment
                                             Certain payments or transfers to creditors within 90 days before filing this case


                                                                                                                                                              Reason for payment or transfer
                                                                                                                                                              (e.g. Secured debt, Unsecured
                                                                                                                                           Total amount or    loan repayments, Suppliers or
Creditor's name              Address 1       Address 2                    City                 State   Zip        Country        Date      value              vendors, Services, or Other)
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/17/2019          $115.38   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/17/2019          $193.84   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/17/2019          $150.47   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/17/2019           $24.34   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/17/2019           $55.38   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/17/2019           $32.07   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/17/2019           $57.69   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/17/2019          $138.46   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/17/2019           $55.15   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/17/2019            $5.30   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/17/2019          $112.21   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/17/2019           $83.07   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/17/2019          $126.58   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/24/2019           $70.38   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/24/2019           $65.07   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/24/2019           $61.38   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/24/2019           $67.21   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/24/2019           $55.15   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/24/2019           $20.30   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/24/2019           $74.76   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/24/2019           $23.07   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/24/2019          $115.38   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/24/2019          $190.24   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/24/2019          $150.47   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/24/2019           $24.34   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/24/2019           $55.38   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/24/2019           $32.07   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/24/2019           $57.69   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/24/2019          $138.46   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/24/2019           $42.05   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/24/2019            $5.30   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/24/2019          $112.21   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/24/2019           $83.07   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/24/2019          $132.69   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/24/2019          $155.16   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                6/24/2019           $31.25   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/1/2019            $70.38   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/1/2019            $65.07   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/1/2019            $61.38   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/1/2019            $67.21   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/1/2019            $55.15   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/1/2019            $20.30   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/1/2019            $74.76   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/1/2019            $23.07   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/1/2019           $115.38   Garnishment



                                                                              Page 5 of 24
                                              Case 19-11743-KG           Doc 186      Filed 09/06/19       Page 38 of 68

                                                              In re: Marie Callender Pie Shops, LLC
                                                                        Case No. 19-11748
                                                                         SOFA 3 Attachment
                                             Certain payments or transfers to creditors within 90 days before filing this case


                                                                                                                                                              Reason for payment or transfer
                                                                                                                                                              (e.g. Secured debt, Unsecured
                                                                                                                                           Total amount or    loan repayments, Suppliers or
Creditor's name              Address 1       Address 2                    City                 State   Zip        Country        Date      value              vendors, Services, or Other)
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/1/2019           $164.92   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/1/2019           $150.47   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/1/2019            $24.34   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/1/2019            $55.38   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/1/2019            $32.07   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/1/2019           $212.49   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/1/2019            $57.69   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/1/2019           $131.68   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/1/2019           $138.46   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/1/2019            $55.15   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/1/2019             $5.30   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/1/2019           $112.21   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/1/2019            $83.07   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/1/2019           $132.69   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/1/2019           $118.35   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/1/2019            $23.83   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/1/2019            $34.61   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/8/2019            $70.38   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/8/2019            $65.07   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/8/2019            $61.38   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/8/2019            $67.21   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/8/2019            $55.15   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/8/2019            $20.30   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/8/2019            $74.76   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/8/2019            $23.07   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/8/2019           $115.38   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/8/2019           $167.93   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/8/2019           $150.47   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/8/2019            $24.34   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/8/2019            $55.38   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/8/2019            $32.07   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/8/2019           $162.05   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/8/2019            $57.69   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/8/2019           $121.47   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/8/2019           $138.46   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/8/2019            $55.15   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/8/2019             $5.30   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/8/2019           $112.21   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/8/2019            $83.07   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/8/2019           $116.09   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/8/2019           $121.36   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/8/2019            $24.44   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/8/2019            $34.61   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/8/2019             $5.76   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/15/2019           $65.07   Garnishment



                                                                              Page 6 of 24
                                              Case 19-11743-KG           Doc 186      Filed 09/06/19       Page 39 of 68

                                                              In re: Marie Callender Pie Shops, LLC
                                                                        Case No. 19-11748
                                                                         SOFA 3 Attachment
                                             Certain payments or transfers to creditors within 90 days before filing this case


                                                                                                                                                              Reason for payment or transfer
                                                                                                                                                              (e.g. Secured debt, Unsecured
                                                                                                                                           Total amount or    loan repayments, Suppliers or
Creditor's name              Address 1       Address 2                    City                 State   Zip        Country        Date      value              vendors, Services, or Other)
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/15/2019           $61.38   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/15/2019           $67.21   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/15/2019           $20.30   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/15/2019           $74.76   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/15/2019           $23.07   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/15/2019          $115.38   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/15/2019          $166.07   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/15/2019          $150.47   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/15/2019           $24.34   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/15/2019           $55.38   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/15/2019           $32.07   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/15/2019          $165.18   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/15/2019           $57.69   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/15/2019          $110.55   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/15/2019          $138.46   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/15/2019           $55.15   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/15/2019            $5.30   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/15/2019          $112.21   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/15/2019           $83.07   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/15/2019          $132.69   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/15/2019          $121.58   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/15/2019           $24.49   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/15/2019           $34.61   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/15/2019            $5.76   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/15/2019            $4.64   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/15/2019           $25.51   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/22/2019           $70.38   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/22/2019           $65.07   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/22/2019           $61.38   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/22/2019           $67.21   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/22/2019           $20.30   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/22/2019           $74.76   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/22/2019           $23.07   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/22/2019          $115.38   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/22/2019          $160.38   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/22/2019          $150.47   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/22/2019           $24.34   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/22/2019           $55.38   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/22/2019           $32.07   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/22/2019          $172.85   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/22/2019           $57.69   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/22/2019          $119.38   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/22/2019            $5.30   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/22/2019           $92.65   Garnishment
California State Disbursem   PO Box 989067                                West Sacramento      CA      95798-9067                7/22/2019           $83.07   Garnishment



                                                                              Page 7 of 24
                                                  Case 19-11743-KG           Doc 186      Filed 09/06/19       Page 40 of 68

                                                                  In re: Marie Callender Pie Shops, LLC
                                                                            Case No. 19-11748
                                                                             SOFA 3 Attachment
                                                 Certain payments or transfers to creditors within 90 days before filing this case


                                                                                                                                                                   Reason for payment or transfer
                                                                                                                                                                   (e.g. Secured debt, Unsecured
                                                                                                                                               Total amount or     loan repayments, Suppliers or
Creditor's name              Address 1           Address 2                    City                 State   Zip        Country        Date      value               vendors, Services, or Other)
California State Disbursem   PO Box 989067                                    West Sacramento      CA      95798-9067                7/22/2019           $132.69   Garnishment
California State Disbursem   PO Box 989067                                    West Sacramento      CA      95798-9067                7/22/2019           $130.03   Garnishment
California State Disbursem   PO Box 989067                                    West Sacramento      CA      95798-9067                7/22/2019            $26.19   Garnishment
California State Disbursem   PO Box 989067                                    West Sacramento      CA      95798-9067                7/22/2019            $34.61   Garnishment
California State Disbursem   PO Box 989067                                    West Sacramento      CA      95798-9067                7/22/2019             $5.76   Garnishment
California State Disbursem   PO Box 989067                                    West Sacramento      CA      95798-9067                7/22/2019             $6.52   Garnishment
California State Disbursem   PO Box 989067                                    West Sacramento      CA      95798-9067                7/22/2019            $35.80   Garnishment
California State Disbursem   PO Box 989067                                    West Sacramento      CA      95798-9067                7/22/2019            $49.32   Garnishment
California State Disbursem   PO Box 989067                                    West Sacramento      CA      95798-9067                7/29/2019            $70.38   Garnishment
California State Disbursem   PO Box 989067                                    West Sacramento      CA      95798-9067                7/29/2019            $65.07   Garnishment
California State Disbursem   PO Box 989067                                    West Sacramento      CA      95798-9067                7/29/2019            $61.38   Garnishment
California State Disbursem   PO Box 989067                                    West Sacramento      CA      95798-9067                7/29/2019            $67.21   Garnishment
California State Disbursem   PO Box 989067                                    West Sacramento      CA      95798-9067                7/29/2019            $20.30   Garnishment
California State Disbursem   PO Box 989067                                    West Sacramento      CA      95798-9067                7/29/2019            $74.76   Garnishment
California State Disbursem   PO Box 989067                                    West Sacramento      CA      95798-9067                7/29/2019            $23.07   Garnishment
California State Disbursem   PO Box 989067                                    West Sacramento      CA      95798-9067                7/29/2019           $115.38   Garnishment
California State Disbursem   PO Box 989067                                    West Sacramento      CA      95798-9067                7/29/2019           $163.62   Garnishment
California State Disbursem   PO Box 989067                                    West Sacramento      CA      95798-9067                7/29/2019           $150.47   Garnishment
California State Disbursem   PO Box 989067                                    West Sacramento      CA      95798-9067                7/29/2019            $55.38   Garnishment
California State Disbursem   PO Box 989067                                    West Sacramento      CA      95798-9067                7/29/2019            $32.07   Garnishment
California State Disbursem   PO Box 989067                                    West Sacramento      CA      95798-9067                7/29/2019            $69.23   Garnishment
California State Disbursem   PO Box 989067                                    West Sacramento      CA      95798-9067                7/29/2019            $57.69   Garnishment
California State Disbursem   PO Box 989067                                    West Sacramento      CA      95798-9067                7/29/2019           $138.46   Garnishment
California State Disbursem   PO Box 989067                                    West Sacramento      CA      95798-9067                7/29/2019           $138.46   Garnishment
California State Disbursem   PO Box 989067                                    West Sacramento      CA      95798-9067                7/29/2019            $55.15   Garnishment
California State Disbursem   PO Box 989067                                    West Sacramento      CA      95798-9067                7/29/2019             $5.30   Garnishment
California State Disbursem   PO Box 989067                                    West Sacramento      CA      95798-9067                7/29/2019            $61.83   Garnishment
California State Disbursem   PO Box 989067                                    West Sacramento      CA      95798-9067                7/29/2019            $83.07   Garnishment
California State Disbursem   PO Box 989067                                    West Sacramento      CA      95798-9067                7/29/2019           $132.69   Garnishment
California State Disbursem   PO Box 989067                                    West Sacramento      CA      95798-9067                7/29/2019           $135.29   Garnishment
California State Disbursem   PO Box 989067                                    West Sacramento      CA      95798-9067                7/29/2019            $27.25   Garnishment
California State Disbursem   PO Box 989067                                    West Sacramento      CA      95798-9067                7/29/2019            $34.61   Garnishment
California State Disbursem   PO Box 989067                                    West Sacramento      CA      95798-9067                7/29/2019             $5.76   Garnishment
California State Disbursem   PO Box 989067                                    West Sacramento      CA      95798-9067                7/29/2019             $4.64   Garnishment
California State Disbursem   PO Box 989067                                    West Sacramento      CA      95798-9067                7/29/2019            $25.51   Garnishment
California State Disbursem   PO Box 989067                                    West Sacramento      CA      95798-9067                7/29/2019            $49.32   Garnishment
Capital Distribution Co. L   13930 Mica Street                                Santa Fe Springs     CA      90670                     7/3/2019         $17,775.00   Suppliers or Vendors
Charles Schwab 703180        401 K               PO Box 2391                  Austin               TX      78768                     5/13/2019         $5,717.69   Services
Charles Schwab 703180        401 K               PO Box 2391                  Austin               TX      78768                     5/20/2019         $9,028.18   Services
Charles Schwab 703180        401 K               PO Box 2391                  Austin               TX      78768                     5/27/2019         $5,510.40   Services
Charles Schwab 703180        401 K               PO Box 2391                  Austin               TX      78768                     6/3/2019          $5,679.45   Services
Charles Schwab 703180        401 K               PO Box 2391                  Austin               TX      78768                     6/10/2019         $5,447.78   Services
Charles Schwab 703180        401 K               PO Box 2391                  Austin               TX      78768                     6/17/2019         $5,553.10   Services
Charles Schwab 703180        401 K               PO Box 2391                  Austin               TX      78768                     6/24/2019         $5,773.81   Services
Charles Schwab 703180        401 K               PO Box 2391                  Austin               TX      78768                     7/1/2019          $5,466.07   Services



                                                                                  Page 8 of 24
                                                            Case 19-11743-KG           Doc 186      Filed 09/06/19       Page 41 of 68

                                                                            In re: Marie Callender Pie Shops, LLC
                                                                                      Case No. 19-11748
                                                                                       SOFA 3 Attachment
                                                           Certain payments or transfers to creditors within 90 days before filing this case


                                                                                                                                                                             Reason for payment or transfer
                                                                                                                                                                             (e.g. Secured debt, Unsecured
                                                                                                                                                         Total amount or     loan repayments, Suppliers or
Creditor's name              Address 1                     Address 2                    City                 State   Zip        Country        Date      value               vendors, Services, or Other)
Charles Schwab 703180        401 K                         PO Box 2391                  Austin               TX      78768                     7/8/2019          $5,507.21   Services
Charles Schwab 703180        401 K                         PO Box 2391                  Austin               TX      78768                     7/15/2019         $5,359.63   Services
Charles Schwab 703180        401 K                         PO Box 2391                  Austin               TX      78768                     7/22/2019         $5,559.19   Services
Charles Schwab 703180        401 K                         PO Box 2391                  Austin               TX      78768                     7/29/2019         $5,590.66   Services
Chemtechs                    PO Box 763                                                 San Bernadino        CA      92402                     5/8/2019          $2,839.00   Suppliers or Vendors
Chemtechs                    PO Box 763                                                 San Bernadino        CA      92402                     5/10/2019           $380.00   Suppliers or Vendors
Chemtechs                    PO Box 763                                                 San Bernadino        CA      92402                     5/22/2019         $1,992.00   Suppliers or Vendors
Chemtechs                    PO Box 763                                                 San Bernadino        CA      92402                     5/24/2019         $1,435.00   Suppliers or Vendors
Chemtechs                    PO Box 763                                                 San Bernadino        CA      92402                     5/29/2019         $1,275.00   Suppliers or Vendors
Chemtechs                    PO Box 763                                                 San Bernadino        CA      92402                     5/31/2019           $275.00   Suppliers or Vendors
Chemtechs                    PO Box 763                                                 San Bernadino        CA      92402                     6/5/2019            $695.00   Suppliers or Vendors
Chemtechs                    PO Box 763                                                 San Bernadino        CA      92402                     6/7/2019          $1,190.00   Suppliers or Vendors
Chemtechs                    PO Box 763                                                 San Bernadino        CA      92402                     6/12/2019           $505.00   Suppliers or Vendors
Chemtechs                    PO Box 763                                                 San Bernadino        CA      92402                     6/14/2019           $875.00   Suppliers or Vendors
Chemtechs                    PO Box 763                                                 San Bernadino        CA      92402                     6/19/2019         $2,485.00   Suppliers or Vendors
Chemtechs                    PO Box 763                                                 San Bernadino        CA      92402                     7/3/2019          $5,580.00   Suppliers or Vendors
Chemtechs                    PO Box 763                                                 San Bernadino        CA      92402                     7/12/2019         $1,675.00   Suppliers or Vendors
Chemtechs                    PO Box 763                                                 San Bernadino        CA      92402                     7/19/2019         $3,893.00   Suppliers or Vendors
Chemtechs                    PO Box 763                                                 San Bernadino        CA      92402                     7/19/2019           $393.00   Suppliers or Vendors
Chief Industries             5362 Commercial Drive                                      Huntington Beach     CA      92649                     5/17/2019        $31,452.00   Suppliers or Vendors
Chief Industries             5362 Commercial Drive                                      Huntington Beach     CA      92649                     5/24/2019        $30,001.00   Suppliers or Vendors
Chief Industries             5362 Commercial Drive                                      Huntington Beach     CA      92649                     6/19/2019        $30,001.00   Suppliers or Vendors
Chief Industries             5362 Commercial Drive                                      Huntington Beach     CA      92649                     7/3/2019         $28,831.00   Suppliers or Vendors
Classic Dist & Bev Group     PO Box 60397                                               Los Angeles          CA      90060                     5/8/2019            $315.70   Suppliers or Vendors
Classic Dist & Bev Group     PO Box 60397                                               Los Angeles          CA      90060                     5/10/2019            $86.60   Suppliers or Vendors
Classic Dist & Bev Group     PO Box 60397                                               Los Angeles          CA      90060                     5/14/2019           $528.90   Suppliers or Vendors
Classic Dist & Bev Group     PO Box 60397                                               Los Angeles          CA      90060                     5/17/2019           $436.60   Suppliers or Vendors
Classic Dist & Bev Group     PO Box 60397                                               Los Angeles          CA      90060                     5/17/2019           $449.50   Suppliers or Vendors
Classic Dist & Bev Group     PO Box 60397                                               Los Angeles          CA      90060                     5/23/2019           $298.60   Suppliers or Vendors
Classic Dist & Bev Group     PO Box 60397                                               Los Angeles          CA      90060                     5/31/2019           $375.30   Suppliers or Vendors
Classic Dist & Bev Group     PO Box 60397                                               Los Angeles          CA      90060                     6/7/2019          $1,022.20   Suppliers or Vendors
Classic Dist & Bev Group     PO Box 60397                                               Los Angeles          CA      90060                     6/12/2019           $693.50   Suppliers or Vendors
Classic Dist & Bev Group     PO Box 60397                                               Los Angeles          CA      90060                     6/14/2019           $508.00   Suppliers or Vendors
Classic Dist & Bev Group     PO Box 60397                                               Los Angeles          CA      90060                     6/21/2019           $306.00   Suppliers or Vendors
Classic Dist & Bev Group     PO Box 60397                                               Los Angeles          CA      90060                     6/28/2019         $1,246.40   Suppliers or Vendors
Classic Dist & Bev Group     PO Box 60397                                               Los Angeles          CA      90060                     7/12/2019         $1,390.90   Suppliers or Vendors
Classic Dist & Bev Group     PO Box 60397                                               Los Angeles          CA      90060                     7/19/2019           $620.90   Suppliers or Vendors
Colliers Turley Martin Tuc   Lockbox #129                  P.O. Box 1575                Minneapolis          MN      55480-1575                5/29/2019        $14,837.81   Lease payment
Colliers Turley Martin Tuc   Lockbox #129                  P.O. Box 1575                Minneapolis          MN      55480-1575                7/1/2019         $14,837.81   Lease payment
County of Los Angeles        Department Of Public Health   PO Box 54978                 Los Angeles          CA      90054-0978                6/7/2019          $1,375.00   Suppliers or Vendors
County of Los Angeles        Department Of Public Health   PO Box 54978                 Los Angeles          CA      90054-0978                6/7/2019          $1,196.00   Suppliers or Vendors
County of Los Angeles        Department Of Public Health   PO Box 54978                 Los Angeles          CA      90054-0978                6/7/2019          $1,438.00   Suppliers or Vendors
County of Los Angeles        Department Of Public Health   PO Box 54978                 Los Angeles          CA      90054-0978                6/7/2019          $1,438.00   Suppliers or Vendors
County of Los Angeles        Department Of Public Health   PO Box 54978                 Los Angeles          CA      90054-0978                6/7/2019          $1,626.00   Suppliers or Vendors
County of Los Angeles        Department Of Public Health   PO Box 54978                 Los Angeles          CA      90054-0978                6/7/2019          $1,626.00   Suppliers or Vendors



                                                                                            Page 9 of 24
                                                         Case 19-11743-KG           Doc 186      Filed 09/06/19       Page 42 of 68

                                                                         In re: Marie Callender Pie Shops, LLC
                                                                                   Case No. 19-11748
                                                                                    SOFA 3 Attachment
                                                        Certain payments or transfers to creditors within 90 days before filing this case


                                                                                                                                                                          Reason for payment or transfer
                                                                                                                                                                          (e.g. Secured debt, Unsecured
                                                                                                                                                      Total amount or     loan repayments, Suppliers or
Creditor's name              Address 1                  Address 2                    City                 State   Zip        Country        Date      value               vendors, Services, or Other)
D.W. Callender Family Trus   4029 Westerly Place        Suite 111                    Newport Beach        CA      92660                     5/29/2019         $6,432.00   Lease payment
D.W. Callender Family Trus   4029 Westerly Place        Suite 111                    Newport Beach        CA      92660                     7/1/2019          $6,432.00   Lease payment
David W. Upham Trust of 20   % Harabedian, Hall & Co.   3550 Willshire Blvd #840     Los Angeles          CA      90010                     5/29/2019         $5,981.43   Lease payment
David W. Upham Trust of 20   % Harabedian, Hall & Co.   3550 Willshire Blvd #840     Los Angeles          CA      90010                     7/10/2019         $5,981.43   Lease payment
Del Amo Associates, LLC      C/O Fremont Bank           PO Box 4795                  Hayward              CA      94540-4795                5/29/2019        $29,583.16   Lease payment
Del Amo Associates, LLC      C/O Fremont Bank           PO Box 4795                  Hayward              CA      94540-4795                7/16/2019        $15,319.03   Lease payment
Departure                    427 C Street Suite 406                                  San Diego            CA      92101                     5/15/2019       $113,705.68   Suppliers or Vendors
Departure                    427 C Street Suite 406                                  San Diego            CA      92101                     5/22/2019        $33,272.68   Suppliers or Vendors
Departure                    427 C Street Suite 406                                  San Diego            CA      92101                     5/29/2019       $472,435.19   Suppliers or Vendors
Departure                    427 C Street Suite 406                                  San Diego            CA      92101                     5/31/2019        $27,625.00   Suppliers or Vendors
Departure                    427 C Street Suite 406                                  San Diego            CA      92101                     6/7/2019         $26,429.57   Suppliers or Vendors
Departure                    427 C Street Suite 406                                  San Diego            CA      92101                     6/12/2019        $18,594.25   Suppliers or Vendors
Departure                    427 C Street Suite 406                                  San Diego            CA      92101                     7/12/2019        $45,371.34   Suppliers or Vendors
Dewayne Zinkin Dba Blackst   Universal Park             5 River Park Place West,     Fresno               CA      93720                     5/29/2019        $17,181.73   Lease payment
Drm Waste Management         PO Box 659                                              Forked River         NJ      08731                     6/7/2019         $21,631.40   Utilities
Drm Waste Management         PO Box 659                                              Forked River         NJ      08731                     6/19/2019        $21,768.37   Utilities
Drm Waste Management         PO Box 659                                              Forked River         NJ      08731                     7/3/2019         $21,162.33   Utilities
Drm Waste Management         PO Box 659                                              Forked River         NJ      08731                     7/31/2019        $21,761.34   Utilities
Dykes Restaurant Supply In   PO Box 5100                                             Huntsville           AL      35814                     5/15/2019         $5,330.13   Suppliers or Vendors
Dykes Restaurant Supply In   PO Box 5100                                             Huntsville           AL      35814                     5/22/2019         $9,467.53   Suppliers or Vendors
Dykes Restaurant Supply In   PO Box 5100                                             Huntsville           AL      35814                     5/29/2019           $945.80   Suppliers or Vendors
Dykes Restaurant Supply In   PO Box 5100                                             Huntsville           AL      35814                     6/12/2019           $517.69   Suppliers or Vendors
Dykes Restaurant Supply In   PO Box 5100                                             Huntsville           AL      35814                     6/14/2019         $2,193.03   Suppliers or Vendors
Ecolab Pest Elim. Div.       26252 Network Place                                     Chicago              IL      60673-1262                5/8/2019          $1,180.81   Suppliers or Vendors
Ecolab Pest Elim. Div.       26252 Network Place                                     Chicago              IL      60673-1262                5/10/2019           $730.21   Suppliers or Vendors
Ecolab Pest Elim. Div.       26252 Network Place                                     Chicago              IL      60673-1262                5/15/2019         $1,343.53   Suppliers or Vendors
Ecolab Pest Elim. Div.       26252 Network Place                                     Chicago              IL      60673-1262                5/17/2019           $896.84   Suppliers or Vendors
Ecolab Pest Elim. Div.       26252 Network Place                                     Chicago              IL      60673-1262                5/22/2019         $1,834.96   Suppliers or Vendors
Ecolab Pest Elim. Div.       26252 Network Place                                     Chicago              IL      60673-1262                5/24/2019           $499.53   Suppliers or Vendors
Ecolab Pest Elim. Div.       26252 Network Place                                     Chicago              IL      60673-1262                5/29/2019         $2,124.41   Suppliers or Vendors
Ecolab Pest Elim. Div.       26252 Network Place                                     Chicago              IL      60673-1262                5/31/2019         $1,088.47   Suppliers or Vendors
Ecolab Pest Elim. Div.       26252 Network Place                                     Chicago              IL      60673-1262                6/5/2019          $1,329.57   Suppliers or Vendors
Ecolab Pest Elim. Div.       26252 Network Place                                     Chicago              IL      60673-1262                6/7/2019            $256.30   Suppliers or Vendors
Ecolab Pest Elim. Div.       26252 Network Place                                     Chicago              IL      60673-1262                6/12/2019         $1,863.04   Suppliers or Vendors
Ecolab Pest Elim. Div.       26252 Network Place                                     Chicago              IL      60673-1262                6/14/2019         $2,753.27   Suppliers or Vendors
Ecolab Pest Elim. Div.       26252 Network Place                                     Chicago              IL      60673-1262                6/19/2019         $1,000.97   Suppliers or Vendors
Ecolab Pest Elim. Div.       26252 Network Place                                     Chicago              IL      60673-1262                7/3/2019          $4,741.29   Suppliers or Vendors
Ecolab Pest Elim. Div.       26252 Network Place                                     Chicago              IL      60673-1262                7/19/2019         $5,193.95   Suppliers or Vendors
Ecolab Pest Elim. Div.       26252 Network Place                                     Chicago              IL      60673-1262                7/19/2019         $2,172.30   Suppliers or Vendors
Ecolab/Raburn                PO Box 100512                                           Pasadena             CA      91189-0512                5/8/2019            $911.38   Suppliers or Vendors
Ecolab/Raburn                PO Box 100512                                           Pasadena             CA      91189-0512                5/10/2019         $1,087.16   Suppliers or Vendors
Ecolab/Raburn                PO Box 100512                                           Pasadena             CA      91189-0512                5/15/2019           $374.54   Suppliers or Vendors
Ecolab/Raburn                PO Box 100512                                           Pasadena             CA      91189-0512                5/24/2019         $3,479.75   Suppliers or Vendors
Ecolab/Raburn                PO Box 100512                                           Pasadena             CA      91189-0512                5/29/2019         $1,105.24   Suppliers or Vendors
Ecolab/Raburn                PO Box 100512                                           Pasadena             CA      91189-0512                5/31/2019           $274.53   Suppliers or Vendors



                                                                                         Page 10 of 24
                                         Case 19-11743-KG           Doc 186      Filed 09/06/19       Page 43 of 68

                                                         In re: Marie Callender Pie Shops, LLC
                                                                   Case No. 19-11748
                                                                    SOFA 3 Attachment
                                        Certain payments or transfers to creditors within 90 days before filing this case


                                                                                                                                                          Reason for payment or transfer
                                                                                                                                                          (e.g. Secured debt, Unsecured
                                                                                                                                      Total amount or     loan repayments, Suppliers or
Creditor's name   Address 1             Address 2                    City                 State   Zip        Country        Date      value               vendors, Services, or Other)
Ecolab/Raburn     PO Box 100512                                      Pasadena             CA      91189-0512                6/5/2019          $1,797.93   Suppliers or Vendors
Ecolab/Raburn     PO Box 100512                                      Pasadena             CA      91189-0512                6/12/2019         $2,260.43   Suppliers or Vendors
Ecolab/Raburn     PO Box 100512                                      Pasadena             CA      91189-0512                6/14/2019            $37.13   Suppliers or Vendors
Ecolab/Raburn     PO Box 100512                                      Pasadena             CA      91189-0512                6/19/2019         $1,665.69   Suppliers or Vendors
Ecolab/Raburn     PO Box 100512                                      Pasadena             CA      91189-0512                7/3/2019          $2,538.55   Suppliers or Vendors
Ecolab/Raburn     PO Box 100512                                      Pasadena             CA      91189-0512                7/19/2019           $659.30   Suppliers or Vendors
Ecolab/Raburn     PO Box 100512                                      Pasadena             CA      91189-0512                7/19/2019           $305.50   Suppliers or Vendors

Engie Insight     Attn: Pam Schelling   1313 N. Atlantic Suite 5000 Spokane               WA      99201                     5/8/2019        $40,707.71 Services

Engie Insight     Attn: Pam Schelling   1313 N. Atlantic Suite 5000 Spokane               WA      99201                     5/10/2019       $32,670.83 Services

Engie Insight     Attn: Pam Schelling   1313 N. Atlantic Suite 5000 Spokane               WA      99201                     5/15/2019       $33,448.53 Services

Engie Insight     Attn: Pam Schelling   1313 N. Atlantic Suite 5000 Spokane               WA      99201                     5/17/2019        $8,529.83 Services

Engie Insight     Attn: Pam Schelling   1313 N. Atlantic Suite 5000 Spokane               WA      99201                     5/22/2019       $10,829.30 Services

Engie Insight     Attn: Pam Schelling   1313 N. Atlantic Suite 5000 Spokane               WA      99201                     5/24/2019       $27,938.84 Services

Engie Insight     Attn: Pam Schelling   1313 N. Atlantic Suite 5000 Spokane               WA      99201                     5/29/2019       $14,294.38 Services

Engie Insight     Attn: Pam Schelling   1313 N. Atlantic Suite 5000 Spokane               WA      99201                     5/31/2019       $15,236.08 Services

Engie Insight     Attn: Pam Schelling   1313 N. Atlantic Suite 5000 Spokane               WA      99201                     6/5/2019        $58,027.55 Services

Engie Insight     Attn: Pam Schelling   1313 N. Atlantic Suite 5000 Spokane               WA      99201                     6/7/2019         $7,124.80 Services

Engie Insight     Attn: Pam Schelling   1313 N. Atlantic Suite 5000 Spokane               WA      99201                     6/12/2019       $55,469.85 Services

Engie Insight     Attn: Pam Schelling   1313 N. Atlantic Suite 5000 Spokane               WA      99201                     6/14/2019        $9,953.20 Services

Engie Insight     Attn: Pam Schelling   1313 N. Atlantic Suite 5000 Spokane               WA      99201                     6/19/2019       $15,413.56 Services

Engie Insight     Attn: Pam Schelling   1313 N. Atlantic Suite 5000 Spokane               WA      99201                     6/21/2019        $8,549.78 Services

Engie Insight     Attn: Pam Schelling   1313 N. Atlantic Suite 5000 Spokane               WA      99201                     6/25/2019       $39,716.08 Services

Engie Insight     Attn: Pam Schelling   1313 N. Atlantic Suite 5000 Spokane               WA      99201                     6/28/2019       $39,158.34 Services

Engie Insight     Attn: Pam Schelling   1313 N. Atlantic Suite 5000 Spokane               WA      99201                     7/3/2019        $70,355.27 Services

Engie Insight     Attn: Pam Schelling   1313 N. Atlantic Suite 5000 Spokane               WA      99201                     7/5/2019        $18,052.13 Services

Engie Insight     Attn: Pam Schelling   1313 N. Atlantic Suite 5000 Spokane               WA      99201                     7/10/2019       $27,473.75 Services



                                                                         Page 11 of 24
                                                          Case 19-11743-KG           Doc 186      Filed 09/06/19       Page 44 of 68

                                                                          In re: Marie Callender Pie Shops, LLC
                                                                                    Case No. 19-11748
                                                                                     SOFA 3 Attachment
                                                         Certain payments or transfers to creditors within 90 days before filing this case


                                                                                                                                                                         Reason for payment or transfer
                                                                                                                                                                         (e.g. Secured debt, Unsecured
                                                                                                                                                         Total amount or loan repayments, Suppliers or
Creditor's name              Address 1                   Address 2                    City                 State Zip            Country      Date        value           vendors, Services, or Other)

Engie Insight                Attn: Pam Schelling         1313 N. Atlantic Suite 5000 Spokane               WA     99201                      7/12/2019         $46,925.57 Services

Engie Insight                Attn: Pam Schelling         1313 N. Atlantic Suite 5000 Spokane               WA     99201                      7/17/2019         $47,925.46 Services

Engie Insight                Attn: Pam Schelling         1313 N. Atlantic Suite 5000 Spokane               WA     99201                      7/19/2019         $15,992.44 Services

Engie Insight                Attn: Pam Schelling         1313 N. Atlantic Suite 5000 Spokane               WA     99201                      7/24/2019         $26,321.07 Services

Engie Insight                Attn: Pam Schelling         1313 N. Atlantic Suite 5000 Spokane               WA     99201                      7/25/2019         $21,852.10 Services

Engie Insight                Attn: Pam Schelling         1313 N. Atlantic Suite 5000 Spokane               WA     99201                      7/31/2019         $63,982.40 Services

Engie Insight                Attn: Pam Schelling         1313 N. Atlantic Suite 5000 Spokane               WA     99201                      8/1/2019          $44,557.82   Services
Esis Inc.                    Dept Ch 10123                                           Palatine              IL     60055-0123                 5/8/2019          $11,500.00   Suppliers or Vendors
Evolution Mechanical         1791 Capital Street Ste H                               Corona                CA     92880-1771                 6/21/2019          $5,238.92   Suppliers or Vendors
Evolution Mechanical         1791 Capital Street Ste H                               Corona                CA     92880-1771                 7/3/2019           $5,778.42   Suppliers or Vendors
Fishbowl Inc                 PO Box 740513                                           Atlanta               GA     30374-0513                 5/29/2019         $10,500.00   Services
Fishbowl Inc                 PO Box 740513                                           Atlanta               GA     30374-0513                 7/3/2019          $10,500.00   Services
Freshpoint Central Califor   5900 N Golden State Blvd                                Turlock               CA     95382                      5/8/2019           $1,785.11   Suppliers or Vendors
Freshpoint Central Califor   5900 N Golden State Blvd                                Turlock               CA     95382                      5/10/2019          $6,000.53   Suppliers or Vendors
Freshpoint Central Califor   5900 N Golden State Blvd                                Turlock               CA     95382                      5/15/2019          $4,392.72   Suppliers or Vendors
Freshpoint Central Califor   5900 N Golden State Blvd                                Turlock               CA     95382                      5/17/2019          $9,583.65   Suppliers or Vendors
Freshpoint Central Califor   5900 N Golden State Blvd                                Turlock               CA     95382                      5/22/2019            $840.00   Suppliers or Vendors
Freshpoint Central Califor   5900 N Golden State Blvd                                Turlock               CA     95382                      5/24/2019          $4,417.84   Suppliers or Vendors
Freshpoint Central Califor   5900 N Golden State Blvd                                Turlock               CA     95382                      5/29/2019          $1,190.80   Suppliers or Vendors
Freshpoint Central Califor   5900 N Golden State Blvd                                Turlock               CA     95382                      5/31/2019          $7,322.36   Suppliers or Vendors
Freshpoint Central Califor   5900 N Golden State Blvd                                Turlock               CA     95382                      6/5/2019           $5,524.58   Suppliers or Vendors
Freshpoint Central Califor   5900 N Golden State Blvd                                Turlock               CA     95382                      6/7/2019          $10,679.27   Suppliers or Vendors
Freshpoint Central Califor   5900 N Golden State Blvd                                Turlock               CA     95382                      6/12/2019          $1,415.56   Suppliers or Vendors
Freshpoint Central Califor   5900 N Golden State Blvd                                Turlock               CA     95382                      6/14/2019          $6,576.56   Suppliers or Vendors
Freshpoint Central Califor   5900 N Golden State Blvd                                Turlock               CA     95382                      6/19/2019          $1,759.35   Suppliers or Vendors
Freshpoint Central Califor   5900 N Golden State Blvd                                Turlock               CA     95382                      6/21/2019          $5,488.76   Suppliers or Vendors
Freshpoint Central Califor   5900 N Golden State Blvd                                Turlock               CA     95382                      7/3/2019          $10,726.12   Suppliers or Vendors
Freshpoint Central Califor   5900 N Golden State Blvd                                Turlock               CA     95382                      7/12/2019         $13,187.01   Suppliers or Vendors
Freshpoint Central Califor   5900 N Golden State Blvd                                Turlock               CA     95382                      7/19/2019          $7,748.38   Suppliers or Vendors
Freshpoint Central Califor   5900 N Golden State Blvd                                Turlock               CA     95382                      7/24/2019         $14,695.70   Suppliers or Vendors
Freshpoint Central Califor   5900 N Golden State Blvd                                Turlock               CA     95382                      7/31/2019          $9,139.85   Suppliers or Vendors
Freshpoint of Southern Cal   155 N Orange Avenue                                     City ofIndustry       CA     91744                      5/8/2019           $4,156.05   Suppliers or Vendors
Freshpoint of Southern Cal   155 N Orange Avenue                                     City ofIndustry       CA     91744                      5/10/2019         $32,458.63   Suppliers or Vendors
Freshpoint of Southern Cal   155 N Orange Avenue                                     City ofIndustry       CA     91744                      5/15/2019          $8,215.92   Suppliers or Vendors
Freshpoint of Southern Cal   155 N Orange Avenue                                     City ofIndustry       CA     91744                      5/17/2019         $44,593.81   Suppliers or Vendors
Freshpoint of Southern Cal   155 N Orange Avenue                                     City ofIndustry       CA     91744                      5/22/2019          $3,629.57   Suppliers or Vendors
Freshpoint of Southern Cal   155 N Orange Avenue                                     City ofIndustry       CA     91744                      5/24/2019         $26,351.34   Suppliers or Vendors
Freshpoint of Southern Cal   155 N Orange Avenue                                     City ofIndustry       CA     91744                      5/29/2019          $6,057.98   Suppliers or Vendors



                                                                                          Page 12 of 24
                                                    Case 19-11743-KG           Doc 186      Filed 09/06/19       Page 45 of 68

                                                                    In re: Marie Callender Pie Shops, LLC
                                                                              Case No. 19-11748
                                                                               SOFA 3 Attachment
                                                   Certain payments or transfers to creditors within 90 days before filing this case


                                                                                                                                                                     Reason for payment or transfer
                                                                                                                                                                     (e.g. Secured debt, Unsecured
                                                                                                                                                 Total amount or     loan repayments, Suppliers or
Creditor's name              Address 1             Address 2                    City                 State   Zip        Country        Date      value               vendors, Services, or Other)
Freshpoint of Southern Cal   155 N Orange Avenue                                City ofIndustry      CA      91744                     5/31/2019        $33,774.36   Suppliers or Vendors
Freshpoint of Southern Cal   155 N Orange Avenue                                City ofIndustry      CA      91744                     6/5/2019          $8,608.89   Suppliers or Vendors
Freshpoint of Southern Cal   155 N Orange Avenue                                City ofIndustry      CA      91744                     6/7/2019         $50,361.99   Suppliers or Vendors
Freshpoint of Southern Cal   155 N Orange Avenue                                City ofIndustry      CA      91744                     6/12/2019         $4,085.18   Suppliers or Vendors
Freshpoint of Southern Cal   155 N Orange Avenue                                City ofIndustry      CA      91744                     6/14/2019        $30,657.90   Suppliers or Vendors
Freshpoint of Southern Cal   155 N Orange Avenue                                City ofIndustry      CA      91744                     6/19/2019         $4,882.22   Suppliers or Vendors
Freshpoint of Southern Cal   155 N Orange Avenue                                City ofIndustry      CA      91744                     6/21/2019        $30,511.59   Suppliers or Vendors
Freshpoint of Southern Cal   155 N Orange Avenue                                City ofIndustry      CA      91744                     7/3/2019         $47,579.06   Suppliers or Vendors
Freshpoint of Southern Cal   155 N Orange Avenue                                City ofIndustry      CA      91744                     7/12/2019        $53,616.72   Suppliers or Vendors
Freshpoint of Southern Cal   155 N Orange Avenue                                City ofIndustry      CA      91744                     7/19/2019        $34,544.40   Suppliers or Vendors
Freshpoint of Southern Cal   155 N Orange Avenue                                City ofIndustry      CA      91744                     7/24/2019        $71,881.88   Suppliers or Vendors
Freshpoint of Southern Cal   155 N Orange Avenue                                City ofIndustry      CA      91744                     7/31/2019        $49,485.25   Suppliers or Vendors
Galasso's                    PO Box 511623                                      Los Angeles          CA      90051                     5/8/2019          $1,379.02   Suppliers or Vendors
Galasso's                    PO Box 511623                                      Los Angeles          CA      90051                     5/10/2019         $1,439.13   Suppliers or Vendors
Galasso's                    PO Box 511623                                      Los Angeles          CA      90051                     5/15/2019         $1,485.19   Suppliers or Vendors
Galasso's                    PO Box 511623                                      Los Angeles          CA      90051                     5/17/2019         $1,404.57   Suppliers or Vendors
Galasso's                    PO Box 511623                                      Los Angeles          CA      90051                     5/22/2019         $1,680.42   Suppliers or Vendors
Galasso's                    PO Box 511623                                      Los Angeles          CA      90051                     5/24/2019         $1,516.39   Suppliers or Vendors
Galasso's                    PO Box 511623                                      Los Angeles          CA      90051                     5/29/2019         $1,877.74   Suppliers or Vendors
Galasso's                    PO Box 511623                                      Los Angeles          CA      90051                     5/31/2019           $955.25   Suppliers or Vendors
Galasso's                    PO Box 511623                                      Los Angeles          CA      90051                     6/5/2019          $1,227.83   Suppliers or Vendors
Galasso's                    PO Box 511623                                      Los Angeles          CA      90051                     6/7/2019          $1,323.40   Suppliers or Vendors
Galasso's                    PO Box 511623                                      Los Angeles          CA      90051                     6/12/2019         $1,532.99   Suppliers or Vendors
Galasso's                    PO Box 511623                                      Los Angeles          CA      90051                     6/14/2019         $1,432.47   Suppliers or Vendors
Galasso's                    PO Box 511623                                      Los Angeles          CA      90051                     6/19/2019         $1,904.46   Suppliers or Vendors
Galasso's                    PO Box 511623                                      Los Angeles          CA      90051                     7/3/2019          $8,571.73   Suppliers or Vendors
General Mills, Inc.          PO Box 120845                                      Dallas               TX      75312-0845                5/8/2019          $3,930.00   Suppliers or Vendors
General Mills, Inc.          PO Box 120845                                      Dallas               TX      75312-0845                5/31/2019         $1,572.00   Suppliers or Vendors
General Mills, Inc.          PO Box 120845                                      Dallas               TX      75312-0845                6/12/2019        $33,551.60   Suppliers or Vendors
General Mills, Inc.          PO Box 120845                                      Dallas               TX      75312-0845                7/3/2019         $12,068.04   Suppliers or Vendors
General Mills, Inc.          PO Box 120845                                      Dallas               TX      75312-0845                7/24/2019         $4,105.00   Suppliers or Vendors
General Mills, Inc.          PO Box 120845                                      Dallas               TX      75312-0845                7/31/2019        $12,051.45   Suppliers or Vendors
Gonzalez Maintenance         PO Box 33291                                       Los Angeles          CA      90033                     5/8/2019          $1,014.00   Suppliers or Vendors
Gonzalez Maintenance         PO Box 33291                                       Los Angeles          CA      90033                     5/10/2019           $835.00   Suppliers or Vendors
Gonzalez Maintenance         PO Box 33291                                       Los Angeles          CA      90033                     5/15/2019         $1,367.00   Suppliers or Vendors
Gonzalez Maintenance         PO Box 33291                                       Los Angeles          CA      90033                     5/22/2019         $1,110.00   Suppliers or Vendors
Gonzalez Maintenance         PO Box 33291                                       Los Angeles          CA      90033                     6/5/2019            $270.00   Suppliers or Vendors
Gonzalez Maintenance         PO Box 33291                                       Los Angeles          CA      90033                     6/7/2019          $2,678.00   Suppliers or Vendors
Gray-BaysLLC                 PO Box 1855                                        Priest River         ID      83856                     5/29/2019        $12,000.00   Lease payment
Harbor Distributing Co.      Pp O Box 842685                                    Los Angeles          CA      90084-2685                5/8/2019            $278.00   Suppliers or Vendors
Harbor Distributing Co.      Pp O Box 842685                                    Los Angeles          CA      90084-2685                5/10/2019         $1,160.00   Suppliers or Vendors
Harbor Distributing Co.      Pp O Box 842685                                    Los Angeles          CA      90084-2685                5/14/2019           $615.40   Suppliers or Vendors
Harbor Distributing Co.      Pp O Box 842685                                    Los Angeles          CA      90084-2685                5/17/2019           $910.00   Suppliers or Vendors
Harbor Distributing Co.      Pp O Box 842685                                    Los Angeles          CA      90084-2685                5/22/2019         $1,089.00   Suppliers or Vendors
Harbor Distributing Co.      Pp O Box 842685                                    Los Angeles          CA      90084-2685                5/29/2019           $889.35   Suppliers or Vendors



                                                                                    Page 13 of 24
                                                 Case 19-11743-KG           Doc 186      Filed 09/06/19       Page 46 of 68

                                                                 In re: Marie Callender Pie Shops, LLC
                                                                           Case No. 19-11748
                                                                            SOFA 3 Attachment
                                                Certain payments or transfers to creditors within 90 days before filing this case


                                                                                                                                                                  Reason for payment or transfer
                                                                                                                                                                  (e.g. Secured debt, Unsecured
                                                                                                                                              Total amount or     loan repayments, Suppliers or
Creditor's name           Address 1             Address 2                    City            State       Zip        Country         Date      value               vendors, Services, or Other)
Harbor Distributing Co.   Pp O Box 842685                                    Los Angeles     CA          90084-2685                 5/31/2019           $533.00   Suppliers or Vendors
Harbor Distributing Co.   Pp O Box 842685                                    Los Angeles     CA          90084-2685                 6/5/2019            $147.00   Suppliers or Vendors
Harbor Distributing Co.   Pp O Box 842685                                    Los Angeles     CA          90084-2685                 6/12/2019         $1,008.50   Suppliers or Vendors
Harbor Distributing Co.   Pp O Box 842685                                    Los Angeles     CA          90084-2685                 6/19/2019         $1,086.10   Suppliers or Vendors
Harbor Distributing Co.   Pp O Box 842685                                    Los Angeles     CA          90084-2685                 6/28/2019           $454.07   Suppliers or Vendors
Harbor Distributing Co.   Pp O Box 842685                                    Los Angeles     CA          90084-2685                 7/3/2019            $561.00   Suppliers or Vendors
Harbor Distributing Co.   Pp O Box 842685                                    Los Angeles     CA          90084-2685                 7/12/2019         $1,983.72   Suppliers or Vendors
Harbor Distributing Co.   Pp O Box 842685                                    Los Angeles     CA          90084-2685                 7/19/2019           $305.40   Suppliers or Vendors
Harbor Distributing Co.   Pp O Box 842685                                    Los Angeles     CA          90084-2685                 7/19/2019           $172.90   Suppliers or Vendors
Hidden Villa Ranch        PO Box 34001                                       Fullerton       CA          92832                      5/15/2019         $1,165.80   Suppliers or Vendors
Hidden Villa Ranch        PO Box 34001                                       Fullerton       CA          92832                      5/22/2019         $7,710.00   Suppliers or Vendors
Hidden Villa Ranch        PO Box 34001                                       Fullerton       CA          92832                      5/29/2019         $1,044.00   Suppliers or Vendors
Hidden Villa Ranch        PO Box 34001                                       Fullerton       CA          92832                      6/5/2019          $2,946.00   Suppliers or Vendors
Hidden Villa Ranch        PO Box 34001                                       Fullerton       CA          92832                      6/7/2019          $8,424.00   Suppliers or Vendors
Hidden Villa Ranch        PO Box 34001                                       Fullerton       CA          92832                      6/14/2019         $1,392.00   Suppliers or Vendors
Hidden Villa Ranch        PO Box 34001                                       Fullerton       CA          92832                      6/19/2019           $870.00   Suppliers or Vendors
Hidden Villa Ranch        PO Box 34001                                       Fullerton       CA          92832                      7/3/2019          $9,259.20   Suppliers or Vendors
Hidden Villa Ranch        PO Box 34001                                       Fullerton       CA          92832                      7/12/2019         $1,914.00   Suppliers or Vendors
Honeyville Grain, Inc.    PO Box 698                                         Rancho CucamongaCA          91729                      5/10/2019         $1,561.00   Suppliers or Vendors
Honeyville Grain, Inc.    PO Box 698                                         Rancho CucamongaCA          91729                      5/17/2019         $2,472.50   Suppliers or Vendors
Honeyville Grain, Inc.    PO Box 698                                         Rancho CucamongaCA          91729                      7/3/2019            $303.10   Suppliers or Vendors
Honeyville Grain, Inc.    PO Box 698                                         Rancho CucamongaCA          91729                      7/24/2019        $13,281.00   Suppliers or Vendors
Individual Foodservice    5496 Lindbergh Lane                                Bell            CA          90201                      5/8/2019         $13,429.26   Suppliers or Vendors
Individual Foodservice    5496 Lindbergh Lane                                Bell            CA          90201                      5/10/2019         $5,745.39   Suppliers or Vendors
Individual Foodservice    5496 Lindbergh Lane                                Bell            CA          90201                      5/15/2019         $6,219.86   Suppliers or Vendors
Individual Foodservice    5496 Lindbergh Lane                                Bell            CA          90201                      5/17/2019         $6,121.52   Suppliers or Vendors
Individual Foodservice    5496 Lindbergh Lane                                Bell            CA          90201                      5/22/2019        $13,987.59   Suppliers or Vendors
Individual Foodservice    5496 Lindbergh Lane                                Bell            CA          90201                      5/24/2019         $7,571.87   Suppliers or Vendors
Individual Foodservice    5496 Lindbergh Lane                                Bell            CA          90201                      5/29/2019        $15,060.26   Suppliers or Vendors
Individual Foodservice    5496 Lindbergh Lane                                Bell            CA          90201                      5/31/2019         $4,329.01   Suppliers or Vendors
Individual Foodservice    5496 Lindbergh Lane                                Bell            CA          90201                      6/5/2019          $9,804.73   Suppliers or Vendors
Individual Foodservice    5496 Lindbergh Lane                                Bell            CA          90201                      6/7/2019          $5,229.09   Suppliers or Vendors
Individual Foodservice    5496 Lindbergh Lane                                Bell            CA          90201                      6/12/2019         $8,517.40   Suppliers or Vendors
Individual Foodservice    5496 Lindbergh Lane                                Bell            CA          90201                      6/14/2019        $41,137.04   Suppliers or Vendors
Individual Foodservice    5496 Lindbergh Lane                                Bell            CA          90201                      6/19/2019         $5,173.48   Suppliers or Vendors
Individual Foodservice    5496 Lindbergh Lane                                Bell            CA          90201                      6/21/2019         $8,435.19   Suppliers or Vendors
Individual Foodservice    5496 Lindbergh Lane                                Bell            CA          90201                      7/3/2019         $18,294.10   Suppliers or Vendors
Individual Foodservice    5496 Lindbergh Lane                                Bell            CA          90201                      7/12/2019        $26,584.64   Suppliers or Vendors
Individual Foodservice    5496 Lindbergh Lane                                Bell            CA          90201                      7/19/2019         $9,132.86   Suppliers or Vendors
Individual Foodservice    5496 Lindbergh Lane                                Bell            CA          90201                      7/19/2019        $11,129.04   Suppliers or Vendors
J & J Snack Foods         PO Box 845054                                      Los Angeles     CA          90084-5054                 5/24/2019         $4,572.00   Suppliers or Vendors
J & J Snack Foods         PO Box 845054                                      Los Angeles     CA          90084-5054                 5/31/2019         $6,096.00   Suppliers or Vendors
J & J Snack Foods         PO Box 845054                                      Los Angeles     CA          90084-5054                 6/12/2019         $4,572.00   Suppliers or Vendors
J & J Snack Foods         PO Box 845054                                      Los Angeles     CA          90084-5054                 6/28/2019         $4,572.00   Suppliers or Vendors
J & J Snack Foods         PO Box 845054                                      Los Angeles     CA          90084-5054                 7/3/2019         $11,560.00   Suppliers or Vendors



                                                                                 Page 14 of 24
                                                            Case 19-11743-KG           Doc 186      Filed 09/06/19       Page 47 of 68

                                                                            In re: Marie Callender Pie Shops, LLC
                                                                                      Case No. 19-11748
                                                                                       SOFA 3 Attachment
                                                           Certain payments or transfers to creditors within 90 days before filing this case


                                                                                                                                                                             Reason for payment or transfer
                                                                                                                                                                             (e.g. Secured debt, Unsecured
                                                                                                                                                         Total amount or     loan repayments, Suppliers or
Creditor's name              Address 1                    Address 2                     City                 State   Zip        Country        Date      value               vendors, Services, or Other)
J & J Snack Foods            PO Box 845054                                              Los Angeles          CA      90084-5054                7/19/2019         $6,384.00   Suppliers or Vendors
Joseph K. & Inez Eichenbau   190 N.Canon Dr.Ste.404                                     Beverly Hills        CA      90210-5222                5/29/2019        $13,644.17   Lease payment
Joseph K. & Inez Eichenbau   190 N.Canon Dr.Ste.404                                     Beverly Hills        CA      90210-5222                7/1/2019         $13,644.17   Lease payment
Karl H. Keller               PO Box 1143                                                Rancho Santa Fe      CA      92067                     5/31/2019        $10,000.00   Lease payment
Karl H. Keller               PO Box 1143                                                Rancho Santa Fe      CA      92067                     7/1/2019         $10,000.00   Lease payment

Kraft Foods Group Inc        Nabisco Biscuit & Snacks Group PO Box 100139               Pasadena             CA      91189                     5/10/2019       $16,650.00 Suppliers or Vendors

Kraft Foods Group Inc        Nabisco Biscuit & Snacks Group PO Box 100139               Pasadena             CA      91189                     5/31/2019       $16,690.00 Suppliers or Vendors

Kraft Foods Group Inc        Nabisco Biscuit & Snacks Group PO Box 100139               Pasadena             CA      91189                     6/28/2019       $16,690.00    Suppliers or Vendors
Linde Inc                    88718 Expedite Way                                         Chicago              IL      60695-1700                5/8/2019         $1,476.14    Suppliers or Vendors
Linde Inc                    88718 Expedite Way                                         Chicago              IL      60695-1700                5/10/2019       $11,872.00    Suppliers or Vendors
Linde Inc                    88718 Expedite Way                                         Chicago              IL      60695-1700                5/15/2019        $2,320.05    Suppliers or Vendors
Linde Inc                    88718 Expedite Way                                         Chicago              IL      60695-1700                5/17/2019        $1,007.80    Suppliers or Vendors
Linde Inc                    88718 Expedite Way                                         Chicago              IL      60695-1700                5/22/2019        $2,611.19    Suppliers or Vendors
Linde Inc                    88718 Expedite Way                                         Chicago              IL      60695-1700                5/24/2019        $4,684.39    Suppliers or Vendors
Linde Inc                    88718 Expedite Way                                         Chicago              IL      60695-1700                5/29/2019        $1,531.00    Suppliers or Vendors
Linde Inc                    88718 Expedite Way                                         Chicago              IL      60695-1700                5/31/2019        $5,722.65    Suppliers or Vendors
Linde Inc                    88718 Expedite Way                                         Chicago              IL      60695-1700                6/5/2019         $1,525.22    Suppliers or Vendors
Linde Inc                    88718 Expedite Way                                         Chicago              IL      60695-1700                6/7/2019         $3,701.25    Suppliers or Vendors
Linde Inc                    88718 Expedite Way                                         Chicago              IL      60695-1700                6/12/2019        $1,291.41    Suppliers or Vendors
Linde Inc                    88718 Expedite Way                                         Chicago              IL      60695-1700                7/3/2019         $9,909.53    Suppliers or Vendors
Linde Inc                    88718 Expedite Way                                         Chicago              IL      60695-1700                7/19/2019       $11,912.72    Suppliers or Vendors
Linde Inc                    88718 Expedite Way                                         Chicago              IL      60695-1700                7/24/2019        $5,745.10    Suppliers or Vendors
Lineage Logistics ICM LLC    PO Box 101634                                              Pasadena             CA      91189-1634                5/8/2019         $2,381.96    Suppliers or Vendors
Lineage Logistics ICM LLC    PO Box 101634                                              Pasadena             CA      91189-1634                5/17/2019        $3,342.64    Suppliers or Vendors
Lineage Logistics ICM LLC    PO Box 101634                                              Pasadena             CA      91189-1634                5/24/2019        $2,865.12    Suppliers or Vendors
Lineage Logistics ICM LLC    PO Box 101634                                              Pasadena             CA      91189-1634                5/31/2019        $2,387.60    Suppliers or Vendors
Lineage Logistics ICM LLC    PO Box 101634                                              Pasadena             CA      91189-1634                6/5/2019         $3,352.04    Suppliers or Vendors
Lineage Logistics ICM LLC    PO Box 101634                                              Pasadena             CA      91189-1634                6/12/2019          $481.28    Suppliers or Vendors
Lineage Logistics ICM LLC    PO Box 101634                                              Pasadena             CA      91189-1634                6/28/2019        $3,605.81    Suppliers or Vendors
Lineage Logistics ICM LLC    PO Box 101634                                              Pasadena             CA      91189-1634                7/12/2019        $6,722.88    Suppliers or Vendors
Lineage Logistics ICM LLC    PO Box 974647                                              Dallas               TX      75397                     5/10/2019          $716.10    Suppliers or Vendors
Lineage Logistics ICM LLC    PO Box 974647                                              Dallas               TX      75397                     5/10/2019        $5,324.53    Suppliers or Vendors
Lineage Logistics ICM LLC    PO Box 974647                                              Dallas               TX      75397                     5/15/2019        $2,245.95    Suppliers or Vendors
Lineage Logistics ICM LLC    PO Box 974647                                              Dallas               TX      75397                     5/17/2019        $6,509.55    Suppliers or Vendors
Lineage Logistics ICM LLC    PO Box 974647                                              Dallas               TX      75397                     5/22/2019        $1,196.89    Suppliers or Vendors
Lineage Logistics ICM LLC    PO Box 974647                                              Dallas               TX      75397                     5/24/2019        $3,888.64    Suppliers or Vendors
Lineage Logistics ICM LLC    PO Box 974647                                              Dallas               TX      75397                     5/29/2019        $9,481.63    Suppliers or Vendors
Lineage Logistics ICM LLC    PO Box 974647                                              Dallas               TX      75397                     5/31/2019        $4,754.30    Suppliers or Vendors
Lineage Logistics ICM LLC    PO Box 974647                                              Dallas               TX      75397                     6/5/2019         $1,879.50    Suppliers or Vendors
Lineage Logistics ICM LLC    PO Box 974647                                              Dallas               TX      75397                     6/7/2019         $7,877.11    Suppliers or Vendors
Lineage Logistics ICM LLC    PO Box 974647                                              Dallas               TX      75397                     6/12/2019        $1,621.20    Suppliers or Vendors
Lineage Logistics ICM LLC    PO Box 974647                                              Dallas               TX      75397                     6/28/2019        $8,177.42    Suppliers or Vendors



                                                                                            Page 15 of 24
                                                              Case 19-11743-KG           Doc 186      Filed 09/06/19       Page 48 of 68

                                                                              In re: Marie Callender Pie Shops, LLC
                                                                                        Case No. 19-11748
                                                                                         SOFA 3 Attachment
                                                             Certain payments or transfers to creditors within 90 days before filing this case


                                                                                                                                                                               Reason for payment or transfer
                                                                                                                                                                               (e.g. Secured debt, Unsecured
                                                                                                                                                           Total amount or     loan repayments, Suppliers or
Creditor's name             Address 1                        Address 2                    City                 State   Zip        Country        Date      value               vendors, Services, or Other)
Loomis                      Dept 0757 PO Box 120001                                       Dallas               TX      75312-0757                6/5/2019          $2,545.85   Suppliers or Vendors
Loomis                      Dept 0757 PO Box 120001                                       Dallas               TX      75312-0757                7/3/2019          $2,519.17   Suppliers or Vendors
Loomis                      Dept 0757 PO Box 120001                                       Dallas               TX      75312-0757                7/19/2019         $2,400.39   Suppliers or Vendors

LSQ Funding Group LLC       Account Of Kamran Staffing Inc PO Box 743451                  Los Angeles          CA      90074                     5/10/2019       $10,090.10 Services

LSQ Funding Group LLC       Account Of Kamran Staffing Inc PO Box 743451                  Los Angeles          CA      90074                     5/17/2019       $13,659.22 Services

LSQ Funding Group LLC       Account Of Kamran Staffing Inc PO Box 743451                  Los Angeles          CA      90074                     5/24/2019       $25,855.90 Services

LSQ Funding Group LLC       Account Of Kamran Staffing Inc PO Box 743451                  Los Angeles          CA      90074                     6/7/2019        $13,325.12 Services

LSQ Funding Group LLC       Account Of Kamran Staffing Inc PO Box 743451                  Los Angeles          CA      90074                     6/14/2019          $461.70 Services

LSQ Funding Group LLC       Account Of Kamran Staffing Inc PO Box 743451                  Los Angeles          CA      90074                     6/19/2019        $9,094.55 Services

LSQ Funding Group LLC       Account Of Kamran Staffing Inc PO Box 743451                  Los Angeles          CA      90074                     6/28/2019       $16,446.12 Services

LSQ Funding Group LLC       Account Of Kamran Staffing Inc PO Box 743451                  Los Angeles          CA      90074                     7/12/2019        $8,453.68 Services

LSQ Funding Group LLC       Account Of Kamran Staffing Inc PO Box 743451                  Los Angeles          CA      90074                     7/19/2019        $6,358.13 Services

LSQ Funding Group LLC       Account Of Kamran Staffing Inc   PO Box 743451                Los Angeles          CA      90074                     7/24/2019        $5,056.24    Services
Lyons Buena Park, LLC       15125 Garfield Avenue                                         Paramount            CA      90723                     5/31/2019       $12,600.00    Lease payment
Lyons Buena Park, LLC       15125 Garfield Avenue                                         Paramount            CA      90723                     7/11/2019       $12,600.00    Lease payment
Lyons Buena Park, LLC       15125 Garfield Avenue                                         Paramount            CA      90723                     6/21/2019        $3,406.93    Lease payment
Mc Wholesalers              Do Not Mail Check                Deposit Check                                                                       5/10/2019        $4,229.26    Suppliers or Vendors
Mc Wholesalers              Do Not Mail Check                Deposit Check                                                                       5/17/2019        $4,701.45    Suppliers or Vendors
Mc Wholesalers              Do Not Mail Check                Deposit Check                                                                       6/14/2019        $8,696.84    Suppliers or Vendors
Mc Wholesalers              Do Not Mail Check                Deposit Check                                                                       7/19/2019       $11,625.56    Suppliers or Vendors
Meadow Gold Dairies, Inc.   Dept 959 Remittance Process                                   Denver               CO      80271-0959                5/8/2019           $665.31    Suppliers or Vendors
Meadow Gold Dairies, Inc.   Dept 959 Remittance Process                                   Denver               CO      80271-0959                5/10/2019          $316.49    Suppliers or Vendors
Meadow Gold Dairies, Inc.   Dept 959 Remittance Process                                   Denver               CO      80271-0959                5/15/2019          $140.43    Suppliers or Vendors
Meadow Gold Dairies, Inc.   Dept 959 Remittance Process                                   Denver               CO      80271-0959                5/17/2019        $2,802.89    Suppliers or Vendors
Meadow Gold Dairies, Inc.   Dept 959 Remittance Process                                   Denver               CO      80271-0959                5/22/2019          $849.04    Suppliers or Vendors
Meadow Gold Dairies, Inc.   Dept 959 Remittance Process                                   Denver               CO      80271-0959                5/24/2019          $423.02    Suppliers or Vendors
Meadow Gold Dairies, Inc.   Dept 959 Remittance Process                                   Denver               CO      80271-0959                5/29/2019          $367.49    Suppliers or Vendors
Meadow Gold Dairies, Inc.   Dept 959 Remittance Process                                   Denver               CO      80271-0959                5/31/2019          $318.81    Suppliers or Vendors
Meadow Gold Dairies, Inc.   Dept 959 Remittance Process                                   Denver               CO      80271-0959                6/5/2019           $780.80    Suppliers or Vendors
Meadow Gold Dairies, Inc.   Dept 959 Remittance Process                                   Denver               CO      80271-0959                6/7/2019         $1,040.84    Suppliers or Vendors
Meadow Gold Dairies, Inc.   Dept 959 Remittance Process                                   Denver               CO      80271-0959                6/12/2019          $245.22    Suppliers or Vendors
Meadow Gold Dairies, Inc.   Dept 959 Remittance Process                                   Denver               CO      80271-0959                6/14/2019          $466.52    Suppliers or Vendors
Meadow Gold Dairies, Inc.   Dept 959 Remittance Process                                   Denver               CO      80271-0959                6/21/2019        $1,940.58    Suppliers or Vendors
Meadow Gold Dairies, Inc.   Dept 959 Remittance Process                                   Denver               CO      80271-0959                7/3/2019         $2,008.58    Suppliers or Vendors
Meadow Gold Dairies, Inc.   Dept 959 Remittance Process                                   Denver               CO      80271-0959                7/12/2019        $1,793.43    Suppliers or Vendors



                                                                                              Page 16 of 24
                                                              Case 19-11743-KG           Doc 186      Filed 09/06/19       Page 49 of 68

                                                                               In re: Marie Callender Pie Shops, LLC
                                                                                         Case No. 19-11748
                                                                                         SOFA 3 Attachment
                                                             Certain payments or transfers to creditors within 90 days before filing this case


                                                                                                                                                                               Reason for payment or transfer
                                                                                                                                                                               (e.g. Secured debt, Unsecured
                                                                                                                                                           Total amount or     loan repayments, Suppliers or
Creditor's name              Address 1                       Address 2                    City                 State   Zip        Country        Date      value               vendors, Services, or Other)
Meadow Gold Dairies, Inc.    Dept 959 Remittance Process                                  Denver               CO      80271-0959                7/19/2019           $105.78   Suppliers or Vendors
Meadow Gold Dairies, Inc.    Dept 959 Remittance Process                                  Denver               CO      80271-0959                7/24/2019         $2,573.43   Suppliers or Vendors
Meadow Gold Dairies, Inc.    Dept 959 Remittance Process                                  Denver               CO      80271-0959                7/31/2019         $1,241.07   Suppliers or Vendors
Mintshow Internatinoal, Ll   C/O Pacific West Asset Mgmt     P O Box 19068                Irvine               CA      92623-9068                5/29/2019        $15,561.42   Lease payment
Murphy O'Brien               11444 W Olympic Blvd            Ste. 600                     Los Angeles          CA      90064                     5/29/2019         $5,250.00   Suppliers or Vendors
Murphy O'Brien               11444 W Olympic Blvd            Ste. 600                     Los Angeles          CA      90064                     7/3/2019          $5,250.00   Suppliers or Vendors
National Sugar Marketing L   PO Box 83257                                                 Chicago              IL      60691                     5/17/2019        $19,729.14   Suppliers or Vendors
National Sugar Marketing L   PO Box 83257                                                 Chicago              IL      60691                     6/7/2019         $35,794.72   Suppliers or Vendors
National Sugar Marketing L   PO Box 83257                                                 Chicago              IL      60691                     6/28/2019         $5,248.75   Suppliers or Vendors
National Sugar Marketing L   PO Box 83257                                                 Chicago              IL      60691                     7/3/2019          $1,632.77   Suppliers or Vendors
National Sugar Marketing L   PO Box 83257                                                 Chicago              IL      60691                     7/19/2019         $1,861.64   Suppliers or Vendors
National Sugar Marketing L   PO Box 83257                                                 Chicago              IL      60691                     7/24/2019        $18,786.59   Suppliers or Vendors
National Sugar Marketing L   PO Box 83257                                                 Chicago              IL      60691                     7/31/2019         $5,248.75   Suppliers or Vendors
Newport Farms                105 Pearl St                                                 Corona               CA      91719                     5/15/2019         $3,628.17   Suppliers or Vendors
Newport Farms                105 Pearl St                                                 Corona               CA      91719                     5/22/2019         $2,310.22   Suppliers or Vendors
Newport Farms                105 Pearl St                                                 Corona               CA      91719                     5/29/2019         $1,812.47   Suppliers or Vendors
Newport Farms                105 Pearl St                                                 Corona               CA      91719                     6/7/2019          $2,289.99   Suppliers or Vendors
Newport Farms                105 Pearl St                                                 Corona               CA      91719                     6/19/2019         $2,541.25   Suppliers or Vendors
Newport Farms                105 Pearl St                                                 Corona               CA      91719                     6/28/2019           $454.22   Suppliers or Vendors
Newport Farms                105 Pearl St                                                 Corona               CA      91719                     7/3/2019          $1,799.11   Suppliers or Vendors

Nmc Placentia, LLC           5850 Canoga Avenue, Suite 650   Attn: Holly Tartaglino       Woodland Hills       CA      91367                     5/29/2019        $8,243.76    Lease payment
Northridge CornerLLC         1919 Westwood Blvd                                           Los Angeles          CA      90025                     5/31/2019       $30,294.12    Lease payment
Northridge CornerLLC         1919 Westwood Blvd                                           Los Angeles          CA      90025                     7/1/2019        $30,294.12    Lease payment
Nossaman LLP                 777 South Figueroa St           34Th Floor                   Los Angeles          CA      90017                     5/22/2019        $6,245.60    Services
Nossaman LLP                 777 South Figueroa St           34Th Floor                   Los Angeles          CA      90017                     6/19/2019        $7,054.06    Services
Nossaman LLP                 777 South Figueroa St           34Th Floor                   Los Angeles          CA      90017                     7/24/2019        $3,304.13    Services
Nu Co2, Inc.                 PO Box 417902                                                Boston               MA      02241                     7/31/2019        $6,240.40    Suppliers or Vendors
Nu Co2, Inc.                 PO Box 417902                                                Boston               MA      02241                     5/22/2019        $6,032.86    Suppliers or Vendors
Nu Co2, Inc.                 PO Box 417902                                                Boston               MA      02241                     6/12/2019        $6,270.12    Suppliers or Vendors
                             C/O West Coast Hotel
Oanh Kim Tran                Managemen                       P.O. Box 25863               Anaheim              CA      92825                     5/29/2019        $5,666.66 Lease payment
                             C/O West Coast Hotel
Oanh Kim Tran                Managemen                       P.O. Box 25863               Anaheim              CA      92825                     7/8/2019         $5,666.66    Lease payment
Oc Plumbing                  371 Oak Place Suite D                                        Brea                 CA      92821                     5/8/2019           $422.90    Suppliers or Vendors
Oc Plumbing                  371 Oak Place Suite D                                        Brea                 CA      92821                     5/10/2019          $227.00    Suppliers or Vendors
Oc Plumbing                  371 Oak Place Suite D                                        Brea                 CA      92821                     5/15/2019        $1,181.72    Suppliers or Vendors
Oc Plumbing                  371 Oak Place Suite D                                        Brea                 CA      92821                     5/17/2019          $365.58    Suppliers or Vendors
Oc Plumbing                  371 Oak Place Suite D                                        Brea                 CA      92821                     6/5/2019         $1,583.84    Suppliers or Vendors
Oc Plumbing                  371 Oak Place Suite D                                        Brea                 CA      92821                     6/7/2019         $3,105.00    Suppliers or Vendors
Oc Plumbing                  371 Oak Place Suite D                                        Brea                 CA      92821                     6/19/2019          $700.00    Suppliers or Vendors
Optumhealth Bank             2525 Lake Park Blvd                                          Salt Lake City       UT      84120                     5/13/2019          $469.23    Services
Optumhealth Bank             2525 Lake Park Blvd                                          Salt Lake City       UT      84120                     5/20/2019          $469.23    Services
Optumhealth Bank             2525 Lake Park Blvd                                          Salt Lake City       UT      84120                     5/27/2019          $469.23    Services
Optumhealth Bank             2525 Lake Park Blvd                                          Salt Lake City       UT      84120                     6/3/2019           $569.23    Services



                                                                                              Page 17 of 24
                                                     Case 19-11743-KG           Doc 186      Filed 09/06/19       Page 50 of 68

                                                                     In re: Marie Callender Pie Shops, LLC
                                                                               Case No. 19-11748
                                                                                SOFA 3 Attachment
                                                    Certain payments or transfers to creditors within 90 days before filing this case


                                                                                                                                                                      Reason for payment or transfer
                                                                                                                                                                      (e.g. Secured debt, Unsecured
                                                                                                                                                  Total amount or     loan repayments, Suppliers or
Creditor's name              Address 1              Address 2                    City                 State   Zip        Country        Date      value               vendors, Services, or Other)
Optumhealth Bank             2525 Lake Park Blvd                                 Salt Lake City       UT      84120                     6/10/2019         $1,372.23   Services
Optumhealth Bank             2525 Lake Park Blvd                                 Salt Lake City       UT      84120                     6/17/2019         $1,041.46   Services
Optumhealth Bank             2525 Lake Park Blvd                                 Salt Lake City       UT      84120                     6/24/2019           $472.23   Services
Optumhealth Bank             2525 Lake Park Blvd                                 Salt Lake City       UT      84120                     7/1/2019            $472.23   Services
Optumhealth Bank             2525 Lake Park Blvd                                 Salt Lake City       UT      84120                     7/8/2019            $472.23   Services
Optumhealth Bank             2525 Lake Park Blvd                                 Salt Lake City       UT      84120                     7/15/2019           $472.23   Services
Optumhealth Bank             2525 Lake Park Blvd                                 Salt Lake City       UT      84120                     7/22/2019           $472.23   Services
Optumhealth Bank             2525 Lake Park Blvd                                 Salt Lake City       UT      84120                     7/29/2019           $472.23   Services
Oregon Potato                PO Box 3110                                         Pasco                WA      99302                     5/17/2019        $24,653.70   Suppliers or Vendors
Oregon Potato                PO Box 3110                                         Pasco                WA      99302                     7/19/2019        $24,643.20   Suppliers or Vendors
Oxford Frozen Foods Limite   4881 Main Street                                    Oxford               NS      B0M 1P0    Canada         6/7/2019         $48,195.00   Suppliers or Vendors
Pk Ii Anaheim Plaza Lp       PO Box 82565           Dept Code: Scaa 1401         Goleta               CA      93118-2565                5/29/2019        $21,795.47   Lease payment
Quality Maintenance Servic   930 North Elm Street   Suite 1                      Orange               CA      92867                     5/8/2019          $4,824.60   Suppliers or Vendors
Quality Maintenance Servic   930 North Elm Street   Suite 1                      Orange               CA      92867                     5/15/2019         $1,269.83   Suppliers or Vendors
Quality Maintenance Servic   930 North Elm Street   Suite 1                      Orange               CA      92867                     5/24/2019         $1,950.74   Suppliers or Vendors
Quality Maintenance Servic   930 North Elm Street   Suite 1                      Orange               CA      92867                     5/29/2019           $341.96   Suppliers or Vendors
Quality Maintenance Servic   930 North Elm Street   Suite 1                      Orange               CA      92867                     6/5/2019          $8,771.61   Suppliers or Vendors
Quality Maintenance Servic   930 North Elm Street   Suite 1                      Orange               CA      92867                     6/14/2019        $28,827.27   Suppliers or Vendors
Quality Maintenance Servic   930 North Elm Street   Suite 1                      Orange               CA      92867                     6/19/2019        $17,931.15   Suppliers or Vendors
Quality Maintenance Servic   930 North Elm Street   Suite 1                      Orange               CA      92867                     7/3/2019         $12,993.66   Suppliers or Vendors
Quality Maintenance Servic   930 North Elm Street   Suite 1                      Orange               CA      92867                     7/19/2019        $24,150.17   Suppliers or Vendors
Quality Maintenance Servic   930 North Elm Street   Suite 1                      Orange               CA      92867                     7/19/2019         $6,437.35   Suppliers or Vendors
Ramiro Barragan              12321 Camilla St                                    Whittier             CA      90601                     5/17/2019           $250.00   Suppliers or Vendors
Ramiro Barragan              12321 Camilla St                                    Whittier             CA      90601                     5/29/2019           $200.00   Suppliers or Vendors
Ramiro Barragan              12321 Camilla St                                    Whittier             CA      90601                     5/10/2019         $5,800.00   Suppliers or Vendors
Ramiro Barragan              12321 Camilla St                                    Whittier             CA      90601                     5/17/2019           $200.00   Suppliers or Vendors
Ramiro Barragan              12321 Camilla St                                    Whittier             CA      90601                     5/24/2019         $2,200.00   Suppliers or Vendors
Ramiro Barragan              12321 Camilla St                                    Whittier             CA      90601                     5/29/2019         $4,350.00   Suppliers or Vendors
Ramiro Barragan              12321 Camilla St                                    Whittier             CA      90601                     7/30/2019         $8,100.00   Suppliers or Vendors
Sagenet                      PO Box 843553                                       Kansas City          MO      64184-3553                5/17/2019         $3,636.37   Services
Sagenet                      PO Box 843553                                       Kansas City          MO      64184-3553                6/19/2019         $3,632.54   Services
Sagenet                      PO Box 843553                                       Kansas City          MO      64184-3553                7/26/2019         $3,632.42   Services
Seneca Foods, Inc.           PO Box 99930                                        Chicago              IL      60696                     6/7/2019         $64,182.76   Suppliers or Vendors
Seneca Foods, Inc.           PO Box 99930                                        Chicago              IL      60696                     6/19/2019        $64,185.36   Suppliers or Vendors
Shepard Bros Inc             503 S Cypress Street                                La Habra             CA      90631                     5/17/2019        $10,567.47   Suppliers or Vendors
Shoes For Crews              PO Box 734176                                       Chicago              IL      60673                     5/8/2019            $199.40   Suppliers or Vendors
Shoes For Crews              PO Box 734176                                       Chicago              IL      60673                     5/10/2019           $202.14   Suppliers or Vendors
Shoes For Crews              PO Box 734176                                       Chicago              IL      60673                     5/15/2019           $572.16   Suppliers or Vendors
Shoes For Crews              PO Box 734176                                       Chicago              IL      60673                     5/17/2019           $307.25   Suppliers or Vendors
Shoes For Crews              PO Box 734176                                       Chicago              IL      60673                     5/22/2019           $766.27   Suppliers or Vendors
Shoes For Crews              PO Box 734176                                       Chicago              IL      60673                     6/7/2019          $1,422.57   Suppliers or Vendors
Shoes For Crews              PO Box 734176                                       Chicago              IL      60673                     6/12/2019           $496.08   Suppliers or Vendors
Shoes For Crews              PO Box 734176                                       Chicago              IL      60673                     6/14/2019            $91.54   Suppliers or Vendors
Shoes For Crews              PO Box 734176                                       Chicago              IL      60673                     6/19/2019            $88.84   Suppliers or Vendors
Shoes For Crews              PO Box 734176                                       Chicago              IL      60673                     7/19/2019         $3,557.34   Suppliers or Vendors



                                                                                     Page 18 of 24
                                                    Case 19-11743-KG           Doc 186      Filed 09/06/19       Page 51 of 68

                                                                    In re: Marie Callender Pie Shops, LLC
                                                                              Case No. 19-11748
                                                                               SOFA 3 Attachment
                                                   Certain payments or transfers to creditors within 90 days before filing this case


                                                                                                                                                                     Reason for payment or transfer
                                                                                                                                                                     (e.g. Secured debt, Unsecured
                                                                                                                                                 Total amount or     loan repayments, Suppliers or
Creditor's name             Address 1              Address 2                    City                 State   Zip        Country        Date      value               vendors, Services, or Other)
Silverstate Refrigeration   Hvac                   4535 Copper Sage St.         Las Vegas            NV      89115                     5/15/2019         $1,586.51   Suppliers or Vendors
Silverstate Refrigeration   Hvac                   4535 Copper Sage St.         Las Vegas            NV      89115                     5/22/2019           $584.50   Suppliers or Vendors
Silverstate Refrigeration   Hvac                   4535 Copper Sage St.         Las Vegas            NV      89115                     5/24/2019         $4,038.19   Suppliers or Vendors
Silverstate Refrigeration   Hvac                   4535 Copper Sage St.         Las Vegas            NV      89115                     7/19/2019         $1,304.04   Suppliers or Vendors
Southern Wine & Spirits     File #56002                                         Los Angeles          CA      90074-6002                5/8/2019            $379.78   Suppliers or Vendors
Southern Wine & Spirits     File #56002                                         Los Angeles          CA      90074-6002                5/10/2019         $1,127.24   Suppliers or Vendors
Southern Wine & Spirits     File #56002                                         Los Angeles          CA      90074-6002                5/14/2019           $410.66   Suppliers or Vendors
Southern Wine & Spirits     File #56002                                         Los Angeles          CA      90074-6002                5/17/2019         $1,063.89   Suppliers or Vendors
Southern Wine & Spirits     File #56002                                         Los Angeles          CA      90074-6002                5/23/2019           $392.16   Suppliers or Vendors
Southern Wine & Spirits     File #56002                                         Los Angeles          CA      90074-6002                5/29/2019         $1,359.74   Suppliers or Vendors
Southern Wine & Spirits     File #56002                                         Los Angeles          CA      90074-6002                5/31/2019           $606.41   Suppliers or Vendors
Southern Wine & Spirits     File #56002                                         Los Angeles          CA      90074-6002                6/5/2019            $432.61   Suppliers or Vendors
Southern Wine & Spirits     File #56002                                         Los Angeles          CA      90074-6002                6/7/2019          $1,996.42   Suppliers or Vendors
Southern Wine & Spirits     File #56002                                         Los Angeles          CA      90074-6002                6/12/2019           $357.70   Suppliers or Vendors
Southern Wine & Spirits     File #56002                                         Los Angeles          CA      90074-6002                6/14/2019           $490.95   Suppliers or Vendors
Southern Wine & Spirits     File #56002                                         Los Angeles          CA      90074-6002                6/19/2019           $793.60   Suppliers or Vendors
Southern Wine & Spirits     File #56002                                         Los Angeles          CA      90074-6002                6/28/2019         $2,691.08   Suppliers or Vendors
Southern Wine & Spirits     File #56002                                         Los Angeles          CA      90074-6002                7/3/2019            $376.59   Suppliers or Vendors
Southern Wine & Spirits     File #56002                                         Los Angeles          CA      90074-6002                7/12/2019           $924.81   Suppliers or Vendors
Southern Wine & Spirits     File 56002                                          Los Angeles          CA      90074-6002                5/8/2019            $344.11   Suppliers or Vendors
Southern Wine & Spirits     File 56002                                          Los Angeles          CA      90074-6002                5/10/2019         $2,058.72   Suppliers or Vendors
Southern Wine & Spirits     File 56002                                          Los Angeles          CA      90074-6002                5/14/2019           $728.52   Suppliers or Vendors
Southern Wine & Spirits     File 56002                                          Los Angeles          CA      90074-6002                5/17/2019         $1,366.17   Suppliers or Vendors
Southern Wine & Spirits     File 56002                                          Los Angeles          CA      90074-6002                5/23/2019           $348.40   Suppliers or Vendors
Southern Wine & Spirits     File 56002                                          Los Angeles          CA      90074-6002                5/29/2019           $607.75   Suppliers or Vendors
Southern Wine & Spirits     File 56002                                          Los Angeles          CA      90074-6002                5/31/2019         $4,686.78   Suppliers or Vendors
Southern Wine & Spirits     File 56002                                          Los Angeles          CA      90074-6002                6/5/2019            $434.16   Suppliers or Vendors
Southern Wine & Spirits     File 56002                                          Los Angeles          CA      90074-6002                6/7/2019            $294.13   Suppliers or Vendors
Southern Wine & Spirits     File 56002                                          Los Angeles          CA      90074-6002                6/12/2019           $461.75   Suppliers or Vendors
Southern Wine & Spirits     File 56002                                          Los Angeles          CA      90074-6002                6/14/2019         $1,773.84   Suppliers or Vendors
Southern Wine & Spirits     File 56002                                          Los Angeles          CA      90074-6002                6/21/2019         $1,350.70   Suppliers or Vendors
Southern Wine & Spirits     File 56002                                          Los Angeles          CA      90074-6002                6/28/2019         $4,708.88   Suppliers or Vendors
Southern Wine & Spirits     File 56002                                          Los Angeles          CA      90074-6002                7/12/2019            $38.95   Suppliers or Vendors
Straub Distributing Co.     4633 E. La Palma Ave                                Anaheim              CA      92807                     5/8/2019            $665.50   Suppliers or Vendors
Straub Distributing Co.     4633 E. La Palma Ave                                Anaheim              CA      92807                     5/14/2019           $459.80   Suppliers or Vendors
Straub Distributing Co.     4633 E. La Palma Ave                                Anaheim              CA      92807                     5/17/2019           $641.70   Suppliers or Vendors
Straub Distributing Co.     4633 E. La Palma Ave                                Anaheim              CA      92807                     5/23/2019           $104.00   Suppliers or Vendors
Straub Distributing Co.     4633 E. La Palma Ave                                Anaheim              CA      92807                     5/29/2019           $648.80   Suppliers or Vendors
Straub Distributing Co.     4633 E. La Palma Ave                                Anaheim              CA      92807                     5/31/2019           $470.60   Suppliers or Vendors
Straub Distributing Co.     4633 E. La Palma Ave                                Anaheim              CA      92807                     6/5/2019            $688.40   Suppliers or Vendors
Straub Distributing Co.     4633 E. La Palma Ave                                Anaheim              CA      92807                     6/7/2019            $198.00   Suppliers or Vendors
Straub Distributing Co.     4633 E. La Palma Ave                                Anaheim              CA      92807                     6/12/2019           $453.45   Suppliers or Vendors
Straub Distributing Co.     4633 E. La Palma Ave                                Anaheim              CA      92807                     6/14/2019           $228.00   Suppliers or Vendors
Straub Distributing Co.     4633 E. La Palma Ave                                Anaheim              CA      92807                     6/19/2019            $64.00   Suppliers or Vendors
Straub Distributing Co.     4633 E. La Palma Ave                                Anaheim              CA      92807                     6/21/2019           $738.50   Suppliers or Vendors



                                                                                    Page 19 of 24
                                                            Case 19-11743-KG           Doc 186      Filed 09/06/19       Page 52 of 68

                                                                            In re: Marie Callender Pie Shops, LLC
                                                                                      Case No. 19-11748
                                                                                       SOFA 3 Attachment
                                                           Certain payments or transfers to creditors within 90 days before filing this case


                                                                                                                                                                             Reason for payment or transfer
                                                                                                                                                                             (e.g. Secured debt, Unsecured
                                                                                                                                                         Total amount or     loan repayments, Suppliers or
Creditor's name              Address 1                     Address 2                    City               State    Zip           Country      Date      value               vendors, Services, or Other)
Straub Distributing Co.      4633 E. La Palma Ave                                       Anaheim            CA       92807                      6/26/2019           $270.60   Suppliers or Vendors
Straub Distributing Co.      4633 E. La Palma Ave                                       Anaheim            CA       92807                      6/28/2019         $1,101.00   Suppliers or Vendors
Straub Distributing Co.      4633 E. La Palma Ave                                       Anaheim            CA       92807                      7/3/2019            $336.35   Suppliers or Vendors
Straub Distributing Co.      4633 E. La Palma Ave                                       Anaheim            CA       92807                      7/19/2019           $514.00   Suppliers or Vendors
Straub Distributing Co.      4633 E. La Palma Ave                                       Anaheim            CA       92807                      7/19/2019           $155.00   Suppliers or Vendors
Stroscher Investments, LLC   32101 Cook Lane                                            San Juancapistrano CA       92675                      5/31/2019         $3,500.00   Lease payment
Stroscher Investments, LLC   32101 Cook Lane                                            San Juancapistrano CA       92675                      7/1/2019          $3,500.00   Lease payment

Superior Electrical          Advertising                   1700 West Anaheim Street Long Beach               CA     90813-1102                 5/22/2019        $3,310.89 Suppliers or Vendors

Superior Electrical          Advertising                   1700 West Anaheim Street Long Beach               CA     90813-1102                 6/5/2019           $992.61 Suppliers or Vendors

Superior Electrical          Advertising                   1700 West Anaheim Street Long Beach               CA     90813-1102                 6/14/2019          $843.87 Suppliers or Vendors

Superior Electrical          Advertising                   1700 West Anaheim Street Long Beach               CA     90813-1102                 7/23/2019        $5,546.91    Suppliers or Vendors
Svoboda Studios, Inc         151 Ranco Circle                                       Lake Forest              CA     92630                      5/29/2019       $11,054.10    Suppliers or Vendors
Sweetener Products Company   PO Box 516572                                          Los Angeles              CA     90051                      5/17/2019        $8,596.60    Suppliers or Vendors
Sweetener Products Company   PO Box 516572                                          Los Angeles              CA     90051                      6/5/2019        $13,879.58    Suppliers or Vendors
Sweetener Products Company   PO Box 516572                                          Los Angeles              CA     90051                      6/7/2019        $10,004.35    Suppliers or Vendors
Sweetener Products Company   PO Box 516572                                          Los Angeles              CA     90051                      7/3/2019         $8,615.01    Suppliers or Vendors
Sysco                        PO Box 27638                                           Salt Lake City           UT     84127-0638                 5/8/2019        $14,326.33    Suppliers or Vendors
Sysco                        PO Box 27638                                           Salt Lake City           UT     84127-0638                 5/10/2019        $1,112.03    Suppliers or Vendors
Sysco                        PO Box 27638                                           Salt Lake City           UT     84127-0638                 5/15/2019       $20,766.55    Suppliers or Vendors
Sysco                        PO Box 27638                                           Salt Lake City           UT     84127-0638                 5/17/2019        $5,370.63    Suppliers or Vendors
Sysco                        PO Box 27638                                           Salt Lake City           UT     84127-0638                 5/22/2019        $7,114.28    Suppliers or Vendors
Sysco                        PO Box 27638                                           Salt Lake City           UT     84127-0638                 5/24/2019          $699.67    Suppliers or Vendors
Sysco                        PO Box 27638                                           Salt Lake City           UT     84127-0638                 5/29/2019       $14,269.72    Suppliers or Vendors
Sysco                        PO Box 27638                                           Salt Lake City           UT     84127-0638                 5/31/2019        $3,088.55    Suppliers or Vendors
Sysco                        PO Box 27638                                           Salt Lake City           UT     84127-0638                 6/5/2019         $9,996.25    Suppliers or Vendors
Sysco                        PO Box 27638                                           Salt Lake City           UT     84127-0638                 6/7/2019         $4,545.10    Suppliers or Vendors
Sysco                        PO Box 27638                                           Salt Lake City           UT     84127-0638                 6/12/2019        $5,002.37    Suppliers or Vendors
Sysco                        PO Box 27638                                           Salt Lake City           UT     84127-0638                 6/14/2019       $12,967.21    Suppliers or Vendors
Sysco                        PO Box 27638                                           Salt Lake City           UT     84127-0638                 6/19/2019        $9,871.05    Suppliers or Vendors
Sysco                        PO Box 27638                                           Salt Lake City           UT     84127-0638                 6/21/2019        $3,472.64    Suppliers or Vendors
Sysco                        PO Box 27638                                           Salt Lake City           UT     84127-0638                 7/3/2019        $14,656.17    Suppliers or Vendors
Sysco                        PO Box 27638                                           Salt Lake City           UT     84127-0638                 7/12/2019       $23,407.72    Suppliers or Vendors
Sysco                        PO Box 27638                                           Salt Lake City           UT     84127-0638                 7/19/2019        $5,759.96    Suppliers or Vendors
Sysco                        PO Box 27638                                           Salt Lake City           UT     84127-0638                 7/24/2019       $19,972.21    Suppliers or Vendors
Sysco                        PO Box 27638                                           Salt Lake City           UT     84127-0638                 7/31/2019       $10,507.31    Suppliers or Vendors
Takeout Technologies         23422 Mill Creek Drive #210                            Laguna Hills             CA     92653                      5/8/2019         $2,561.70    Services
Takeout Technologies         23422 Mill Creek Drive #210                            Laguna Hills             CA     92653                      5/22/2019        $2,518.86    Services
Takeout Technologies         23422 Mill Creek Drive #210                            Laguna Hills             CA     92653                      7/19/2019        $2,494.80    Services
Theodore & Patricia Lafran   855 San Vincent Rd.                                    Arcadia                  CA     91007                      5/29/2019       $11,726.00    Lease payment
Theodore & Patricia Lafran   855 San Vincent Rd.                                    Arcadia                  CA     91007                      7/8/2019        $11,726.00    Lease payment
U.S. Foodservice-Las Vegas   PO Box 3911                                            Las Vegas                NV     89127                      5/7/2019         $5,936.33    Suppliers or Vendors



                                                                                            Page 20 of 24
                                               Case 19-11743-KG           Doc 186      Filed 09/06/19       Page 53 of 68

                                                               In re: Marie Callender Pie Shops, LLC
                                                                         Case No. 19-11748
                                                                          SOFA 3 Attachment
                                              Certain payments or transfers to creditors within 90 days before filing this case


                                                                                                                                                                Reason for payment or transfer
                                                                                                                                                                (e.g. Secured debt, Unsecured
                                                                                                                                            Total amount or     loan repayments, Suppliers or
Creditor's name              Address 1        Address 2                    City                 State   Zip        Country        Date      value               vendors, Services, or Other)
U.S. Foodservice-Las Vegas   PO Box 3911                                   Las Vegas            NV      89127                     5/10/2019         $7,568.43   Suppliers or Vendors
U.S. Foodservice-Las Vegas   PO Box 3911                                   Las Vegas            NV      89127                     5/14/2019         $2,831.06   Suppliers or Vendors
U.S. Foodservice-Las Vegas   PO Box 3911                                   Las Vegas            NV      89127                     5/17/2019         $3,933.34   Suppliers or Vendors
U.S. Foodservice-Las Vegas   PO Box 3911                                   Las Vegas            NV      89127                     5/21/2019         $1,884.50   Suppliers or Vendors
U.S. Foodservice-Las Vegas   PO Box 3911                                   Las Vegas            NV      89127                     5/24/2019         $3,930.28   Suppliers or Vendors
U.S. Foodservice-Las Vegas   PO Box 3911                                   Las Vegas            NV      89127                     5/28/2019         $4,371.21   Suppliers or Vendors
U.S. Foodservice-Las Vegas   PO Box 3911                                   Las Vegas            NV      89127                     5/31/2019         $5,115.62   Suppliers or Vendors
U.S. Foodservice-Las Vegas   PO Box 3911                                   Las Vegas            NV      89127                     6/4/2019          $4,237.04   Suppliers or Vendors
U.S. Foodservice-Las Vegas   PO Box 3911                                   Las Vegas            NV      89127                     6/7/2019          $2,227.68   Suppliers or Vendors
U.S. Foodservice-Las Vegas   PO Box 3911                                   Las Vegas            NV      89127                     6/11/2019         $3,695.41   Suppliers or Vendors
U.S. Foodservice-Las Vegas   PO Box 3911                                   Las Vegas            NV      89127                     6/14/2019         $5,484.72   Suppliers or Vendors
U.S. Foodservice-Las Vegas   PO Box 3911                                   Las Vegas            NV      89127                     6/18/2019         $3,046.46   Suppliers or Vendors
U.S. Foodservice-Las Vegas   PO Box 3911                                   Las Vegas            NV      89127                     6/21/2019         $5,282.18   Suppliers or Vendors
U.S. Foodservice-Las Vegas   PO Box 3911                                   Las Vegas            NV      89127                     6/25/2019         $4,535.17   Suppliers or Vendors
U.S. Foodservice-Las Vegas   PO Box 3911                                   Las Vegas            NV      89127                     6/28/2019         $4,670.48   Suppliers or Vendors
U.S. Foodservice-Las Vegas   PO Box 3911                                   Las Vegas            NV      89127                     7/2/2019          $6,533.71   Suppliers or Vendors
U.S. Foodservice-Las Vegas   PO Box 3911                                   Las Vegas            NV      89127                     7/5/2019          $6,379.48   Suppliers or Vendors
U.S. Foodservice-Las Vegas   PO Box 3911                                   Las Vegas            NV      89127                     7/9/2019          $4,865.85   Suppliers or Vendors
U.S. Foodservice-Las Vegas   PO Box 3911                                   Las Vegas            NV      89127                     7/12/2019         $5,788.67   Suppliers or Vendors
U.S. Foodservice-Las Vegas   PO Box 3911                                   Las Vegas            NV      89127                     7/16/2019         $6,528.90   Suppliers or Vendors
U.S. Foodservice-Las Vegas   PO Box 3911                                   Las Vegas            NV      89127                     7/19/2019         $3,839.18   Suppliers or Vendors
U.S. Foodservice-Las Vegas   PO Box 3911                                   Las Vegas            NV      89127                     7/23/2019         $7,935.99   Suppliers or Vendors
U.S. Foodservice-Las Vegas   PO Box 3911                                   Las Vegas            NV      89127                     7/26/2019         $3,724.61   Suppliers or Vendors
U.S. Foodservice-Las Vegas   PO Box 3911                                   Las Vegas            NV      89127                     7/30/2019         $4,904.21   Suppliers or Vendors
U.S. Foodservice-Las Vegas   PO Box 3911                                   Las Vegas            NV      89127                     8/2/2019          $1,103.69   Suppliers or Vendors
United Refrigeration         511 E. 19Th St                                Bakersfield          CA      93305                     5/22/2019           $906.04   Suppliers or Vendors
United Refrigeration         511 E. 19Th St                                Bakersfield          CA      93305                     6/5/2019          $6,126.91   Suppliers or Vendors
United Refrigeration         511 E. 19Th St                                Bakersfield          CA      93305                     6/7/2019            $825.68   Suppliers or Vendors
United Refrigeration         511 E. 19Th St                                Bakersfield          CA      93305                     6/19/2019         $6,795.69   Suppliers or Vendors
Us Foods/La Mirada Div.      Wire Transfer    File #6993                   Los Angeles          CA      90074-6993                5/7/2019        $104,018.19   Suppliers or Vendors
Us Foods/La Mirada Div.      Wire Transfer    File #6993                   Los Angeles          CA      90074-6993                5/10/2019       $102,778.91   Suppliers or Vendors
Us Foods/La Mirada Div.      Wire Transfer    File #6993                   Los Angeles          CA      90074-6993                5/14/2019        $81,610.65   Suppliers or Vendors
Us Foods/La Mirada Div.      Wire Transfer    File #6993                   Los Angeles          CA      90074-6993                5/17/2019        $56,997.07   Suppliers or Vendors
Us Foods/La Mirada Div.      Wire Transfer    File #6993                   Los Angeles          CA      90074-6993                5/21/2019        $75,476.84   Suppliers or Vendors
Us Foods/La Mirada Div.      Wire Transfer    File #6993                   Los Angeles          CA      90074-6993                5/24/2019        $68,421.14   Suppliers or Vendors
Us Foods/La Mirada Div.      Wire Transfer    File #6993                   Los Angeles          CA      90074-6993                5/28/2019       $101,332.53   Suppliers or Vendors
Us Foods/La Mirada Div.      Wire Transfer    File #6993                   Los Angeles          CA      90074-6993                5/31/2019       $106,902.46   Suppliers or Vendors
Us Foods/La Mirada Div.      Wire Transfer    File #6993                   Los Angeles          CA      90074-6993                6/4/2019         $74,954.98   Suppliers or Vendors
Us Foods/La Mirada Div.      Wire Transfer    File #6993                   Los Angeles          CA      90074-6993                6/7/2019         $56,027.09   Suppliers or Vendors
Us Foods/La Mirada Div.      Wire Transfer    File #6993                   Los Angeles          CA      90074-6993                6/11/2019        $84,856.00   Suppliers or Vendors
Us Foods/La Mirada Div.      Wire Transfer    File #6993                   Los Angeles          CA      90074-6993                6/14/2019        $72,969.04   Suppliers or Vendors
Us Foods/La Mirada Div.      Wire Transfer    File #6993                   Los Angeles          CA      90074-6993                6/18/2019        $86,934.48   Suppliers or Vendors
Us Foods/La Mirada Div.      Wire Transfer    File #6993                   Los Angeles          CA      90074-6993                6/21/2019        $78,500.07   Suppliers or Vendors
Us Foods/La Mirada Div.      Wire Transfer    File #6993                   Los Angeles          CA      90074-6993                6/25/2019        $99,007.19   Suppliers or Vendors
Us Foods/La Mirada Div.      Wire Transfer    File #6993                   Los Angeles          CA      90074-6993                6/28/2019        $75,335.42   Suppliers or Vendors



                                                                               Page 21 of 24
                                                Case 19-11743-KG           Doc 186      Filed 09/06/19       Page 54 of 68

                                                                In re: Marie Callender Pie Shops, LLC
                                                                          Case No. 19-11748
                                                                           SOFA 3 Attachment
                                               Certain payments or transfers to creditors within 90 days before filing this case


                                                                                                                                                                 Reason for payment or transfer
                                                                                                                                                                 (e.g. Secured debt, Unsecured
                                                                                                                                             Total amount or     loan repayments, Suppliers or
Creditor's name            Address 1           Address 2                    City                 State   Zip        Country        Date      value               vendors, Services, or Other)
Us Foods/La Mirada Div.    Wire Transfer       File #6993                   Los Angeles          CA      90074-6993                7/2/2019        $101,388.26   Suppliers or Vendors
Us Foods/La Mirada Div.    Wire Transfer       File #6993                   Los Angeles          CA      90074-6993                7/5/2019         $91,604.11   Suppliers or Vendors
Us Foods/La Mirada Div.    Wire Transfer       File #6993                   Los Angeles          CA      90074-6993                7/9/2019        $103,434.32   Suppliers or Vendors
Us Foods/La Mirada Div.    Wire Transfer       File #6993                   Los Angeles          CA      90074-6993                7/12/2019        $85,484.31   Suppliers or Vendors
Us Foods/La Mirada Div.    Wire Transfer       File #6993                   Los Angeles          CA      90074-6993                7/16/2019        $92,917.42   Suppliers or Vendors
Us Foods/La Mirada Div.    Wire Transfer       File #6993                   Los Angeles          CA      90074-6993                7/19/2019        $73,284.83   Suppliers or Vendors
Us Foods/La Mirada Div.    Wire Transfer       File #6993                   Los Angeles          CA      90074-6993                7/23/2019        $92,103.44   Suppliers or Vendors
Us Foods/La Mirada Div.    Wire Transfer       File #6993                   Los Angeles          CA      90074-6993                7/26/2019        $76,343.37   Suppliers or Vendors
Us Foods/La Mirada Div.    Wire Transfer       File #6993                   Los Angeles          CA      90074-6993                7/30/2019        $75,144.62   Suppliers or Vendors
Us Foods/La Mirada Div.    Wire Transfer       File #6993                   Los Angeles          CA      90074-6993                8/2/2019         $47,903.49   Suppliers or Vendors
Us Foodservice-Livermore   File 30719          Box 60000                    San Francisco        CA      94160                     5/7/2019         $24,157.72   Suppliers or Vendors
Us Foodservice-Livermore   File 30719          Box 60000                    San Francisco        CA      94160                     5/10/2019        $35,824.74   Suppliers or Vendors
Us Foodservice-Livermore   File 30719          Box 60000                    San Francisco        CA      94160                     5/14/2019        $16,286.60   Suppliers or Vendors
Us Foodservice-Livermore   File 30719          Box 60000                    San Francisco        CA      94160                     5/17/2019        $16,358.66   Suppliers or Vendors
Us Foodservice-Livermore   File 30719          Box 60000                    San Francisco        CA      94160                     5/21/2019        $18,092.63   Suppliers or Vendors
Us Foodservice-Livermore   File 30719          Box 60000                    San Francisco        CA      94160                     5/24/2019        $18,553.03   Suppliers or Vendors
Us Foodservice-Livermore   File 30719          Box 60000                    San Francisco        CA      94160                     5/28/2019        $23,501.29   Suppliers or Vendors
Us Foodservice-Livermore   File 30719          Box 60000                    San Francisco        CA      94160                     5/31/2019        $32,942.10   Suppliers or Vendors
Us Foodservice-Livermore   File 30719          Box 60000                    San Francisco        CA      94160                     6/4/2019         $15,835.39   Suppliers or Vendors
Us Foodservice-Livermore   File 30719          Box 60000                    San Francisco        CA      94160                     6/7/2019         $14,525.65   Suppliers or Vendors
Us Foodservice-Livermore   File 30719          Box 60000                    San Francisco        CA      94160                     6/11/2019        $22,047.48   Suppliers or Vendors
Us Foodservice-Livermore   File 30719          Box 60000                    San Francisco        CA      94160                     6/14/2019        $19,624.86   Suppliers or Vendors
Us Foodservice-Livermore   File 30719          Box 60000                    San Francisco        CA      94160                     6/18/2019        $19,729.87   Suppliers or Vendors
Us Foodservice-Livermore   File 30719          Box 60000                    San Francisco        CA      94160                     6/21/2019        $21,299.33   Suppliers or Vendors
Us Foodservice-Livermore   File 30719          Box 60000                    San Francisco        CA      94160                     6/25/2019        $22,670.99   Suppliers or Vendors
Us Foodservice-Livermore   File 30719          Box 60000                    San Francisco        CA      94160                     6/28/2019        $20,311.51   Suppliers or Vendors
Us Foodservice-Livermore   File 30719          Box 60000                    San Francisco        CA      94160                     7/2/2019         $19,193.28   Suppliers or Vendors
Us Foodservice-Livermore   File 30719          Box 60000                    San Francisco        CA      94160                     7/5/2019         $30,738.99   Suppliers or Vendors
Us Foodservice-Livermore   File 30719          Box 60000                    San Francisco        CA      94160                     7/9/2019         $20,622.71   Suppliers or Vendors
Us Foodservice-Livermore   File 30719          Box 60000                    San Francisco        CA      94160                     7/12/2019        $22,411.26   Suppliers or Vendors
Us Foodservice-Livermore   File 30719          Box 60000                    San Francisco        CA      94160                     7/16/2019        $19,369.09   Suppliers or Vendors
Us Foodservice-Livermore   File 30719          Box 60000                    San Francisco        CA      94160                     7/19/2019        $17,725.59   Suppliers or Vendors
Us Foodservice-Livermore   File 30719          Box 60000                    San Francisco        CA      94160                     7/23/2019        $29,225.03   Suppliers or Vendors
Us Foodservice-Livermore   File 30719          Box 60000                    San Francisco        CA      94160                     7/26/2019        $20,080.96   Suppliers or Vendors
Us Foodservice-Livermore   File 30719          Box 60000                    San Francisco        CA      94160                     7/30/2019        $16,066.30   Suppliers or Vendors
Us Foodservice-Livermore   File 30719          Box 60000                    San Francisco        CA      94160                     8/2/2019         $15,257.29   Suppliers or Vendors
Value Source Group         44 Water Lily Way                                Trabuco Canyon       CA      92679                     5/22/2019        $24,829.28   Suppliers or Vendors
Value Source Group         44 Water Lily Way                                Trabuco Canyon       CA      92679                     6/5/2019         $10,431.00   Suppliers or Vendors
Value Source Group         44 Water Lily Way                                Trabuco Canyon       CA      92679                     6/12/2019           $161.22   Suppliers or Vendors
Value Source Group         44 Water Lily Way                                Trabuco Canyon       CA      92679                     6/19/2019        $29,385.66   Suppliers or Vendors
Value Source Group         44 Water Lily Way                                Trabuco Canyon       CA      92679                     7/3/2019          $6,688.04   Suppliers or Vendors
Value Source Group         44 Water Lily Way                                Trabuco Canyon       CA      92679                     7/12/2019         $7,372.20   Suppliers or Vendors
Ventura Foods              PO Box 641100                                    Pittsburgh           PA      15264                     5/22/2019         $8,067.52   Suppliers or Vendors
Ventura Foods              PO Box 641100                                    Pittsburgh           PA      15264                     6/5/2019         $21,850.22   Suppliers or Vendors
Ventura Foods              PO Box 641100                                    Pittsburgh           PA      15264                     6/28/2019        $49,991.20   Suppliers or Vendors



                                                                                Page 22 of 24
                                                       Case 19-11743-KG           Doc 186      Filed 09/06/19       Page 55 of 68

                                                                       In re: Marie Callender Pie Shops, LLC
                                                                                 Case No. 19-11748
                                                                                  SOFA 3 Attachment
                                                      Certain payments or transfers to creditors within 90 days before filing this case


                                                                                                                                                                        Reason for payment or transfer
                                                                                                                                                                        (e.g. Secured debt, Unsecured
                                                                                                                                                    Total amount or     loan repayments, Suppliers or
Creditor's name         Address 1                     Address 2                    City                 State   Zip        Country        Date      value               vendors, Services, or Other)
Veritiv Operating Co    PO Box 57006                                               Los Angeles          CA      90074                     5/24/2019         $7,605.75   Suppliers or Vendors
Veritiv Operating Co    PO Box 57006                                               Los Angeles          CA      90074                     6/12/2019           $987.85   Suppliers or Vendors
Veritiv Operating Co    PO Box 57006                                               Los Angeles          CA      90074                     7/3/2019          $5,805.73   Suppliers or Vendors
Wawona Frozen Foods     PO Box 8378                                                Pasadena             CA      91109                     5/31/2019        $40,468.00   Suppliers or Vendors
Westco Chemicals Inc.   12551-61 Saticoy St., South                                North Hollywood      CA      91605                     5/15/2019         $3,205.90   Suppliers or Vendors
Westco Chemicals Inc.   12551-61 Saticoy St., South                                North Hollywood      CA      91605                     5/29/2019           $573.20   Suppliers or Vendors
Westco Chemicals Inc.   12551-61 Saticoy St., South                                North Hollywood      CA      91605                     5/31/2019         $4,500.32   Suppliers or Vendors
Westco Chemicals Inc.   12551-61 Saticoy St., South                                North Hollywood      CA      91605                     6/14/2019         $3,579.50   Suppliers or Vendors
Wine Warehouse          PO Box 910900                                              Los Angeles          CA      90091                     5/8/2019            $389.88   Suppliers or Vendors
Wine Warehouse          PO Box 910900                                              Los Angeles          CA      90091                     5/14/2019           $877.20   Suppliers or Vendors
Wine Warehouse          PO Box 910900                                              Los Angeles          CA      90091                     5/17/2019         $1,418.76   Suppliers or Vendors
Wine Warehouse          PO Box 910900                                              Los Angeles          CA      90091                     5/22/2019           $270.60   Suppliers or Vendors
Wine Warehouse          PO Box 910900                                              Los Angeles          CA      90091                     5/23/2019           $430.80   Suppliers or Vendors
Wine Warehouse          PO Box 910900                                              Los Angeles          CA      90091                     5/29/2019           $713.88   Suppliers or Vendors
Wine Warehouse          PO Box 910900                                              Los Angeles          CA      90091                     5/31/2019         $2,087.76   Suppliers or Vendors
Wine Warehouse          PO Box 910900                                              Los Angeles          CA      90091                     6/5/2019            $719.64   Suppliers or Vendors
Wine Warehouse          PO Box 910900                                              Los Angeles          CA      90091                     6/12/2019           $317.40   Suppliers or Vendors
Wine Warehouse          PO Box 910900                                              Los Angeles          CA      90091                     6/14/2019           $551.88   Suppliers or Vendors
Wine Warehouse          PO Box 910900                                              Los Angeles          CA      90091                     6/19/2019           $270.00   Suppliers or Vendors
Wine Warehouse          PO Box 910900                                              Los Angeles          CA      90091                     6/21/2019           $331.20   Suppliers or Vendors
Wine Warehouse          PO Box 910900                                              Los Angeles          CA      90091                     6/28/2019         $3,126.12   Suppliers or Vendors
Wine Warehouse          PO Box 910900                                              Los Angeles          CA      90091                     7/3/2019          $1,296.00   Suppliers or Vendors
Wine Warehouse          PO Box 910900                                              Los Angeles          CA      90091                     7/19/2019         $1,234.20   Suppliers or Vendors
Wine Warehouse          PO Box 910900                                              Los Angeles          CA      90091                     5/14/2019           $614.40   Suppliers or Vendors
Wine Warehouse          PO Box 910900                                              Los Angeles          CA      90091                     5/17/2019           $946.26   Suppliers or Vendors
Wine Warehouse          PO Box 910900                                              Los Angeles          CA      90091                     5/22/2019         $1,450.14   Suppliers or Vendors
Wine Warehouse          PO Box 910900                                              Los Angeles          CA      90091                     5/23/2019           $282.00   Suppliers or Vendors
Wine Warehouse          PO Box 910900                                              Los Angeles          CA      90091                     5/24/2019         $1,097.88   Suppliers or Vendors
Wine Warehouse          PO Box 910900                                              Los Angeles          CA      90091                     5/29/2019         $1,107.48   Suppliers or Vendors
Wine Warehouse          PO Box 910900                                              Los Angeles          CA      90091                     6/5/2019            $779.40   Suppliers or Vendors
Wine Warehouse          PO Box 910900                                              Los Angeles          CA      90091                     6/7/2019            $737.88   Suppliers or Vendors
Wine Warehouse          PO Box 910900                                              Los Angeles          CA      90091                     6/12/2019           $371.88   Suppliers or Vendors
Wine Warehouse          PO Box 910900                                              Los Angeles          CA      90091                     6/19/2019           $321.60   Suppliers or Vendors
Wine Warehouse          PO Box 910900                                              Los Angeles          CA      90091                     6/21/2019           $372.00   Suppliers or Vendors
Wine Warehouse          PO Box 910900                                              Los Angeles          CA      90091                     6/28/2019         $1,343.76   Suppliers or Vendors
Wine Warehouse          PO Box 910900                                              Los Angeles          CA      90091                     7/19/2019         $1,328.76   Suppliers or Vendors
Yoder Investments       C/O M. David Yoder            P O Box 396                  Sun City             CA      92586-0396                5/29/2019         $8,403.81   Lease payment
Yoder Investments       C/O M. David Yoder            P O Box 396                  Sun City             CA      92586-0396                7/19/2019         $8,403.81   Lease payment
Young's Market          PO Box 30145                                               Los Angeles          CA      90030-0145                5/8/2019            $863.35   Suppliers or Vendors
Young's Market          PO Box 30145                                               Los Angeles          CA      90030-0145                5/15/2019           $856.61   Suppliers or Vendors
Young's Market          PO Box 30145                                               Los Angeles          CA      90030-0145                5/24/2019           $625.64   Suppliers or Vendors
Young's Market          PO Box 30145                                               Los Angeles          CA      90030-0145                5/29/2019         $1,085.54   Suppliers or Vendors
Young's Market          PO Box 30145                                               Los Angeles          CA      90030-0145                6/5/2019            $396.82   Suppliers or Vendors
Young's Market          PO Box 30145                                               Los Angeles          CA      90030-0145                6/7/2019            $549.38   Suppliers or Vendors
Young's Market          PO Box 30145                                               Los Angeles          CA      90030-0145                6/12/2019           $626.44   Suppliers or Vendors



                                                                                       Page 23 of 24
                                  Case 19-11743-KG           Doc 186      Filed 09/06/19       Page 56 of 68

                                                  In re: Marie Callender Pie Shops, LLC
                                                            Case No. 19-11748
                                                             SOFA 3 Attachment
                                 Certain payments or transfers to creditors within 90 days before filing this case


                                                                                                                                                   Reason for payment or transfer
                                                                                                                                                   (e.g. Secured debt, Unsecured
                                                                                                                               Total amount or     loan repayments, Suppliers or
Creditor's name   Address 1      Address 2                    City                 State   Zip        Country        Date      value               vendors, Services, or Other)
Young's Market    PO Box 30145                                Los Angeles          CA      90030-0145                6/19/2019           $423.37   Suppliers or Vendors
Young's Market    PO Box 30145                                Los Angeles          CA      90030-0145                6/28/2019         $1,782.30   Suppliers or Vendors
Young's Market    PO Box 30145                                Los Angeles          CA      90030-0145                7/3/2019            $736.19   Suppliers or Vendors
Young's Market    PO Box 30145                                Los Angeles          CA      90030-0145                7/12/2019           $884.31   Suppliers or Vendors
Young's Market    PO Box 30145                                Los Angeles          CA      90030-0145                7/19/2019           $309.76   Suppliers or Vendors
Young's Market    PO Box 30145                                Los Angeles          CA      90030-0145                7/24/2019           $600.27   Suppliers or Vendors
Young's Market    PO Box 30145                                Los Angeles          CA      90030-0145                7/31/2019         $1,119.14   Suppliers or Vendors
Young's Market    PO Box 30145                                Los Angeles          CA      90030-0145                5/8/2019          $1,067.55   Suppliers or Vendors
Young's Market    PO Box 30145                                Los Angeles          CA      90030-0145                5/10/2019         $2,548.70   Suppliers or Vendors
Young's Market    PO Box 30145                                Los Angeles          CA      90030-0145                5/15/2019           $552.36   Suppliers or Vendors
Young's Market    PO Box 30145                                Los Angeles          CA      90030-0145                5/17/2019         $1,007.45   Suppliers or Vendors
Young's Market    PO Box 30145                                Los Angeles          CA      90030-0145                5/22/2019           $242.60   Suppliers or Vendors
Young's Market    PO Box 30145                                Los Angeles          CA      90030-0145                5/24/2019           $269.73   Suppliers or Vendors
Young's Market    PO Box 30145                                Los Angeles          CA      90030-0145                5/29/2019         $1,102.11   Suppliers or Vendors
Young's Market    PO Box 30145                                Los Angeles          CA      90030-0145                5/31/2019         $2,346.17   Suppliers or Vendors
Young's Market    PO Box 30145                                Los Angeles          CA      90030-0145                6/7/2019          $1,902.60   Suppliers or Vendors
Young's Market    PO Box 30145                                Los Angeles          CA      90030-0145                6/14/2019         $1,605.45   Suppliers or Vendors
Young's Market    PO Box 30145                                Los Angeles          CA      90030-0145                6/19/2019           $300.49   Suppliers or Vendors
Young's Market    PO Box 30145                                Los Angeles          CA      90030-0145                6/28/2019         $6,044.67   Suppliers or Vendors
Young's Market    PO Box 30145                                Los Angeles          CA      90030-0145                7/3/2019            $126.00   Suppliers or Vendors
Young's Market    PO Box 30145                                Los Angeles          CA      90030-0145                7/12/2019           $845.82   Suppliers or Vendors
Young's Market    PO Box 30145                                Los Angeles          CA      90030-0145                7/19/2019           $404.46   Suppliers or Vendors
Young's Market    PO Box 30145                                Los Angeles          CA      90030-0145                7/24/2019         $2,458.59   Suppliers or Vendors
Young's Market    PO Box 30145                                Los Angeles          CA      90030-0145                7/31/2019         $2,457.00   Suppliers or Vendors




                                                                  Page 24 of 24
                                              Case 19-11743-KG           Doc 186        Filed 09/06/19     Page 57 of 68

                                                               In re: Marie Callender Pie Shops, LLC
                                                                         Case No. 19-11748
                                                                         SOFA 4 Attachment
                               Payments or other transfers of property made within 1 year before filing this case that benefited any insider
                                                                                        Total amount
 Insider's name             Address 1               City     State    Zip      Date       or value      Reasons for payment or transfer           Relationship to debtor
John Bowler       6075 Poplar Avenue, Suite 800   Memphis    TN      38119   Various     $179,419.52    Gross Wages Excluding Bonuses          Vice President of Operations
John Bowler       6075 Poplar Avenue, Suite 800   Memphis    TN      38119   4/5/2019     $10,000.00    Stay Bonus                             Vice President of Operations
John Bowler       6075 Poplar Avenue, Suite 800   Memphis    TN      38119   Various       $9,620.00    Vehicle Allowance                      Vice President of Operations
John Bowler       6075 Poplar Avenue, Suite 800   Memphis    TN      38119   Various       $8,207.77    Expense Reimbursement                  Vice President of Operations
John Bowler       6075 Poplar Avenue, Suite 800   Memphis    TN      38119   Various       $1,560.00    Cell Phone Allowance                   Vice President of Operations




                                                                               Page 1 of 1
                                                                                             Case 19-11743-KG          Doc 186         Filed 09/06/19      Page 58 of 68



                                                                                                             In re: Marie Callender Pie Shops, LLC
                                                                                                                       Case No. 19-11748
                                                                                                                        SOFA 7 Attachment
                                                                             Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits




                                                                                                                                                                                                                                                       Status of case
                                                                                                                                                                                                                                                       (e.g. Pending, On
                                                                                                                                                                                                                                                       appeal,
              Case Title                      Case number                                Nature of case                                           Court name               Court address 1     Court address 2      Court City   Court State Court Zip Concluded)

Almont Ambulatory Surgery Center,                           Almont Ambulatory Surgery Center, LLC, etc et al vs United Health
LLC -- Deliberate and willful and                           Group, Inc. et al including Perkins & Marie Callender's, LLC. Filed in the   United States District Court
concerted effort not to pay medical                         United States District Court for the entral District of California, Case     for the Central District of
costs                                  CV14-2139RVBKX       Number CV14-2139RVBKX opened March 26, 2014.                                 California                     n.a.                                     n.a.            CA          n.a.      Pending
                                                            Ana Esperanza vs. Shanklin Corp., Sealed Air, Corp., Armando De La
                                                            Paz, MC Wholesalers, LLC, and Does 1 Through 200, Case No.
                                                            CIVDS1721757, in the Superior Court of the State of California County        Superior Court of the State of
Ana Esperanza -- OSHA/personal                              of San Bernardino, opened as of October 11, 2018. Multiple entities          California County of San
injury                                 CIVDS1721757         named                                                                        Bernardino                     247 W 3rd St                             San Bernardino CA           92415     Pending
                                                            Casiano Mata, an individual vs Marie Callender's, a business entity form
                                                            unknown; Marie Callender's Pie Shops, LLC, a business entity; form
                                                            unknown; East Side Mario's a business entity, form unknown; Perkins &
                                                            Marie Callender's, LLC, a Delaware limited liability company; Perkins
                                                            Restaurant & Bakery, a business entity; form unknown; Perkins & Marie
                                                            Callender's Holding, LLC, a Delaware limited liability company, and
                                                            DOES 1 through 25, inclusive, Case No. 18NWCV00191, in the
                                                            Superior Court of the State of California County of Los Angeles,             Superior Court of the State of
Casiano Mata -- Wage and Hour                               Norwalk Courthouse, opened as of October 15, 2018. Multiple entities         California County of Los
Lawsuit                                18NWCV00191          named                                                                        Angeles, Norwalk Courthouse 12720 Norwalk Blvd                          Norwalk         CA          90650     Pending

                                                            Egal Shahbaz vs. Marie Callender's orm unknown; Sherman Oaks
                                                            Shopping Center and Partnership; and Does 1-10 filed in the Superior         Superior Court of the State of
                                                            Court of the State of California The County of Los Angeles, Case             California The County of Los
Egal Shahbaz -- ADA                    19STLC01591          Number 19STLC01591 opened as of March 15, 2019.                              Angeles                        210 W Temple ST                          Los Angeles     CA          90012     Pending

                                                            Guadalupe Tostado, an individual v. Marie Callender's; a business
                                                            entity, form unknown, Marie Callender's Pie Shops, LLC, a business
                                                            entity; form unknown; East Side Mario's, a business entity, form
                                                            unknown; Perkins & Marie Callender's, LLC, a Delaware limited liability
                                                            company; and Does 1 through 25, inclusive, Case No. VC066736, in the         Superior Court of the State of
Guadalupe Tostado -- Wage and Hour                          Superior Court of the State of California, County of Los Angeles,            California, County of Los
lawsuit                            VC066736                 opened as of May 4, 2018. Multiple entities named                            Angeles                        210 W Temple St                          Los Angeles     CA          90012     Pending
                                                            Hector M. Corrales vs. Perkins & Marie Callender's filed in the Superior     Superior Court of the State of
                                                            Court in the State of California, County of Los Angeles Central District     California The County of Los
Hector M. Corrales -- ADA              19STLC06314          Case Number 19STLC06314 opened July 9, 2019.                                 Angeles                        210 W Temple ST                          Los Angeles     CA          90012     Pending
                                                            Jaana Patterson vs. Marie Callenders Pie Shops, LLC, opened as of
Jaana Patterson --                     n.a.                 November 2, 2018                                                             n.a.                           n.a.                                     n.a.            n.a.        n.a.      Pending

                                                            Javier Gonzalez, an individual vs. Marie Callender's, a business entity,
                                                            form unknown, Marie Callender's Pie Shops, LLC, a business entity,
                                                            form unknown; East Side Mario's, a business entity, form unknown,
                                                            Perkins & Marie Callender's, LLC, a Delaware limited liability company;
                                                            Perkins Restaurant & Bakery, a business entity, form unknown, Perkins
                                                            & Marie Callender's Holding, LLC, a Delaware limited liability company,
                                                            and Does 1 through 25, inclusive, in the Superior Court of the State of  Superior Court of the State of
Javier Gonzalez -- Wage and Hour                            California, County of Los Angeles, opened as of December 20, 2018.       California, County of Los
Lawsuit                                n.a.                 Multiple entities named                                                  Angeles                        210 W Temple St                              Los Angeles     CA          90012     Pending
                                                                                                                                     Superior Court of the State of
                                                            Jeannie Wang vs. Elements Mgt et al fied In Los Angeles County           California The County of Los
Jeannie Wang -- personal injury        BC701719             Superior Court Case Number BC701719 opened July 8, 2019.                 Angeles                        210 W Temple ST                              Los Angeles     CA          90012     Pending
                                                            Letter of Intent from Melmed Law Group regarding employee Joaquin
Joaquin Castaneda -- administrative --                      Castaneda, an employee of Marie Callender Pie Shops, LLC, served on Melmed Law Group,
employee                               n.a.                 July 30, 2019                                                            Jonathan Melmed, Esq.          1180 S Beverly Drive     Suite 610           Los Angeles     CA          90035     Pending

                                                            Justin Norwalt, an individual, v. Perkins & Marie Callender's, LLC, a
                                                            Delaware limited liability company; and DOES 1 through 50, inclusive
                                                            (Marie Callender's #61 Northridge, CA), Case No. BC645042, in the            Superior Court of the State of
Justin Norwalt, an individual --                            Superior Court of the State of California for the County of Los Angeles,     California for the County of
Wrongful termination and retaliation   BC645042             opened as of December 28, 2016. Multiple entities named                      Los Angeles                    210 W Temple St                          Los Angeles     CA          90012     Pending




                                                                                                                              Page 1 of 3
                                                                                                       Case 19-11743-KG           Doc 186        Filed 09/06/19      Page 59 of 68



                                                                                                                        In re: Marie Callender Pie Shops, LLC
                                                                                                                                  Case No. 19-11748
                                                                                                                                   SOFA 7 Attachment
                                                                                        Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits




                                                                                                                                                                                                                                                                         Status of case
                                                                                                                                                                                                                                                                         (e.g. Pending, On
                                                                                                                                                                                                                                                                         appeal,
             Case Title                        Case number                                      Nature of case                                             Court name                  Court address 1        Court address 2         Court City   Court State Court Zip Concluded)
                                                                  Justin Norwalt v. Perkins & Marie Callender's, LLC, a Delaware limited
Justin Norwalt, on behalf of himself                              liability company; and DOES 1 through 50, inclusive (Marie Callender's
and all aggrieved employees -- Class                              #61 Northridge, CA), Case No. P C057501, in the Superior Court of the           Superior Court of the State of
Action/PAGA -- wage and hour                                      State of California for the County of Los Angeles, opened as of January         California, County of Los
violations, rest breaks, waiting time P C057501                   13, 2017. Multiple entities named                                               Angeles                        210 W Temple St                                   Los Angeles     CA          90012     Pending
Karla Ives vs Perkins & Marie                                     General Liability- guest tripped over a concrete car stop, she alleges          Superior Court of California,
Callendars, LLC and DOES 1 to 50      30-2018-01038317-CU-PD-CJC lighting was not adequate                                                        County of Orange               341 The City Drive        Fifth Floor, Room 507   Orange          CA          92868     Pending
                                                                  Kathryn Cupp, individually and on behalf of all others similarly situated
                                                                  vs. Perkins & Marie Callender's, LLC and Does 1- 100, inclusive, Case
                                                                  No. 30-2018- 01030922-CU-OE-CXC, in the Superior Court of California
Kathryn Cupp -- Class Action/PAGA --                              for the County of Orange, opened as of November 12, 2018. Multiple              Superior Court of California
wages, breaks, wage statements        30-2018- 01030922-CU-OE-CXC entities named                                                                  for the County of Orange         700 W Civic Center Dr                           Santa Ana       CA          92701     Pending
LaTanya Green vs Joe Holman; Marie                                                                                                                Superior Court of California,
Callender's; Perkins & Marie                                      General Liability-guest tripped and fell over a projector screen stand and      County of Los Angeles,
Calendar's                            BC648536                    chair while attending a meeting for a grop she belonged to                      Central Branch                   111 N. Hill St.                                 Los Angeles     CA          90012     Pending
                                                                  Luis Villegas v Span LLC, a California limited liability Company;
                                                                  Rainbow Rising, LLC, a California limited liability company; Marie
                                                                  Callender Pie Shops, LLC, a California limited liability company and
                                                                  does 1-10 filed in the United States District Court Central District of
                                                                  California Case Number 2:18-cv-08242 opened September 27, 2018                  United States District Court
Luis Villegas --ADA                   218CV08242                  and closed October 30, 2018.                                                    Central District of California   n.a.                                            n.a.            n.a.        n.a.      Concluded

                                                                       Mark Steven Israel; Esther Wolfe, vs. Marie Callender's #97, a California
                                                                       LP; Donald W. Callender Family Trust; Omni Management Corporation;
                                                                       Perkins & Marie Callender's Holding, LLC; Sherman Oaks Shopping
                                                                       Center Partnership, a California LP; SOSC Corporation; William
                                                                       Herkovic; Ventura-Willis Properties, LLC; RK 14701 Ventura LLC; Anna
                                                                       Boyajian Trust; Anna Tulanian Boyajian a.k.a Anna Z. Boyajian; M.C.
                                                                       Lancaster, a California LP M.C. Lancaster Operating Corporation; MC
                                                                       Sherman Oaks Enterprises; and Does 1 to 100, Case No.
                                                                       19STCV05988, in the Superior Court of the State of California County of
Mark Steven Israel and Esther Wolfe --                                 Los Angeles, Central District, opened as of March 22, 2019. Multiple      State of California County of
personal injury                        19STCV05988                     entities named                                                            Los Angeles, Central District     210 W Temple St                                 Los Angeles     CA          90012     Pending

                                                                       Nourani, Merhzard, individually and on behalf of other individuals
                                                                       similarly situated v. Perkins & Marie Callender's, LLC, a Delaware
                                                                       Limited Liability Company; Marie Callender Pie Shops, LLC, a California
Merhzard Nourani -- Class                                              Limited Liability Company; and DOES 1 through 25, Case No. 30-2018-
Action/PAGA -- wages, meal period                                      01019082-CU-OE- CJC, in the Superior Court of California for the        Superior Court of California
violations, rest periods               30-2018-01019082-CU-OE- CJC     County of Orange, opened as of June 22, 2018. Multiple entities named for the County of Orange              700 W Civic Center Dr                           Santa Ana       CA          92701     Pending
                                                                                                                                               Clark County Eighth Judicial
Nancy M. Chapman, an individual vs                                     General Liability-guest tripped and fell on uneven cement sidewalk      District Court-Regional
Marie Callender Pie Shops, LLC et al   A-18-782523-C                   injuring her hands, left knee                                           Justice Center                      200 Lewis Ave                                   Las Vegas       NV          89101     Pending

Natalie Jay vs CPLG Properties, LLC,
a Delaware limited liability company;
PMCI PROMOTIONS, llc; AND Perkins
and Marie Callender, LLC d/b/a
Perkins Restaurant & Bakery, a                                         General Liability-guest slipped and fell on ice/snow walking from hotel    District Court, Denver County,
Colorado limited liability company    2019CV31479                      next door to store                                                         Colorado                       1437 Bannock St                                   Denver          CO          80202     Pending

                                                                 Ramon Carter, on behalf of himself and all other similarly situated vs
                                                                 Perkins & Marie Callender's, LLC filed in the Superior Court of the State        Superior Court of the State of
                                                                 of California, County of Los Angeles, Case Number BC692819 opened                California The County of Los
Ramon Carter -- ADA                  BC692819                    on February 28, 2019 and settled on September 15, 2018.                          Angeles                        210 W Temple St                                   Los Angeles     CA          90012     Concluded
                                                                 Ramirez, Ricardo, individually and on behalf of all other aggrieved
                                                                 employees, v. Perkins & Marie Callender's, LLC, and Does 1-100
Ricardo Ramirez -- Class Action/PAGA                             inclusive, Case No. 30-2018-01025639-CU-OE- CXC, in the Superior
-- unlawful employment practies                                  Court of California for the County of Orange, opened as of July 25,              Superior Court of California
regarding Shoes for Crews            30-2018-01025639-CU-OE- CXC 2018. Multiple entities named                                                    for the County of Orange         700 W Civic Center Dr                           Santa Ana       CA          92701     Pending




                                                                                                                                        Page 2 of 3
                                                                                                    Case 19-11743-KG            Doc 186        Filed 09/06/19    Page 60 of 68



                                                                                                                     In re: Marie Callender Pie Shops, LLC
                                                                                                                               Case No. 19-11748
                                                                                                                               SOFA 7 Attachment
                                                                                    Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits




                                                                                                                                                                                                                                                                 Status of case
                                                                                                                                                                                                                                                                 (e.g. Pending, On
                                                                                                                                                                                                                                                                 appeal,
               Case Title                        Case number                                    Nature of case                                          Court name               Court address 1       Court address 2        Court City   Court State Court Zip Concluded)
Richard Rios and Evangelina Rios vs
Chino Valley Unified School District, et
al., Dfts, Leonardo Flores, etc., Cross-
Complainant v. Richard Rios, et al.,                              General Liability -during a depo, he stated he lost his balance after         Superior Court of the State of
Cross Dfts // Marie Callender Pie                                 stepping in a dip in the parking lot, he fell possibily causing further       California For the County of
Shops, LLC                               CIVDS 1808922            damage                                                                        San Bernardino                 247 West Third St                            San Bernardino CA          92415     Pending
                                                                  Robert Golbahar a/k/a Babak Bob Golbahar, Trustee of the A&A
                                                                  Golbahar Children’s Trust vs. Marie Callender Pie Shops, LLC, a
                                                                  California limited liability company f/k/a Marie Callender Pie Shops, Inc.
                                                                  a California corporation, and Does 1 through 100, inclusive. (Case
                                                                  Number 56-2019-00529050-CU-BC-VTA) filed in the Superior Court of             Superior Court of the State of
Robert Golbahar -- Breach of Lease   56-2019-00529050-CU-BC-VTA   the State of California, County of Ventura                                    California, County of Ventura 800 S Victoria Ave                            Ventura        CA          93009
Ryan Williams -- Administrative                                                                                                                                                4100 West Alameda
Charge/Discrimination                n.a.                         JAMS Arbitration of Ryan Williams, opened as of February 28, 2019.            JAMS                           Avenue               Third Floor             Burbank        CA          91505     Pending
Stanley Leese vs. Perkins & Marie                                                                                                               Superior Court of the State of
Callender's, LLC d/b/a Marie                                                                                                                    California for the County of
Callender's Restaurant & Bakery      30-2019-01076983-CU-PO-CJC   General Liability -- personal injury, failure to maintain property            Orange                         341 The City Drive   Fifth Floor, Room 507   Orange         CA          92868     Pending




                                                                                                                                       Page 3 of 3
                      Case 19-11743-KG          Doc 186     Filed 09/06/19         Page 61 of 68
                                     In re: Marie Callender Pie Shops, LLC
                                               Case No. 19-11748
                                                 SOFA 9 Attachment
                                      Certain Gifts and Charitable Contributions
                                                                                   Description of the
                                                                                   gifts or
Recipient's name          Address 1             City       State       Zip         contributions        Dates given   Value
Mighty Oak Chorus         605 S Woodland        Visalia    CA          93277       Fundraiser           10/7/2018     $501.22
Mighty Oak Chorus         605 S Woodland        Visalia    CA          93277       Fundraiser           1/27/2019     $420.00
Mighty Oak Chorus         605 S Woodland        Visalia    CA          93277       Fundraiser           7/14/2019     $540.00
New Hope Church (PCUSA)   700 S Rosemead Blvd   Pasadena   CA          91107       Fundraiser           4/21/2019     $116.73
New Hope Church (PCUSA)   700 S Rosemead Blvd   Pasadena   CA          91107       Fundraiser           5/19/2019     $914.41




                                                     Page 1 of 1
                              Case 19-11743-KG        Doc 186    Filed 09/06/19     Page 62 of 68
                                             In re: Marie Callender Pie Shops, LLC
                                                       Case No. 19-11748
                                                       SOFA 10 Attachment
                                                         Certain Losses


                                                                  Amount of payments
Description of the property lost and how the loss occurred        received for the loss         Date of loss   Value of property
Guest Drove Vehicle Into Building                                                         $0.00 7/27/2019                $35,000.00
The Landlord Made Property Damage Claim After the Location was
Closed then Returned to the Landlord                                                      $0.00 1/16/2019                    $0.00
US Foods Truck Ran Into a Tree in Our Parking Area                                        $0.00 12/20/2018                 $300.00




                                                           Page 1 of 1
                              Case 19-11743-KG            Doc 186    Filed 09/06/19   Page 63 of 68
                                                In re: Marie Callender Pie Shops, LLC
                                                          Case No. 19-11748
                                                          SOFA 14 Attachment
                                                           Previous addresses
         Address 1                     City            State     Zip   From Dates of Occupancy     To Dates of Occupancy
1109 East 3900 South           Salt Lake City        UT         84124 Opened on 2/1/1980       Store Closed 8/4/2019
                                                                                               Store Closed permanently on
11122 Rancho Carmel Drive      San Diego             CA         92128 Opened on 4/7/1997       December 27, 2017
12180 Mariposa Road            Victorville           CA         92392 Opened on 7/30/2013      Store Closed 8/4/2019
126 E Yorba Linda Blvd.        Placentia             CA         92870 Opened on 3/1/1974       Store Closed 8/4/2019
                                                                                               1/13/2019 Store Closed
1295 S. Victoria Avenue        Ventura               CA         93003 Opened on 8/1/1979       permanently
15363 Culver Drive             Irvine                CA         92604 Opened on 3/26/1999      Lease Expired on 12/31/2015
160 E Rincon St                Corona                CA         92879 Opened on 5/3/1986       Store Closed 8/4/2019
1600 North 1000 West           Layton                UT         84041 Opened on 12/11/1996     Store Closed 8/4/2019
1781 E Shaw Ave.               Fresno                CA         93710 Opened on 10/13/1976     Store Closed 8/4/2019
19310 Business Center Drive    Northridge            CA         91324 Opened on 5/1/1976       Store Closed 8/4/2019
21211 Hawthorne Blvd.          Torrance              CA         90503 Opened on 8/8/1980       Store Closed 8/4/2019
2149 Convention Way            Ontario               CA         91764 Opened on 5/1/1987       Store Closed 8/4/2019
26047 Acero Suite 110          Mission Viejo         CA         92691                          Since 5/15/2016
2631 Oswell Street             Bakersfied            CA         93306 Opened on 7/8/1988       Store Closed 8/4/2019
                                                                                               5/31/2018 Lease Expired -
                                                                                               Return of Possession - New
                                                                                               Lease executed above at new
27101 Puerta Real              Mission Viejo         CA         92691 Opened on 5/1/2007       location.

                                                                                                1/3/2017 Lease Terminated, Sent
27630 The Old Road             Valencia              CA         91355 Opened on 6/28/1982       Copy to Paul, Bill and Debbie.
307 E. Katella Avenue          Orange                CA         92867                           Since 12/1/1978
3117 E. Garvey Ave. North      West Covina           CA         91791                           Since 7/1/1977
31791 Del Obispo Street        San Juan Capistran    CA         92675                           Since 10/1/1981
330 F Street                   Chula Vista           CA         91910 Opened on 5/30/1986       Store Closed 8/4/2019
350 S. Mooney Blvd.            Visalia               CA         93291                           Since 11/9/1995
3500 Coffee Road               Modesto               CA         95355 Opened on 3/23/1983       Store Closed 8/4/2019
3505 Merrill St                Riverside             CA         92506                           Since 3/1/1966
                                                                                                Store Closed permanently on
                                                                                                9/6/2017 9/26/2017 Sent Lease
3602 W. Shaw Aven.,            Fresno                CA         93711 Opened on 6/13/1995       Termination to Accounting.
3801 California Avenue         Bakersfield           CA         93309 Opened on 3/1/1979        Store Closed 8/11/2019


                                                               Page 1 of 2
                             Case 19-11743-KG            Doc 186      Filed 09/06/19   Page 64 of 68
                                               In re: Marie Callender Pie Shops, LLC
                                                         Case No. 19-11748
                                                         SOFA 14 Attachment
                                                          Previous addresses
         Address 1                   City             State     Zip     From Dates of Occupancy       To Dates of Occupancy
                                                                                                  Store Closed permanently on
                                                                                                  6/25/17 - Lease expired on June
4419 Candlewood Street        Lakewood              CA         90712 Opened on 6/26/1997          30, 2017
445 West Wetmore Road         Tucson                AZ         85705                              Since 12/1/1984
515 W 13th Ave                Escondido             CA         92025 Opened on 11/1/1976          Store Closed 8/4/2019
530 N. Stephanie St.          Henderson             NV         89014                              Since 11/11/1997
                                                                                                  Store Closed permanently
                                                                                                  7/21/2019. Walk-thru 7/26/2019
                                                                                                  Return of Possession was not
540 N Euclid Avenue           Anaheim               CA         92801 Opened on 7/1/1979           signed

                                                                                                  Lease Terminated on 12/31/2015
5455-A Philadelphia Street    Chino                 CA         91710 Opened on 9/19/1994          and Closed 1/11/2016
5525 Sunrise Boulevard        Citrus Heights        CA         95610 Opened on 7/6/1978           Store Closed 8/4/2019
                                                                                                  1/13/2019 Store Closed
5711 E La Palma Avenue        Anaheim               CA         92807 Opened on 3/1/1979           permanently
                                                                                                  7/15/2018 Store Closed
                                                                                                  Permanently due to increase in
                                                                                                  rent. - Lease Expired on
5773 Wilshire Boulevard       Los Angeles           CA         90036 Opened on 6/1/1995           7/31/2018
5960 Orangethorpe Avenue      Buena Park            CA         90620 Opened on 11/1/1975          Store Closed 8/4/2019
7825 N Blackstone Avenue      Fresno                CA         93720 Opened on 6/16/2000          Store Closed 8/4/2019
                                                                                                  Store Closed permanently
                                                                                                  7/21/2019. Walk-thru 7/26/2019
                                                                                                  Return of Possession was not
7860 E Florence Ave           Downey                CA         90240 Opened on 4/1/1966           signed
820 S Baldwin Avenue          Arcadia               CA         91007 Opened on 2/1/1968           Store Closed 8/4/2019
9829 L a Serna Drive          Whittier              CA         90605 Opened on 8/1/1978           Store Closed 8/4/2019




                                                              Page 2 of 2
                                                                                           Case 19-11743-KG          Doc 186     Filed 09/06/19       Page 65 of 68



                                                                                                          In re: Marie Callender Pie Shops, LLC
                                                                                                                    Case No. 19-11748
                                                                                                                       SOFA 22 Attachment
                                                                                               Judicial or administrative proceeding under any environmental law




Case title       Case number   Court or agency name                            Address 1          Address 2   City             State Zip      Nature of the case                                                                                     Status of case
                                                                                                                                              Roofer (Far West) took off an asbestos-containing roof without following proper protocol. Far West
                                                                                                                                              Claimed that Marie Callender’s should have told them about the asbestos, but didn’t. A Federal Grand
                                                                                                                                              Jury investigation regarding roof asbestos abatement commenced. Company pled guilty to a single
                               Salt Lake City Office of EPA                                                                                   misdemeanor of negligent released of hazardous materials. Case is closed and fines have been paid.
Case No: 11-11801 11-11801     US Attorney's Office for The Discrict of Utah   1255 S State Street Room 8002 Salt Lake City UT          84138 Far West counterclaimed with an exposure case. All claims have been resolved.                          Concluded




                                                                                                                          Page 1 of 1
                                     Case 19-11743-KG        Doc 186     Filed 09/06/19     Page 66 of 68
                                                    In re: Marie Callender Pie Shops, LLC
                                                              Case No. 19-11748
                                                               SOFA 25 Attachment
                                           Other businesses in which the debtor has or has had an interest
                                                                                          Nature of Employer Identification   Dates business
Business name                     Address 1         Address 2 City         State Zip      business number                     existed
Marie Callender No. 50            6075 Poplar Ave. Ste. 800     Memphis TN         38119 Restaurant XX-XXXXXXX                12/1/2011 - Present
Marie Callender No. 61            6075 Poplar Ave. Ste. 800     Memphis TN         38119 Restaurant XX-XXXXXXX                12/1/2011 - Present
Marie Callender Pie Shop No. 9    6075 Poplar Ave. Ste. 800     Memphis TN         38119 Restaurant XX-XXXXXXX                12/1/2011 - Present
Marie Callender Pie Shop No. 97   6075 Poplar Ave. Ste. 800     Memphis TN         38119 Restaurant XX-XXXXXXX                12/1/2011 - 1/3/2017
Marie Callender's 73 & 182        6075 Poplar Ave. Ste. 800     Memphis TN         38119 Restaurant XX-XXXXXXX                12/1/2011 - Present
Marie Callender's No. 66          6075 Poplar Ave. Ste. 800     Memphis TN         38119 Restaurant XX-XXXXXXX                12/1/2011 - Present
MarieCallender Pie Shop No. 48    6075 Poplar Ave. Ste. 800     Memphis TN         38119 Restaurant XX-XXXXXXX                12/1/2011 - Present




                                                                  Page 1 of 1
                                           Case 19-11743-KG     Doc 186     Filed 09/06/19    Page 67 of 68
                                                       In re: Marie Callender Pie Shops, LLC
                                                                 Case No. 19-11748
                                                                 SOFA 27 Attachment
                                                                    Inventories
                                                                                      Name of person in
Name of person who                                    Dollar amount and basis of each possession of inventory
supervised inventory   Date of inventory              inventory                       records                   Address 1 City      State     Zip
                                                      Inventory Valued at Replacement
Local Store Manager    Period End (13 Times a Year)   Costs (Varies per Location)     Local Store Management    Various   Various   Various   Various




                                                                      Page 1 of 1
                                   Case 19-11743-KG       Doc 186      Filed 09/06/19      Page 68 of 68
                                                 In re: Marie Callender Pie Shops, LLC
                                                           Case No. 19-11748
                                                              Attachment 28
                                           Current Partners, Officers, Directors and Shareholders
                                                                                                    Position and nature of any % of interest,
Name                                 Address 1            Address 2 City             State Zip      interest                      if any
                                                                                                    Vice President, General
Andy Whiteley                        6075 Poplar Ave.     Suite 800   Memphis        TN     38119   Counsel & Secretary
James Pritchard                      6075 Poplar Ave.     Suite 800   Memphis        TN     38119   SVP, Marketing
                                                                                                    President, CEO, and
Jeffrey Warne                        6075 Poplar Ave.     Suite 800   Memphis        TN     38119   Manager
Jim Frank                            6075 Poplar Ave.     Suite 800   Memphis        TN     38119   Chief Operating Officer
                                                                                                    Vice President of
John Bowler                          6075 Poplar Ave.     Suite 800   Memphis        TN     38119   Operations
Marcus Hewitt                        6075 Poplar Ave.     Suite 800   Memphis        TN     38119   SVP, Finance
Perkins & Marie Callender’s, LLC     6075 Poplar Ave.     Suite 800   Memphis        TN     38119   Member                        100%
Robert Hess                          6075 Poplar Ave.     Suite 800   Memphis        TN     38119   Chief Information Officer
Toni Quist                           6075 Poplar Ave.     Suite 800   Memphis        TN     38119   Chief People Officer




                                                                Page 1 of 1
